           Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 1 of 205



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

    RICHARD FAUST, as the Personal             )
    Representative of the Estate of K.F. 1,    )
    ASHLEY FAUST, individually,                )
    and JUSTIN FREDERICK, individually,        )
                                               )
                        Plaintiffs,            )
v.                                             )   Case No. 5:16-cv-00961-F
                                               )
GENERAL MOTORS LLC, AND                        )   December 4, 2018 Trial Docket
AUTOLIV ASP, INC.,                             )
                                               )
                        Defendants             )

                                FINAL PRETRIAL REPORT

Appearing for Plaintiff: Richard L. Denney, Esq., Lydia JoAnn Barrett, Esq., Jason E.
Robinson, Esq.

Appearing for Defendant General Motors, LLC: Mary Quinn Cooper, Esq., Andrew
Richardson, Esq., Harold Zuckerman, Esq.

Appearing for Autoliv ASP, Inc.: James A. Jennings, Esq., J. Derrick Teague, Esq.,
Haylie Treas, Esq., Linda Kaufmann, Esq.

                        Jury Trial Demanded X - Non-Jury Trial □

1.       BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary language the
         facts and positions of the parties to inform the judge of the general nature of the
         case.

         Plaintiffs contend that Kaitlyn Faust died as a result of a collision, which occurred

on March 17th, 2014, while riding in the front passenger seat of her mother’s 2012



1
  General Motors, LLC and Autoliv ASP, Inc. maintain that Ashley Faust and Justin
Frederick are not proper parties. See Okla. Stat. tit. 12, § 1053(a); see also Ouellette v.
State Farm Mut. Auto. Ins. Co., 918 P.2d 1363, 1366, 1994 OK 79. Plaintiffs dispute this
claim and object to this as an untimely attempt to file a dispositive motion.
                                               1
         Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 2 of 205



Chevrolet Malibu. Plaintiffs contend the restraint system was defective and unreasonably

dangerous in design. The airbag on the passenger side was suppressed, the seatbelt load

limiter deployed 10 inches of slack into the seatbelt, and Kaitlyn died as a result of hitting

her head on the dashboard.

       Defendant GM LLC contends that Plaintiff Ashley Faust had an alcoholic beverage

before driving her daughter to cheerleading practice. Plaintiff Ashley Faust was traveling

65 mph, 15 mph over the posted speed limit on Spencer-Jones Road in Oklahoma County,

when she crossed the center line, drove off the highway, and crashed into a tree. K.F. was

improperly seated in the Right Front Passenger Seat of the subject vehicle. K.F. had just

turned 11 years old, and because of her small stature she was classified as a child by the

subject vehicle’s occupant classification system. This resulted in the right front airbag

being “suppressed,” a state necessary because of the serious injury or death that can occur

when a child interacts with an airbag. It is this very reason that GM LLC warns parents not

to let their children sit in the right front passenger seat. These warnings, which include the

Owner’s Manual, a warning printed on the subject vehicle’s sun visor, and indicators on

the subject vehicle’s console, were undisputedly ignored by Plaintiff Ashley Faust. The

2012 Chevrolet Malibu driven by Ashley Faust, was not defective nor unreasonably

dangerous at the time it left the custody and control of Defendant GM LLC. The 2012

Chevrolet Malibu met applicable Federal Motor Vehicle Safety Standards, and GM LLC’s

testing of this vehicle was appropriate. GM LLC denies Plaintiffs’ allegations in this case,

and specifically denies that any defect in the 2012 Chevrolet Malibu caused injury.

       Autoliv ASP, Inc. manufactured and supplied, in accordance with design

                                              2
        Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 3 of 205



specifications provided by General Motors, the right front seat belt assembly component

integrated by General Motors into the restraint system of the 2012 Chevrolet Malibu, which

is the subject of this case. Autoliv denies there were design defects in the restraint system

components it supplied as alleged by Plaintiff and denies that any such design defects

caused K.F.’s injuries. Autoliv states that the front seat belt assembly components that it

manufactured and supplied met or exceeded all Federal Motor Vehicle Safety Standards.

2.     JURISDICTION. The basis on which the jurisdiction of the Court is invoked.

       This Court has jurisdiction by reason of diversity of citizenship.


3.     STIPULATED FACTS. List stipulations as to all facts that are not disputed,
       including jurisdictional facts.


       The parties stipulate that the medical records for Kaitlyn Faust are authentic, and as
       such, there is no need to call a witness to authenticate the same.


4.     LEGAL ISSUES. State separately, and by party, each disputed legal issue and the
       authority relied upon.

       GM and Autoliv claim Ashley Faust and Justin Frederick are not proper parties.
       See Okla. Stat. tit. 12, § 1053(a); see also Ouellette v. State Farm Mut. Auto. Ins.
       Co., 918 P.2d 1363, 1366, 1994 OK 79. Plaintiffs dispute this claim and object to
       this untimely attempt to file a dispositive motion.

       Other legal issues to be presented in motions in limine filed by the parties.

5.     CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
       SOUGHT.

       A.     Plaintiff: Plaintiff contends that the 2012 Chevrolet Malibu, its seatbelt, and
              occupant classification system were defective in design. In a foreseeable
              frontal collision, the passenger side airbag was suppressed, and Kaitlyn’s
              head impacted the dashboard due to the seatbelt allowing 10 inches of
              webbing to be paid out during the wreck. As a result of a defect in the design

                                             3
        Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 4 of 205



             of the restraint system, and its components, Kaitlyn was killed.

             More specifically, Plaintiffs claim that Kaitlyn Faust was of the height and
             weight to be considered a 5% female, per GM and NHTSA’s standards. They
             claim that the Occupant Classification system (OCS) wrongfully identified
             her as a child-sized occupant, rather than a 5% female. As a result, the airbag
             was suppressed. Plaintiffs claim that GM was aware that the OCS system
             would not properly identify 5th percentile sized female occupants in
             foreseeable usage positions. Despite GM’s awareness of the defect, and the
             danger it posed, GM chose to release the 2012 Malibu with the defective
             system in place.

             Further, Plaintiffs claim that the seatbelt design was defective and
             unreasonably dangerous. The seatbelt contained a torsion bar, a load-
             limiting device, that was set to allow webbing to deploy at a dangerously low
             load. The torsion bar was designed to allow webbing to spool out at 2kN or
             about 450 lbs. This seatbelt design was intended to only be used with an
             airbag, and is unreasonably dangerous in an accident in which an airbag
             should fire, but does not, such as the subject accident.

             Plaintiffs’ claims that the design of the seatbelt and Occupant Classification
             System were defective and more dangerous than an ordinary consumer
             would expect. These defects caused and contributed to Kaitlyn Faust’s death
             dealing injuries.

             Plaintiffs claim they are entitled to damages under Oklahoma’s wrongful
             death statute, for the loss of a child. Further, Plaintiffs Ashley Faust and
             Justin Frederick, the parents of Kaitlyn Faust suffered severe emotional
             distress from this accident and watching their daughter die. 2

             Further, Plaintiffs claim that because GM and Autoliv knew of the defects in
             the products they released, knew that someone would be hurt or killed by
             these defects, and chose not to correct the defects before releasing them into
             the stream of commerce, that punitive damages are appropriate.




2
  General Motors, LLC and Autoliv ASP, Inc. object to Plaintiffs adding these new damage
claims. Plaintiffs included this language on the day the Pretrial Order is due, leaving no
time for Defendants to file Motions in Limine on this issue. Furthermore, Plaintiffs’
counsel previously represented to defense counsel that Plaintiff Ashley Faust is not making
any injury claim relating to the subject accident.
                                            4
 Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 5 of 205



B.   Defendant:

     1. General Motors LLC

           a. Plaintiffs’ First Amended Complaint fails to state a claim upon
              which relief may be granted.
           b. GM LLC specifically denies that the subject 2012 Chevrolet
              Malibu’s safety belts and airbag system were defective or
              unreasonably dangerous as alleged by Plaintiffs when that vehicle
              left the control and possession of GM LLC.
           c. GM LLC alleges that the subject vehicle had been out of the
              possession and control of GM LLC for some time before the
              alleged incident, and if there was any condition in the mechanism
              of the subject vehicle at the time of the alleged incident which
              caused or contributed thereto, such conditions developed and may
              have existed as a result of misuse, alteration, changes,
              modifications, or improper repairs made to the vehicle.
           d. GM LLC specifically denies that it was negligent, at fault, or
              strictly liable, or that there was a defect in the 2012 Chevrolet
              Malibu’s safety belts and airbag system as alleged by Plaintiffs in
              their First Amended Complaint when it left the control and
              possession of GM LLC. However, if it is determined that GM
              LLC was in some way at fault or negligent or liable then the fault
              or negligence or liability of persons over whom GM LLC had no
              control is greater than that of GM LLC, thus barring or reducing
              any recovery of Plaintiffs against GM LLC.
           e. GM LLC alleges that Plaintiffs’ claimed injuries and damages are
              solely the result of acts and omissions of third parties over whom
              GM LLC had no control.
           f. The subject vehicle met applicable Federal Motor Vehicle Safety
              Standards.
           g. The subject vehicle was accompanied by adequate warnings and
              instructions as they relate to the allegations asserted by Plaintiffs
              in its First Amended Complaint.
           h. GM LLC is entitled to a set-off or credit in the amount of any
              settlement or compromise heretofore or hereafter reached by
              Plaintiffs with any other party or person for any of Plaintiffs’
              alleged damages.
           i. Plaintiffs’ claim for punitive damages is constitutionally defective
              and otherwise improper and should be dismissed for one or more
              of the following reasons:



                                   5
Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 6 of 205



                 (1) Plaintiffs’ claims for punitive damages cannot be
                     sustained because any award of punitive damages under
                     Oklahoma law without bifurcating the trial and trying all
                     punitive damages issues only if and after liability on the
                     merits has been found would violate GM LLC’s due
                     process rights under the United States and Oklahoma
                     Constitutions and would be improper under common law
                     and public policies of the State of Oklahoma and other
                     applicable laws and statutes.
                 (2) Plaintiffs’ claims for punitive damages cannot be
                     sustained because any award of punitive damages under
                     Oklahoma law subject to no pre-determined limit (such as
                     a maximum multiple of compensatory damages or a
                     maximum amount) on the amount of punitive damages
                     that a jury may impose would violate GM LLC’s due
                     process rights under the United States and Oklahoma
                     Constitutions and would be improper under common law
                     and public policies of the State of Oklahoma and other
                     applicable laws and statutes.
                 (3) Plaintiffs’ claims for punitive damages cannot be
                     sustained because the standard for determining liability
                     for punitive damages under Oklahoma law is vague and
                     arbitrary and does not define with sufficient clarity the
                     conduct or mental state which gives rise to such a claim.
                     Therefore, any award of punitive damages would violate
                     GM LLC’s due process rights under the United States and
                     Oklahoma Constitutions and would be improper under
                     common law and public policies of the State of Oklahoma
                     and other applicable laws and statutes.
                 (4) Plaintiffs’ claims for punitive damages cannot be
                     sustained because there are no meaningful standards for
                     determining the amount of any punitive damages award
                     under Oklahoma law and because Oklahoma law does not
                     state with sufficient clarity the consequences of conduct
                     giving rise to a claim for punitive damages. Therefore,
                     any award of punitive damages would violate GM LLC’s
                     due process rights under the United States and Oklahoma
                     Constitutions.
                 (5) Plaintiffs’ claims for punitive damages cannot be
                     sustained because any award of punitive damages under
                     Oklahoma law by a jury that is not adequately instructed
                     on the limits of punitive damages which may be imposed
                     to further the applicable principles of deterrence and

                                6
Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 7 of 205



                     punishment would violate GM LLC’s due process rights
                     under the common law and public policies for the State of
                     Oklahoma and other applicable laws and statutes.
                 (6) Plaintiffs’ claims for punitive damages cannot be
                     sustained because any award of punitive damages under
                     Oklahoma law by a jury that is not expressly prohibited
                     from awarding punitive damages, or determining the
                     amount of an award of punitive damages, in whole or in
                     part, on the basis of invidiously discriminatory
                     characteristics, including the residence, wealth, and
                     corporate status of GM LLC, would violate GM LLC’s
                     due process rights under the United States and Oklahoma
                     Constitutions and would be improper under common law
                     and public policies of the State of Oklahoma and other
                     applicable laws and statutes.
                 (7) Plaintiffs’ claims for punitive damages cannot be
                     sustained because any award of punitive damages, which
                     is not subject to trial court or appellate court review for
                     reasonableness and furtherance of legitimate purposes on
                     the basis of objective standards would violate GM LLC’s
                     due process rights under the United States and Oklahoma
                     Constitutions and would be improper under common law
                     and public policies of the State of Oklahoma and other
                     applicable laws and statutes.
                 (8) Plaintiffs’ claims for punitive damages cannot be
                     sustained because any award of punitive damages under
                     Oklahoma law, without proof of every element beyond a
                     reasonable doubt, would violate GM LLC’s rights under
                     Amendments IV, V, VI, and XIV of the United States
                     Constitution and the related provisions of the Oklahoma
                     Constitution and would be improper under common law
                     and public polices of the State of Oklahoma and other
                     applicable laws and statutes.
                 (9) To the extent Plaintiffs seeks recovery of punitive
                     damages from GM LLC, Plaintiffs’ claim for punitive
                     damages against GM LLC cannot be maintained, because
                     any award of punitive damages based on anything other
                     than GM LLC’s conduct in connection with the design,
                     manufacture, and sale of the specific single vehicle that is
                     the subject of this lawsuit would violate the due process
                     clause of the Fourteenth Amendment to the United States
                     Constitution and the related provisions of the Oklahoma
                     Constitution, and would be improper under the common

                                7
Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 8 of 205



                     law and public policies of the State of Oklahoma, because
                     any other judgment for punitive damages in this case
                     cannot protect GM LLC against impermissible multiple
                     punishments for the same wrong and against punishment
                     for extra-territorial conduct, including especially conduct
                     that is lawful in states other than the State of Oklahoma.
                     In addition, any such award would violate principles of
                     comity under the laws of the State of Oklahoma.
                  (10) Plaintiffs’ claims for punitive damages cannot be
                     sustained because any judgment for punitive damages in
                     this case cannot protect GM LLC against multiple
                     punishments for the same alleged wrong in future cases.
                     Therefore, any award of punitive damages based on
                     anything other than GM LLC’s conduct in connection
                     with the sale of the subject 2012 Chevrolet Malibu would
                     violate GM LLC’s due process rights under the United
                     States and Oklahoma Constitutions and other applicable
                     laws and statutes.
                  (11) To the extent Plaintiffs seek recovery of punitive
                     damages from GM LLC, Plaintiffs’ claim for punitive
                     damages against GM LLC cannot be maintained because
                     the law of Michigan applies to Plaintiffs’ request for
                     punitive damages. Pursuant to that law, no punitive
                     damages can be awarded.
          j. GM asserts all affirmative defenses set forth in 12 O.S. § 2008 (C).
          k. GM asserts all the law of damages of Oklahoma, including the rule
             of reasonableness and all statutory and common law limits on
             damages, including the non-economic damages cap and punitive
             damages cap.

    2.    Autoliv ASP, Inc.

          a.     Autoliv denies all of Plaintiffs’ material contentions and
                 allegations, including those concerning product defect,
                 unreasonable dangerousness, injuries, injury causation, and
                 damages.
          b.     The alleged defect in the seatbelt in suit was not a direct cause
                 of the accident or injuries complained of. The sole cause of the
                 accident and K.F.’s injuries and Plaintiffs’ damages was the
                 acts and/or omissions of Ashley Faust, third parties, or others
                 over whom Autoliv exercised no control and for whose
                 acts/omissions and breaches of duty Autoliv cannot be liable,
                 and/or the prevailing site conditions, and/or the severity of the

                                  8
           Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 9 of 205



                                     crash itself. Kirkland v. General Motors Corp., 1974 OK 52,
                                     521 P.2d 1353 and its progeny.
                           c.        Plaintiffs cannot prove its claim for punitive damages. The
                                     manufacturing of the right front seat belt assembly components
                                     by Autoliv was not reckless, malicious, or life threatening to
                                     others, including to K.F. Okla. Stat. tit. 23, § 9.1. The seat belt
                                     in suit complied with and/or exceeded all Federal Motor
                                     Vehicle Safety Standards, and represented the state of the art
                                     at the relevant time in design, testing, and manufacturing,
                                     thereby creating a rebuttable presumption that Autoliv is not
                                     liable for K.F.’s injuries. See Okla. Stat. tit. 76, § 57.2. 3
                           d.        Plaintiffs’ claim for punitive damages violates Autoliv’s rights
                                     under the 5th, 6th, 8th, and 14th Amendments to the United States
                                     Constitution and similar provisions of the Oklahoma
                                     Constitution, including Article II, §§ 2, 10, 15, 18, 19, 21.
                           e.        Notwithstanding the foregoing statements regarding punitive
                                     damages, any award for punitive damages is subject to
                                     Oklahoma’s cap on punitive damages found in Okla. Stat. tit.
                                     23, § 9.1, or other applicable statutes.
                           f.        Notwithstanding Defendants’ objections to Plaintiffs’ new
                                     individual damages claims, any award for noneconomic
                                     damages is subject to Oklahoma’s cap on noneconomic
                                     damages found in Okla. Stat. tit. 23, § 61.2, or other applicable
                                     statute.
                           g.        This Court shall reduce the amount of damages to be recovered
                                     by Plaintiffs with respect to a cause of action by the sum of the
                                     dollar amounts of any and all settlements heretofore and/or
                                     hereafter reached by Plaintiff with any alleged potential
                                     tortfeasors. Autoliv further pleads any and all other set-offs
                                     and/or credits allowed under the statutory and common law of
                                     the State of Oklahoma.
                           h.        Autoliv did not design or manufacture the restraint system in
                                     the subject 2012 Chevrolet Malibu.
                           i.        Autoliv manufactured and supplied the seat belt assembly
                                     component integrated into the restraint system of the 2012
                                     Chevrolet Malibu by General Motors LLC. Since Autoliv’s
                                     seat belt assembly was not defective and Autoliv did not
                                     participate in the design of the restraint system in the 2012
                                     Chevrolet Malibu into which its seat belt assembly was
                                     integrated, Autoliv cannot be liable to Plaintiffs.
3
 Plaintiffs object to this new affirmative defense that was not previously pled and was inserted into the final Pretrial
Order on the afternoon that it was due to be filed. Plaintiff has had no opportunity to perform discovery on this
matter or prepare motions in limine.

                                                           9
          Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 10 of 205



                     j.      K.F.’s injuries were caused by her position in the front
                             passenger seat.



6 EXHIBITS. The following exclusionary language MUST be included:

      Unlisted exhibits will not be admitted unless, by order of the court, the final
      pretrial order is amended to include them.

      A.      Plaintiffs:

              (Premarked for trial and exchanged as required under LCvR 39.4(a))

    No.                     Description               Objections        Federal Rule of
                                                                        Evidence Relied
                                                                             Upon
     1.         Subject Vehicle – 2012 Chevrolet    NO.
                Malibu - VIN
                1G1ZD5EU0CF383419
     2.         Subject Passenger Seatbelt          NO.
     3.         Subject Passenger Seat              NO.
     4.         Exemplar Passenger Seatbelt         YES.              Relevance, Fed. R.
                                                                      Evid. 402; reserved
                                                                      until specifically
                                                                      identified.
     5.         Exemplar Passenger Seat             YES.              Relevance, Fed. R.
                                                                      Evid. 402; reserved
                                                                      until specifically
                                                                      identified.
     6.         Exemplar IEE sensor mat and         YES.              Relevance, Fed. R.
                components                                            Evid. 402; reserved
                                                                      until specifically
                                                                      identified.
     7.         Oklahoma City Police                NO objection      Hearsay, Fed. R.
                Department Official Oklahoma        to the diagram.   Evid. 802.
                Traffic Collision Report – Case     YES to the
                No. 14-21174                        remaining
                                                    portions of the
                                                    report.
     8.         Oklahoma City Police                YES.              Relevance, Fed. R.
                Department Traffic Collision                          Evid. 402; Hearsay,
                Follow-up Sheet – Case No. 14-                        Fed. R. Evid. 802.
                                            10
     Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 11 of 205



           21174
9.         CDR Report – VIN                    NO.
           1G1ZD5EU0CF383419 – Case
           No. 14-21174 – EDR date saved:
           March 18, 2014 – produced by
           Oklahoma City Police
           Department
10.        CDR Report – VIN                    NO.
           1G1ZD5EU0CF383419 –
           ACM.PDF – EDR Saved on
           January 25, 2018 – downloaded
           at Quality Towing
11.        CDR Report - VIN                    NO.
           1G1ZD5EU0CF383419 –ACM-
           ETR.PDF – EDR Saved on
           January 25, 2018 – downloaded
           at Quality Towing
12.        Accident Scene photographs –        NO objection
           Oklahoma City Police                to photographs
           Department                          by Oklahoma
                                               City PD
                                               previously
                                               produced.
13.        Composite of photographs of         NO objection
           Kaitlyn M. Faust before and after   to photographs
           subject accident                    of K.F.
                                               previously
                                               produced by
                                               Plaintiffs.
14.        Video of Kaitlyn M. Faust in        YES.             Relevance, Fed. R.
           hospital - 3/18/2014                                 Evid. 402;
                                                                cumulative; Unfair
                                                                Prejudice, Fed. R.
                                                                Evid. 403; Hearsay,
                                                                Fed. R. Evid. 802.
15.        Radiology Image – 3/18/2014 –       YES.             Relevance, Fed. R.
           Kaitlyn M. Faust                                     Evid. 402.
16.        Funeral Bulletin – Kaitlyn Faust    YES.             Relevance, Fed. R.
                                                                Evid. 402; Unfair
                                                                Prejudice, Fed. R.
                                                                Evid. 403; Hearsay,
                                                                Fed. R. Evid. 802.

                                       11
        Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 12 of 205



     17.       Photograph – Funeral – Kaitlyn      YES.              Relevance, Fed. R.
               M. Faust                                              Evid. 402; Unfair
                                                                     Prejudice, Fed. R.
                                                                     Evid. 403.
     18.       Death Certificate – Kaitlyn M.   NO.
               Faust
     19.       Autopsy Report – Kaitlyn M.      NO.
               Faust
     20.       Transcript of Choctaw-Nicoma     YES.                 Relevance, Fed. R.
               Park Public School Spring 2012 –                      Evid. 402; Unfair
               Kaitlyn M. Faust                                      Prejudice, Fed. R.
                                                                     Evid. 403; Hearsay,
                                                                     Fed. R. Evid. 802.
     21.       EMSA Medical Records –         NO.
               3/17/14 – Kaitlyn Faust
     22.       Combined Medical Records – OU NO.
               Medical Center – Kaitlyn Faust
     23.       Combined Medical Bills – OU    YES.                   Relevance, Fed. R.
               Medical Center – Kaitlyn Faust                        Evid. 402; Hearsay,
                                                                     Fed. R. Evid. 802.
                                                                     Not admissible under
                                                                     Okla. Stat. tit. 12, §
                                                                     3009.1. See
                                                                     Oklahoma Health
                                                                     Care Authority Lien.
     24.       Medical Records – OU Pediatric      NO.
               – Kaitlyn Faust
     25.       Medical Records – OU Medical        YES.              Relevance, Fed. R.
               Center – Ashley Faust                                 Evid. 402; Unfair
                                                                     Prejudice, Fed. R.
                                                                     Evid. 403; Hearsay,
                                                                     Fed. R. Evid. 802. 4
     26.       Medical Bills – OU Medical          YES.              Relevance, Fed. R.
               Center – Ashley Faust                                 Evid. 402; Unfair
                                                                     Prejudice, Fed. R.
                                                                     Evid. 403; Hearsay,




4
  Plaintiff Ashley Faust is not making a personal injury claim, see email from Piper John
to H. Treas, August 30, 2017, therefore, her medical records and bills are not relevant.
[Ex. 1].
                                            12
        Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 13 of 205



                                                                     Fed. R. Evid. 802. 5
     27.       Neil Hanneman Expert Report         YES.              Relevance, Fed. R.
               dated June 20, 2018                                   Evid. 402; Unfair
                                                                     Prejudice, Fed. R.
                                                                     Evid 403; Hearsay,
                                                                     Fed. R. Evid. 802;
                                                                     Opinions based on
                                                                     insufficient facts and
                                                                     not reliable, Fed. R.
                                                                     Evid. 702; Opinions
                                                                     not based on facts,
                                                                     Fed. R. Evid. 703;
                                                                     Cumulative;
                                                                     incorporate by
                                                                     reference the
                                                                     objections contained
                                                                     in Autoliv Motion to
                                                                     Exclude Expert
                                                                     Testimony of
                                                                     Hannemann [Doc.
                                                                     86] and GM’s
                                                                     Motion to Exclude
                                                                     the Expert Testimony
                                                                     of Hannemann [Doc.
                                                                     88].
     28.       Neil Hanneman CV – April 2018       YES.              Relevance, Fed. R.
                                                                     Evid. 402; Unfair
                                                                     Prejudice, Fed. R.
                                                                     Evid. 403; Hearsay,
                                                                     Fed. R. Evid. 802;
                                                                     incorporate by
                                                                     reference the
                                                                     objections contained
                                                                     in Autoliv Motion to
                                                                     Exclude Expert
                                                                     Testimony of
                                                                     Hannemann [Doc.
                                                                     86] and GM’s
                                                                     Motion to Exclude

5
  Plaintiff Ashley Faust is not making a personal injury claim, see email from Piper John
to H. Treas, August 30, 2017, therefore, her medical records and bills are not relevant.
Id.
                                            13
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 14 of 205



                                                             the Expert Testimony
                                                             of Hannemann [Doc.
                                                             88].
29.     Neil Hanneman Testimony List        YES.             Relevance, Fed. R.
        June 2018                                            Evid. 402; Hearsay,
                                                             Fed. R. Evid. 802;
                                                             Cumulative.
30.     Neil Hanneman Fee Schedule          YES.             Relevance, Fed. R.
                                                             Evid. 402.
31.     Neil Hanneman Vehicle               NO objection
        Inspection Photographs –            to photographs
        December 8, 2016 at Quality         of inspection
        Towing in Norman, Oklahoma          on December
                                            8, 2016, that
                                            were timely
                                            produced.
32.     Neil Hanneman selected IIHS         YES.             Relevance, Fed. R.
        testing of Chevrolet Malibu                          Evid. 402; Hearsay,
                                                             Fed. R. Evid. 802;
                                                             Reserved until
                                                             produced and
                                                             specifically
                                                             identified.
33.     GM frontal impact testing of        YES.             See specific
        Chevrolet Malibu:                                    objections as
                                                             described below.
33.1    Report & Video - STL Test No.       YES.             Relevance, Fed. R.
        C16139 – 2008 1ZT69 Chevrolet                        Evid. 402; Unfair
        Malibu LS (Epsilon) (GMX-386)                        Prejudice, Fed. R.
        – Mov Veh to Fixed Barr @ 30                         Evid. 403; Hearsay,
        Deg                                                  Fed. R. Evid. 802.
33.2    Report & Video – STL Test           YES.             Relevance, Fed. R.
        C16215 – 2008 1ZS69 Chevrolet                        Evid. 402; Unfair
        Malibu (Epsilon) (GMX-386) –                         Prejudice, Fed. R.
        Mov Veh to Fixed Barr @ 0 Deg                        Evid. 403; Hearsay,
                                                             Fed. R. Evid. 802.
33.3    Report & Video – STL Test           YES.             Relevance, Fed. R.
        C16220 – 2008 1ZS69 Chevrolet                        Evid. 402; Unfair
        Malibu (Epsilon) (GMX-386) –                         Prejudice, Fed. R.
        Mov Veh to Fixed Barr @ 0 Deg                        Evid. 403; Hearsay,
                                                             Fed. R. Evid. 802.
33.4    Report & Video – STL Test           YES.             Relevance, Fed. R.

                                       14
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 15 of 205



         C16235 – 2008 1ZS69 Chevrolet                Evid. 402; Unfair
         Malibu (Epsilon) (GMX-386) –                 Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 0 Deg                Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.5     Report & Video – STL Test       YES.         Relevance, Fed. R.
         C16286 – 2008 1ZH69 Chevrolet                Evid. 402; Unfair
         Malibu LT (GMXk-380/386) –                   Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 0 Deg                Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.6     Report & Video – STL Test       YES.         Relevance, Fed. R.
         C16351 – 2008 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-380/386) –                    Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 30                   Evid. 403; Hearsay,
         Deg                                          Fed. R. Evid. 802.
33.7     Report & Video – STL Test       YES.         Relevance, Fed. R.
         C16374 – 2008 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-380/386) –                    Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 0 Deg                Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.8     Report & Video – STL Test       YES.         Relevance, Fed. R.
         C16410 – 2008 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-380/386) –                    Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 0 Deg                Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.9     Report & Video – STL Test       YES.         Relevance, Fed. R.
         C16411 – 2008 1ZH69 Chevrolet                Evid. 402; Unfair
         Malibu LT (GMX-380/386) Mov                  Prejudice, Fed. R.
         Veh to Fixed Barr @ 0 Deg                    Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.10    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C16416 – 2008 1ZH69 Chevrolet                Evid. 402; Unfair
         Malibu LT (GMX-380/386) –                    Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 0 Deg                Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.11    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C16427 – 2008 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-380/386) –                    Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 0 Deg                Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.12    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C16439 – 2008 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-380/386) –                    Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 0 Deg                Evid. 403; Hearsay,
                                  15
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 16 of 205



                                                      Fed. R. Evid. 802.
33.13    Report & Video – STL Test        YES.        Relevance, Fed. R.
         C16446 – 2008 Chevrolet Malibu               Evid. 402; Unfair
         LS (GMX-380/386) – Mov Veh                   Prejudice, Fed. R.
         to Fixed Barr @ 0 Deg                        Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.14    Report & Video – STL Test        YES.        Relevance, Fed. R.
         C16456 – 2009 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-380/386) –                    Prejudice, Fed. R.
         Mov Veh to Fixed Barr @ 0 Deg                Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.15    Report & Video – STL Test        YES.        Relevance, Fed. R.
         C16472 – 2008 1ZH69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-380/386) –                    Prejudice, Fed. R.
         Mov Veh to Lt Overlap                        Evid. 403; Hearsay,
         Deformable Barr @ 0 Deg                      Fed. R. Evid. 802.
33.16    Report & Video – STL Test        YES.        Relevance, Fed. R.
         C16742 – 2010 1ZH69 Chevrolet                Evid. 402; Unfair
         Malibu LT (GMX-386) – Mov                    Prejudice, Fed. R.
         Veh to Fixed Barr @ 0 Deg                    Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.17    Report & Video – STL Test        YES.        Relevance, Fed. R.
         C17063 – 2011 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-386) – Mov                    Prejudice, Fed. R.
         Veh to Fixed Barr @ 0 Deg                    Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.18    Report & Video – STL Test        YES.        Relevance, Fed. R.
         C17105 – 2011 1ZH69 Chevrolet                Evid. 402; Unfair
         Malibu LT (GMX-386) – Mov                    Prejudice, Fed. R.
         Veh to Fixed Barr @ 0 Deg                    Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.19    Report & Video – STL Test        YES.        Relevance, Fed. R.
         C17166 – 2011 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-386) – Mov                    Prejudice, Fed. R.
         Veh to Fixed Barr @ 0 Deg                    Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.20    Report & Video – STL Test        YES.        Relevance, Fed. R.
         C17167 – 2011 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-386) – Mov                    Prejudice, Fed. R.
         Veh to Lt Overlap Deformable                 Evid. 403; Hearsay,
         Barr @ 0 Deg                                 Fed. R. Evid. 802.
33.21    Report & Video – STL Test        YES.        Relevance, Fed. R.

                                  16
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 17 of 205



         C17219 – 2011 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-386) – Mov                    Prejudice, Fed. R.
         Veh to Fixed Barr @ 0 Deg                    Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.22    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C17243 – 2011 1ZH69 Chevrolet                Evid. 402; Unfair
         Malibu LT (GMX-386) – Mov                    Prejudice, Fed. R.
         Veh to Fixed Barr @ 0 Deg                    Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.23    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C17318 – 2011 1ZG69 Chevrolet                Evid. 402; Unfair
         Malibu LS (GMX-386) – Mov                    Prejudice, Fed. R.
         Veh to Fixed Barr @ 0 Deg                    Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.24    Report & Video – STL Test     YES.           Relevance, Fed. R.
         C17397 – 2012 1GM69 Malibu                   Evid. 402; Unfair
         1EU11 (V300) Mov Veh to Fixed                Prejudice, Fed. R.
         Barr @ 0 Deg                                 Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.25    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C17429 – 2012 1GM69                          Evid. 402; Unfair
         Chevrolet Malibu 1EU11 (V300)                Prejudice, Fed. R.
         - Mov Veh to Fixed Barr @ 0                  Evid. 403; Hearsay,
         Deg                                          Fed. R. Evid. 802.
33.26    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C17441 – 2012 1GM69                          Evid. 402; Unfair
         Chevrolet Malibu 1EU11 (V300)                Prejudice, Fed. R.
         – Mov Veh to Fixed Barr @ 0                  Evid. 403; Hearsay,
         Deg                                          Fed. R. Evid. 802.
33.27    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C17454 – 2012 1GM69                          Evid. 402; Unfair
         Chevrolet Malibu 1EU11 (V300)                Prejudice, Fed. R.
         – Mov Veh to Fixed Barr @ 0                  Evid. 403; Hearsay,
         Deg                                          Fed. R. Evid. 802.
33.28    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C17463 – 2012 1GM69                          Evid. 402; Unfair
         Chevrolet Malibu 1EU11 (V300)                Prejudice, Fed. R.
         – Mov Veh to Lt Overlap                      Evid. 403; Hearsay,
         MIRRC CFB @ 0 Deg                            Fed. R. Evid. 802.
33.29    Report & Video – STL Test       YES.         Relevance, Fed. R.
         C17488 – 2012 1GM69                          Evid. 402; Unfair
         Chevrolet Malibu 1EU11 (V300)                Prejudice, Fed. R.
         – Mov Veh to Lt Overlap                      Evid. 403; Hearsay,
                                  17
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 18 of 205



         Deformable Barr @ 0 Deg                      Fed. R. Evid. 802.
33.30    Report & Video – STL Test      YES.          Relevance, Fed. R.
         C17504 – 2012 1GM69                          Evid. 402; Unfair
         Chevrolet Malibu 1EU11 (V300)                Prejudice, Fed. R.
         – Mov Veh to Fixed Barr @ 0                  Evid. 403; Hearsay,
         Deg                                          Fed. R. Evid. 802.
33.31    Report & Video – STL Test      YES.          Relevance, Fed. R.
         C17542 – 2012 1GL69 Chevrolet                Evid. 402; Unfair
         Malibu 1SS1 (E12) – Mov Veh to               Prejudice, Fed. R.
         Fixed Barr @ 0 Deg                           Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
33.32    Report & Video – STL Test          YES.      Relevance, Fed. R.
         C17550 – 2012 1GM69                          Evid. 402; Unfair
         Chevrolet Malibu 1EU11 (V300)                Prejudice, Fed. R.
         – Mov Veh to Lt Overlap                      Evid. 403; Hearsay,
         MIRRC CFB @ 0 Deg                            Fed. R. Evid. 802.
33.33    Report & Video – STL Test          YES.      Relevance, Fed. R.
         C17626 – 2012 1GG69 Chevrolet                Evid. 402; Unfair
         Malibu 1Base1 E12) – Mov Veh                 Prejudice, Fed. R.
         to Lt Overlap Deformable Barr @              Evid. 403; Hearsay,
         0 Deg                                        Fed. R. Evid. 802.
33.34    Report & Video – STL Test          YES.      Relevance, Fed. R.
         C17646 – 2012 1GM69                          Evid. 402; Unfair
         Chevrolet Malibu 1EU11 V300)                 Prejudice, Fed. R.
         – Mov Veh to Lt Overlap                      Evid. 403; Hearsay,
         Deformable Barr @ 0 Deg                      Fed. R. Evid. 802.
 34.     STIS Search Summary – 2008-        YES.      Relevance, Fed. R.
         2012 GMX386 Fontal Impact                    Evid. 402; Unfair
         Testing – Bates No.                          Prejudice, Fed. R.
         FAUST000007026 –                             Evid. 403.
         FAUST00007037
 35.     Reference Materials                YES.      Relevance, Fed. R.
         Used/Reviewed by Neil                        Evid. 402; Hearsay,
         Hanneman re: Report                          Fed. R. Evid. 802;
         dated June 20, 2018                          Unfair Prejudice,
                                                      Fed. R. Evid. 403.
35.1     Volvo Vision 2020 – 2009 circa     YES.      Relevance, Fed. R.
         PDF                                          Evid. 402; Hearsay,
                                                      Fed. R. Evid. 802;
                                                      Unfair Prejudice,
                                                      Fed. R. Evid. 403.
35.2     13.25 Safety Belt Reference        YES.      Relevance, Fed. R.

                                       18
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 19 of 205



        Materials                                          Evid. 402, Unfair
                                                           Prejudice, Fed. R.
                                                           Evid. 403; Hearsay,
                                                           Fed. R. Evid. 802.
35.3    13.26 Airbag Reference Materials YES.              Relevance, Fed. R.
                                                           Evid. 402; Unfair
                                                           Prejudice, Fed. R.
                                                           Evid. 403; Hearsay,
                                                           Fed. R. Evid. 802;
                                                           see Court’s Order
                                                           granting summary
                                                           judgment for Autoliv
                                                           on Plaintiffs’ airbag
                                                           claim, Doc. 104.
35.4    IIHS Reference Materials          YES.             Relevance, Fed. R.
                                                           Evid. 402; Unfair
                                                           Prejudice, Fed. R.
                                                           Evid. 403; Hearsay,
                                                           Fed. R. Evid. 802.
35.5    Occupant Classification           YES.             Relevance, Fed. R.
        Reference Materials                                Evid. 402; Unfair
                                                           Prejudice, Fed. R.
                                                           Evid. 403; Hearsay,
                                                           Fed. R. Evid. 802.
35.6    Section IV Crashworthiness        YES.             Relevance, Fed. R.
        Reference Materials                                Evid. 402; Unfair
                                                           Prejudice, Fed. R.
                                                           Evid. 403; Hearsay,
                                                           Fed. R. Evid. 802.
36.     William P. Munsell Expert         YES.             Relevance, Fed. R.
        Report dated June 20, 2018                         Evid. 402; Unfair
                                                           Prejudice, Fed. R.
                                                           Evid. 403; Hearsay,
                                                           Fed. R. Evid. 802;
                                                           Cumulative.
37.     William P. Munsell CV and         NO.
        Testimony List – June 2018
38.     William P. Munsell Inspection     NO objections
        Photographs – March 9, 2016       to photographs
                                          timely
                                          produced.
39.     William P. Munsell Accident       YES.             Relevance, Fed. R.
        Scene Diagram                                      Evid. 402; Unfair
                                     19
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 20 of 205



                                                     Prejudice, Fed. R.
                                                     Evid. 403; improper
                                                     expert evidence, Fed.
                                                     R. Evid. 702.
40.     William P. Munsell File           YES.       Relevance, Fed. R.
        Materials                                    Evid. 402; Unfair
                                                     Prejudice, Fed. R.
                                                     Evid. 403; Hearsay,
                                                     Fed. R. Evid. 802;
                                                     Cumulative;
                                                     improper expert
                                                     evidence, Fed. R.
                                                     Evid. 702.
41.     William P. Munsell Accident       YES.       Relevance, Fed. R.
        Scene Measurements                           Evid. 402; Unfair
                                                     Prejudice, Fed. R.
                                                     Evid. 403; improper
                                                     expert evidence, Fed.
                                                     R. Evid. 702.
42.     William P. Munsell calculations   YES.       Relevance, Fed. R.
                                                     Evid. 402; Unfair
                                                     Prejudice, Fed. R.
                                                     Evid. 403; improper
                                                     expert evidence, Fed.
                                                     R. Evid. 702.
43.     William P. Munsell                YES.       Relevance, Fed. R.
        Demonstrative Exhibits                       Evid. 402; Unfair
                                                     Prejudice, Fed. R.
                                                     Evid. 403; Hearsay,
                                                     Fed. R. Evid. 802; ;
                                                     improper expert
                                                     evidence, Fed. R.
                                                     Evid. 702; reserved
                                                     until produced and
                                                     specifically
                                                     identified.
44.     Reference Materials               YES.       Relevance, Fed. R.
        Used/Reviewed by William P.                  Evid. 402; Unfair
        Munsell re: Report dated June 20,            Prejudice, Fed. R.
        2018                                         Evid. 403; Hearsay,
                                                     Fed. R. Evid. 802;
                                                     improper expert
                                                     evidence, Fed. R.
                                   20
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 21 of 205



                                                            Evid. 702; Reserved
                                                            until produced and
                                                            specifically
                                                            identified.
45.     Mariusz Ziejewski, Ph.D. Expert   YES.              Relevance, Fed. R.
        Report dated June 20, 2018                          Evid. 402; Unfair
                                                            Prejudice, Fed. R.
                                                            Evid. 403; Hearsay,
                                                            Fed. R. Evid. 802;
                                                            Cumulative, Fed. R.
                                                            Evid. 403; improper
                                                            expert evidence, Fed.
                                                            R. Evid. 702.
46.     Mariusz Ziejewski CV – June       NO.
        2018
47.     Mariusz Ziejewski Testimony       YES.              Relevance, Fed. R.
        List                                                Evid. 402; Unfair
                                                            Prejudice, Fed. R.
                                                            Evid. 403; Hearsay,
                                                            Fed. R. Evid. 802;
                                                            Cumulative.
48.     Mariusz Ziejewski Inspection      NO objections
        Photographs                       to photographs
                                          of the subject
                                          vehicle timely
                                          produced.
49.     Mariusz Ziejewski 3d Faro Scan    NO objection
        vehicle model                     to scans timely
                                          produced.
50.     Mariusz Ziejewski Exemplar        NO.
        Study
51.     Mariusz Ziejewski Exemplar      NO objections
        Photographs                     to photographs
                                        of surrogate
                                        studies
                                        previously
                                        produced.
52.     Mariusz Ziejewski 3d FARO       NO objection
        Scan accident site model        to scans timely
                                        produced.
53.     Mariusz Ziejewski body drawings YES.                Relevance, Fed. R.
        and injury drawings                                 Evid. 402, Unfair

                                   21
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 22 of 205



                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       Cumulative.
 54.      Mariusz Ziejewski exemplar         YES.      Relevance, Fed. R.
          body models                                  Evid. 402, Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
 55.      Mariusz Ziejewski demonstrative    YES.      Relevance, Fed. R.
          exhibits                                     Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       reserved until
                                                       produced and
                                                       specifically
                                                       identified.
 56.      Mariusz Ziejewski file materials   YES.      Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       reserved until
                                                       produced and
                                                       specifically
                                                       identified.
 57.      Reference materials                YES.      Relevance, Fed. R.
          used/reviewed by Mariusz                     Evid. 402; Unfair
          Ziejewski re: Report dated June              Prejudice, Fed. R.
          20, 2018                                     Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       Reserved until
                                                       produced and
                                                       specifically
                                                       identified.
58.-74.   INTENTIONALLY LEFT
          BLANK
 75.      Videotaped Deposition of           YES.      Relevance, Fed. R.
          ASHLEY FAUST taken January                   Evid. 402, 403;
          5, 2018, not otherwise objected to           Hearsay, Fed. R.
          by Plaintiffs                                Evid. 802;
                                                       Cumulative.
                                       22
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 23 of 205



76.     Exhibits to the videotaped        YES.             See specific
        deposition of ASHLEY FAUST                         objections as
        taken January 5, 2018, not                         described below;
        otherwise objected to by                           incorporated by
        Plaintiffs                                         reference;
                                                           Cumulative, Fed. R.
                                                           Evid. 403.
76.1    Exhibit 1 – Photograph of front   NO.
        console 2012 Chevrolet Malibu
77.     Videotaped deposition of JILL     YES.             Relevance, Fed. R.
        FAUST taken May 14, 2018, not                      Evid. 402, 403;
        otherwise objected to by                           Hearsay, Fed. R.
        Plaintiffs                                         Evid. 802;
                                                           Cumulative.
78.     Videotaped deposition of          YES.             Relevance, Fed. R.
        RICHARD FAUST taken                                Evid. 402, 403;
        January 5, 2018, not otherwise                     Hearsay, Fed. R.
        objected to by Plaintiffs                          Evid. 802;
                                                           Cumulative.
79.     Exhibits to the videotaped        YES.             See specific
        deposition of RICHARD FAUST                        objections as
        taken January 5, 2018, not                         described below;
        otherwise objected to by                           incorporated by
        Plaintiffs                                         reference;
                                                           Cumulative, Fed. R.
                                                           Evid. 403.
79.1    Exhibit 1 – Photograph of front   NO.
        console 2012 Chevrolet Malibu
79.2    Exhibit 2 – Accident scene       NO objection      Cumulative, Fed. R.
        photographs taken by Oklahoma    to photographs    Evid. 403.
        City Police Department           of Oklahoma
                                         City PD
                                         previously
                                         produced.
79.3    Exhibit 3 – Accident scene       NO objection      Cumulative, Fed. R.
        photographs taken by Oklahoma to photographs       Evid. 403.
        City Police Department           of Oklahoma
                                         City PD
                                         previously
                                         produced.
79.4    Exhibit 4 – Oklahoma City Police NO objection      Hearsay, Fed. R.
        Department Official Oklahoma     to the diagram.   Evid. 802;
        Traffic Collision Report – Case  YES to the        Cumulative, Fed. R.
                                    23
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 24 of 205



        No. 14-21174                       remaining         Evid. 403.
                                           portions of the
                                           report.
79.5    Exhibit 5 – May 21, 2014 letter    NO.
        from State Farm to Mark Bonner
        re liability and UM claims against
        insured Ashley Faust
79.6    Exhibit 6 - June 4, 2014 letter    NO.
        from State Farm to Richard E.
        Faust tendering payment for total
        loss of the Subject Vehicle
80.     Videotaped Deposition of           YES.              Relevance, Fed. R.
        JUSTIN FREDERICK taken                               Evid. 402, 403;
        January 5, 2018, not otherwise                       Hearsay, Fed. R.
        objected to by Plaintiffs                            Evid. 802;
                                                             Cumulative.
81.     Videotaped deposition of           YES.              Relevance, Fed. R.
        SAMUEL LEWIS taken March                             Evid. 402, 403;
        28, 2018, not otherwise objected                     Hearsay, Fed. R.
        to by Plaintiffs                                     Evid. 802;
                                                             Cumulative.
82.     Exhibits to the videotaped         YES.              See specific
        deposition of SAMUEL LEWIS                           objections as
        taken                                                described below;
        March 28, 2018, not otherwise                        incorporated by
        objected to by Plaintiffs                            reference;
                                                             Cumulative, Fed. R.
                                                             Evid. 403.
82.1    Exhibit 1 – Photograph of back of NO objection
        fire engine E27 taken at accident to photographs
        scene                             of Oklahoma
                                          City PD
                                          previously
                                          produced.
82.2    Exhibit 2 – Photograph of rescue NO objection
        team/firemen beside Subject       to photographs
        Vehicle taken at accident scene   of Oklahoma
                                          City PD
                                          previously
                                          produced.
82.3    Exhibit 3 – Oklahoma City Fire    YES.               Relevance, Fed. R.
        Department Run Sheet – Incident                      Evid. 402; Hearsay,
        14014339 – Incident Date:                            Fed. R. Evid. 802.
                                    24
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 25 of 205



        03/17/2014
82.4    Exhibit 4 – Incident Detail Report   YES.             Relevance, Fed. R.
        – Incident No. 201403170022011                        Evid. 402; Hearsay,
        taken off Internet re: Subject                        Fed. R. Evid. 802.
        Accident
82.5    Exhibit 5 – Accident Scene           NO objection
        photographs showing passenger        to photographs
        side of vehicle                      of Oklahoma
                                             City PD
                                             previously
                                             produced.
82.6    Exhibit 6 – Accident Scene           NO objection
        photographs showing passenger        to photographs
        side of vehicle                      of Oklahoma
                                             City PD
                                             previously
                                             produced.
82.7    Exhibit 7 – Accident Scene           NO objection
        photographs showing passenger        to photographs
        side of vehicle showing inside of    of Oklahoma
        vehicle                              City PD
                                             previously
                                             produced.
83.     Videotaped Deposition of             YES.             Relevance, Fed. R.
        DENNIS PAIGE taken March 28,                          Evid. 402, 403;
        2018, not otherwise objected to                       Hearsay, Fed. R.
        by Plaintiffs                                         Evid. 802;
                                                              Cumulative.
84.     Exhibits to videotaped deposition    NO.
        of DENNIS PAIGE taken March
        28, 2018, not otherwise objected
        to by Plaintiffs
84.1    Exhibit 12 – Close-up of driver’s    NO objection
        side of Subject Vehicle taken at     to photographs
        accident scene                       of Oklahoma
                                             City PD
                                             previously
                                             produced.
84.2    Exhibit 13 – Photographs of          NO objection
        driver’s side of Subject Vehicle     to photographs
        taken at accident scene              of Oklahoma
                                             City PD
                                             previously
                                     25
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 26 of 205



                                           produced.
85.     Videotaped Deposition of           YES.        Relevance, Fed. R.
        DAVID PRENTKOWSKI taken                        Evid. 402, 403;
        May 3, 2018, not otherwise                     Hearsay, Fed. R.
        objected to by Plaintiffs                      Evid. 802;
                                                       Cumulative.
86.     Exhibits to the videotaped         YES.        See specific
        deposition of DAVID                            objections as
        PRENTKOWSKI taken May 3,                       described below;
        2018, not otherwise objected to                incorporated by
        by Plaintiffs                                  reference;
                                                       Cumulative, Fed. R.
                                                       Evid. 403.
86.1    Exhibit 1 – CV David               NO.
        Prentkowski
86.2    Exhibit 2 – Second Amended         YES.        Relevance, Fed. R.
        Notice of Intention to Take                    Evid. 402.
        Oral/Videotaped Depositions
        Duces Tecum of Defendant
        Autoliv ASP, INC Pursuant to
        Fed. R. Evid. 30(b)(6)
86.3    Exhibit 3 – 2008 GMX386            YES.        Relevance, Fed. R.
        Chevrolet Malibu Final Report to               Evid. 402, 403;
        the Performance Assessment                     Hearsay, Fed. R.
        Committee (PAC)                                Evid. 802.
86.4    Exhibit 4 – Drawing: PLM: Part     NO.
        Drawing 6194217 007 – Released
        on 2011-09-08 – marked: Faust v.
        Autoliv Confidential Pursuant to
        Order Doc 64
86.5    Exhibit 5 – 2011 GMX386 Final      YES.        Relevance, Fed. R.
        PAC (Performance Assessment                    Evid. 402, 403;
        Committee) Report Supplement –                 Hearsay, Fed. R.
        Bates No. FAUST000015508 –                     Evid. 802.
        FAUST000015517
86.6    Exhibit 6 - “Crash Testing”        YES.        Relevance, Fed. R.
        [Autoliv document]                             Evid. 402, 403;
                                                       Hearsay, Fed. R.
                                                       Evid. 802.
86.7    Exhibit 7 – Report No. NCAP-       YES.        Relevance, Fed. R.
        CAL-11-011 – New Car                           Evid. 402, 403;
        Assessment Program (NCAP)                      Hearsay, Fed. R.

                                    26
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 27 of 205



        Frontal Barrier Impact Test – GM             Evid. 801.
        2011 Chevrolet Malibu 1LS 4-
        Door Sedan – NHTSA Number:
        MB0111 – Cal span
        Test Number: TR2464 – dated:
        November 19, 2010 – marked:
        Faust v. Autoliv Confidential
        Pursuant to Order Doc 64 –
        Bates No.
        AUTOLIV 000180 – AUTOLIV
        000377
86.8    Exhibit 8 – PV-                    YES.      Relevance, Fed. R.
        Analysis/Development/Validation              Evid. 402, 403;
        Plan & Report (ADV P&R) –                    Hearsay, Fed. R.
        GM 1829 – E377597 - marked:                  Evid. 801.
        Faust v. Autoliv Case 5:16-cv-
        00961-F Document 68 Filed
        07/10/18 Page 6 of 12
        Plaintiffs’ Trial Exhibit List - 7
        Confidential Pursuant to Order
        Doc 64 – Bates No. AUTOLIV
        000174 – AUTOLIV 000179
87.     Videotaped Deposition of           YES.
        HAMED SADRNIA taken
        December 12, 2017, not
        otherwise objected to by
        Plaintiffs
88.     Exhibits to videotaped deposition YES.       See specific
        of HAMED SADRNIA taken                       objections as
        December 12, 2017, not                       described below,
        otherwise objected to by                     incorporated by
        Plaintiffs                                   reference;
                                                     Cumulative, Fed. R.
                                                     Evid. 403
88.1    Exhibit 1 – CVBV [sic] of        NO.
        Hamed Sadrnia
88.2    Exhibit 2 – GMNA Static          YES.        Relevance, Fed. R.
        Automatic Suppression                        Evid. 402, 403;
        Component Technical                          Hearsay, Fed. R.
        Specification (CM20324, Ver. 2.2             Evid. 802.
        and Ver. 3.4 Communication
        Protocols) Revision 1.3 – Date:
        11May04 - GMX384, GMX386 –
                                  27
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 28 of 205



        marked: IEE Confidential –
        Subject to Protective Order -
        Bates No. FAUST000016308 –
        FAUST000016355
88.3    Exhibit 3 - GM Part Submission     YES.      Relevance, Fed. R.
        Warrant – Part Name: Sensor                  Evid. 402; Unfair
        Asm-Fnfl Rest Frt SI MP Non-                 Prejudice, Fed. R.
        Vented; Cust. Part No. 20912758              Evid. 403; Hearsay,
        – marked: IEE Confidential –                 Fed. R. Evid. 802.
        Subject to Protective Order –
        Bates No. FAUST000016464
88.4    Exhibit 4 - GM Confidential        YES.      Relevance, Fed. R.
        Memorandum – Platform                        Evid. 402; Unfair
        GMX386 – Project/EWO No. N                   Prejudice, Fed. R.
        E 386 PO 80; PER/Report No.                  Evid. 403; Hearsay,
        08-X386-PS02 – Category: CRA-                Fed. R. Evid. 802.
        Crashworthiness; Date: 05 Jun
        2007; Title: 2008 GMX386 IEE
        Passenger Sensing System Static
        Validation Tests – marked:
        Produced Pursuant to Protective
        Order - Bates No.
        FAUST000005316 –
        FAUST000005336
88.5    Exhibit 5 – 2008 GMX386            YES.      Relevance, Fed. R.
        Chevrolet Malibu Passenger                   Evid. 402; Unfair
        Sensing System IEE OC System                 Prejudice, Fed. R.
        – Final Performance Review –                 Evid. 403; Hearsay,
        Elizabeth Kiihr – Suppression                Fed. R. Evid. 802.
        Performance – Bates No.
        FAUST000006905 –
        FAUST000006950
88.6    Exhibit 6 - GMX386 2008            YES.      Relevance, Fed. R.
        Chevrolet Malibu Safety Final                Evid. 402, 403;
        Performance Report – Presented               Hearsay, Fed. R.
        to GMNA Safety Integration                   Evid. 802.
        Technical Staff on June 28, 2007
88.7    Exhibit 7 - 2008 GMX386            YES.      Relevance, Fed. R.
        Chevrolet Malibu Final Report to             Evid. 402, 403;
        the Performance Assessment                   Hearsay, Fed. R.
        Committee (PAC) – Date                       Evid. 802.
        Presented: 6/14/07 [32 selected
        pages]
                                   28
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 29 of 205



88.8     Exhibit 8 – 2008 GMX386 Final        YES.    Relevance, Fed. R.
         PAC (Performance Assessment                  Evid. 402, 403;
         Committee) Report Supplement –               Hearsay, Fed. R.
         Doc. Revised: 04/16/2008 -                   Evid. 802.
         marked: GM Confidential
88.9     Exhibit 9 - 2010 GMX386              YES.    Relevance, Fed. R.
         Chevrolet Malibu Passenger                   Evid. 402, 403;
         Sensing System IEE Automatic                 Hearsay, Fed. R.
         Occupant Sensing (AOS) – Final               Evid. 802.
         Performance Review dated 11
         Mar 09 – marked: GM
         Confidential
88.10    Exhibit 10 - 2011 GMX386 Final       YES.    Relevance, Fed. R.
         PAC (Performance Assessment                  Evid. 402, 403;
         Committee) Report Supplement –               Hearsay, Fed. R.
         date: 07/02/2010 – marked: GM                Evid. 802.
         Confidential
88.11    Exhibit 11 - 2011 GMX386 Final       YES.    Relevance, Fed. R.
         PAC (Performance Assessment                  Evid. 402, 403;
         Committee) Report Supplement –               Hearsay, Fed. R.
         date: 07/29/2011 – marked:                   Evid. 802.
         Case 5:16-cv-00961-F Document
         68 Filed 07/10/18 Page 7 of 12
         Plaintiffs’ Trial Exhibit List - 8
         Produced Pursuant to Protective
         Order – Bates No.
         FAUST000015506 –
         FAUST000015517
88.12    Exhibit 12 - 2011 GMX386 Final       YES.    Relevance, Fed. R.
         PAC (Performance Assessment                  Evid. 402, 403;
         Committee) Report Supplement –               Hearsay, Fed. R.
         date: 07/16/2010 – marked:                   Evid. 802.
         Produced Pursuant to Protective
         Order – Bates No.
         FAUST000004826 –
         FAUST000004846
88.13    Exhibit 13 – Recall Notice –         YES.    Relevance, Fed. R.
         Passenger Front Airbag Non-                  Evid. 402, 403;
         Deployment – 2008-2012 Malibu,               Hearsay, Fed. R.
         2008-2010 Saturn Aura, 2008-                 Evid. 802.
         02010 Pontiac G6 – GFPE#: N-
         150773 – marked: Produced
         Subject to Protective Order
                                     29
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 30 of 205



         - Bates No. FAUST000013755 –
         FAUST000013782
88.14    Exhibit 14 – Recall Notice –        YES.           Relevance, Fed. R.
         Asymmetric Frontal Airbag                          Evid. 402, 403;
         Deployment – 2008-2012 Mali u,                     Hearsay, Fed. R.
         2008-2010 Saturn Aura, 2008-                       Evid. 802.
         2010 Pontiac G6 – GVS-CORE#:
         N-150773 – marked: Produced
         Pursuant to Protective
         Order – Bates No.
         FAUST000013665 –
         FAUST000013689
88.15    Exhibit 15 – Recall Notice –        YES.           Relevance, Fed. R.
         Passenger Font Airbag Non-                         Evid. 402, 403;
         Deployment (No DTCs) – 2008-                       Hearsay, Fed. R.
         2012 Malibu, 2008-2010 Saturn                      Evid. 802.
         Aura, 2008-2010 Pontiac G6 –
         GVS Core: N15-205650 –
         marked: Produced Pursuant
         to Protective Order – Bates No.
         FAUST000016479 –
         FAUST000016512
 89.     Videotaped Deposition of            YES.           Relevance, Fed. R.
         WILLIAM DALE SCRUGGS                               Evid. 402, 403;
         taken February 15, 2018, not                       Hearsay, Fed. R.
         otherwise objected to by                           Evid. 802;
         Plaintiffs                                         Cumulative.
 90.     Exhibits to videotaped deposition   YES.           See specific
         of WILLIAM DALE SCRUGGS                            objections as
         taken February 15, 2018, not                       described below,
         otherwise objected to by                           incorporated by
         Plaintiffs                                         reference;
                                                            Cumulative, Fed. R.
                                                            Evid. 403.
90.1     Exhibit 1 - Oklahoma City Police NO objection      Hearsay, Fed. R.
         Department Official Oklahoma     to the diagram.   Evid. 802.
         Traffic Collision Report – Case  YES to the
         No. 14-21174                     remaining
                                          portions of the
                                          report.
90.2     Exhibit 2 – Oklahoma City Police YES.              Relevance, Fed. R.
         Department Crime Report –                          Evid. 402; Hearsay,
         Reported Date: 03/17/14 –                          Fed. R. Evid. 802.
                                     30
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 31 of 205



        Driver: Ashley Dawn Faust
90.3    Exhibit 3 - 61 Photographs taken   NO objections
        at accident scene by Oklahoma      to photographs
        City Police Department             of Oklahoma
                                           City PD
                                           previously
                                           produced.
90.4    Exhibit 4 – Photograph taken at    NO objections
        accident scene by Oklahoma City to photographs
        Police Department showing          of Oklahoma
        Subject Vehicle at rest against    City PD
        tree – passenger-side door open    previously
                                           produced.
90.5    Exhibit 5 – Photograph taken at    NO objections
        accident scene by Oklahoma City to photographs
        Police Department – close-up       of Oklahoma
        view of Subject Vehicle post-      City PD
        accident – Subject Vehicle resting previously
        against tree - passenger-side door produced.
        open
90.6    Exhibit 6 – Photograph taken at    NO objections
        accident scene by Oklahoma City to photographs
        Police Department - close-up       of Oklahoma
        view of Subject Vehicle post-      City PD
        accident – Subject Vehicle resting previously
        against tree - passenger-side door produced.
        open
90.7    Exhibit 7 – 4 Photographs taken    NO objections
        at accident scene by Oklahoma      to photographs
        City Police Department – close-    of Oklahoma
        ups of driver’s side inside views  City PD
                                           previously
                                           produced.
90.8    Exhibit 8 – 3 Photographs taken    NO objections
        at accident scene by Oklahoma      to photographs
        City Police Department – close-    of Oklahoma
        ups of passenger side inside       City PD
        views                              previously
                                           produced.
91.     Videotaped deposition of JOE M. YES.                Relevance, Fed. R.
        SMITH taken March 28, 2018,                         Evid. 402, 403;
        not otherwise objected to by                        Hearsay, Fed. R.
        Plaintiffs                                          Evid. 802;
                                   31
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 32 of 205



                                                             Cumulative.
92.     Exhibits to the deposition of JOE   YES.             See specific
        M. SMITH taken March 28,                             objections as
        2018, not otherwise objected to                      described below,
        by Plaintiffs                                        incorporated by
                                                             reference;
                                                             Cumulative, Fed. R.
                                                             Evid. 403.
92.1    Exhibit 8 - Photograph taken at     NO objections
        accident scene by Oklahoma City     to photographs
        Police Department – front view      of Oklahoma
        of vehicle at rest against tree –   City PD
        passenger side with door open       previously
                                            produced.
92.2    Exhibit 9 - Photograph taken at     NO objections
        accident scene by Oklahoma City     to photographs
        Police Department – close-up        of Oklahoma
        front - driver’s side view          City PD
                                            previously
                                            produced.
92.3    Exhibit 10 – EMS Incident           YES.             Relevance, Fed. R.
        Report – Oklahoma City Fire                          Evid. 402; Hearsay,
        Department – Incident Date:                          Fed. R. Evid. 802.
        03/17/2014 – Unit #E27
93.     Videotaped Deposition of            YES.             Relevance, Fed. R.
        SCOTTY D. SPENCE taken                               Evid. 402, 403;
        March 28, 2018, not otherwise                        Hearsay, Fed. R.
        objected to by Plaintiffs                            Evid. 802;
                                                             Cumulative.
94.     Exhibits to videotaped deposition
        of SCOTTY D. SPENCE taken
        March 28, 2018, not otherwise
        objected to by Plaintiffs
94.1    Exhibit 11 - Photograph taken at    NO objections
        accident scene by Oklahoma City     to photographs
        Police Department – close-up        of Oklahoma
        passenger side – vehicle at rest    City PD
        against tree                        previously
                                            produced.
95.     Videotaped Deposition of TORI       YES.             Relevance, Fed. R.
        M. SPENCER taken May 14,                             Evid. 402, 403;
        2018, not otherwise objected to                      Hearsay, Fed. R.
        by Plaintiffs                                        Evid. 802;
                                    32
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 33 of 205



                                                             Cumulative.
96.     Exhibits to videotaped deposition   YES.             See specific
        of TORI M. SPENCER taken                             objections as
        May 14, 2018, not otherwise                          described below,
        objected to by Plaintiffs                            incorporated by
                                                             reference;
                                                             Cumulative, Fed. R.
                                                             Evid. 403.
96.1    Exhibit 1 – EMSA Patient Care       NO.
        Report – Kaitlyn Faust
97.     Videotaped Deposition of ERIC       YES.             Relevance, Fed. R.
        L. STARK taken May 7, 2018,                          Evid. 402, 403;
        not otherwise objected to by                         Hearsay, Fed. R.
        Plaintiffs                                           Evid. 802;
                                                             Cumulative.
98.     Exhibits to videotaped deposition   YES.             See specific
        of ERIC L. STARK taken May 7,                        objections as
        2018, not otherwise objected to                      described below,
        by Plaintiffs                                        incorporated by
                                                             reference;
                                                             Cumulative, Fed. R.
                                                             Evid. 403.
98.1    Exhibit 1 - Photograph taken at     NO objections
        accident scene by Oklahoma City     to photographs
        Police Department – close-up of     of Oklahoma
        Subject Vehicle resting against     City PD
        tree – passenger-side view with     previously
        door open                           produced.
98.2    Exhibit 2 – Photograph taken at     NO objections
        accident scene by Oklahoma City     to photographs
        Police Department – view of         of Oklahoma
        rescue vehicle E27 showing          City PD
        rescue team beside passenger side   previously
        of subject vehicle                  produced.
98.3    Exhibit 3 – Photograph taken at     NO objections
        accident scene by Oklahoma City     to photographs
        Police Department – rear view of    of Oklahoma
        rescue vehicle E27 showing          City PD
        Subject Vehicle resting against     previously
        tree with passenger side door       produced.
        open
99.     Videotaped Deposition of            YES.             Relevance, Fed. R.
        ELIZABETH KIIHR taken May                            Evid. 402, 403;
                                    33
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 34 of 205



         4, 2018, not otherwise objected to           Hearsay, Fed. R.
         by Plaintiffs                                Evid. 802;
                                                      Cumulative.
100.     Exhibits to videotaped deposition    YES.    See specific
         of ELIZABETH KIIHR taken                     objections as
         May 4, 2018, not otherwise                   described below,
         objected to by Plaintiffs                    incorporated by
                                                      reference;
                                                      Cumulative, Fed. R.
                                                      Evid. 403.
100.1    Exhibit 1 - CV of Elizabeth Kiihr    NO.
100.2    Exhibit 2 - Amended Notice of        YES.    Relevance, Fed. R.
         Deposition – Elizabeth Kiihr                 Evid. 402.
100.3    Exhibit 3 - GMNA Static              YES.    Relevance, Fed. R.
         Automatic Suppression                        Evid. 402, 403;
         Component Technical                          Hearsay, Fed. R.
         Specification (CM20324, Ver. 2.2             Evid. 802.
         and Ver. 3.4 Communication
         Protocols) Revision 1.3 – Date:
         11May04 - GMX384, GMX386 –
         marked: IEE Confidential –
         Subject to Protective Order -
         Bates No. FAUST000016308 –
         FAUST000016355
100.4    Exhibit 4 – Handwritten Note         YES.    Vague; Relevance,
                                                      Fed. R. Evid. 402;
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
100.5    Exhibit 5 - GM Confidential     YES.         Relevance, Fed. R.
         Memorandum – Platform                        Evid. 402, 403;
         GMX386 – Project/EWO No. N                   Hearsay, Fed. R.
         E 386 PO 80; PER/Report No.                  Evid. 802.
         08-X386-PS02 – Category: CRA-
         Crashworthiness; Date: 05 Jun
         2007; Title: 2008 GMX386 IEE
         Passenger Sensing System Static
         Validation Tests – marked:
         Produced Pursuant to Protective
         Order - Bates No.
         FAUST000005316 –
         FAUST000005336
100.6    Exhibit 6 - 2008 GMX386         YES.         Relevance, Fed. R.
                                     34
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 35 of 205



         Chevrolet Malibu Passenger                   Evid. 402, 403;
         Sensing System IEE OC System                 Hearsay, Fed. R.
         – Final Performance Review –                 Evid. 802.
         Elizabeth Kiihr – Suppression
         Performance – Bates No.
         FAUST000006905 –
         FAUST000006950
100.7    Exhibit 7 - Customer Report OC     YES.      Relevance, Fed. R.
         Project 10950 GMX386                         Evid. 402, 403;
         Certification Data Performance               Hearsay, Fed. R.
         and Robustness on v8x                        Evid. 802.
         Algorithm – Date: 01 May 2007 –
         marked: Produced Pursuant to
         Protective Order – Bates No.
         FAUST000016513 –
         FAUST000016551
100.8    Exhibit 8 - 2008 GMX386            YES.      Relevance, Fed. R.
         Chevrolet Malibu Final Report to             Evid. 402, 403;
         the Performance Assessment                   Hearsay, Fed. R.
         Committee (PAC) – Date                       Evid. 802.
         Presented: 6/14/07 – marked: GM
         Confidential – Bates No.
         FAUST000004627 –
         FAUST000004768
100.9    Exhibit 9 - 2010 GMX386            YES.      Relevance, Fed. R.
         Chevrolet Malibu Passenger                   Evid. 402, 403;
         Sensing System IEE Automatic                 Hearsay, Fed. R.
         Occupant Sensing (AOS) – Final               Evid. 802.
         Performance Review dated 11
         Mar 09 – marked: Produced
         Pursuant to Protective Order –
         Bates No. FAUST000006950 –
         FAUST000006999
100.10   Exhibit 10 - 2012 Malibu           YES.      Relevance, Fed. R.
         Owner’s Manual – Bates No.                   Evid. 402; Unfair
         FAUST000000001 –                             Prejudice, Fed. R.
         FAUST000000404                               Evid. 403.
100.11   Exhibit 11 - GM Confidential       YES.      Relevance, Fed. R.
         Memorandum – Platform                        Evid. 402, 403;
         GMX386 – Project/EWO No. N                   Hearsay, Fed. R.
         E ALZ PO 80; PER/Report No.                  Evid. 802.
         08-X386-PS04 – Date: 07 June
         2007 – Title: 2008 GMX386 IEE
                                   35
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 36 of 205



         Passenger Sensing System
         Dynamic Drive Validation Tests
         – marked: Produced Pursuant to
         Protective Order – Bates No.
         FAUST000005408 –
         FAUST000005418
100.12   Exhibit 12 - Customer Report OC YES.         Relevance, Fed. R.
         Project 10950 GMX386                         Evid. 402, 403;
         Certification Data Performance               Hearsay, Fed. R.
         and Robustness on v8x                        Evid. 802.
         Algorithm – Updated: 31.May.07
         – Release 2 – marked: Produced
         Pursuant to Protective Order –
         Bates No. FAUST000016595 –
         FAUST000016633
101.     Videotaped Deposition of Jon    YES.         Relevance, Fed. R.
         Bready taken on October 2,                   Evid. 402, 403;
         2018, not otherwise objected to              Hearsay, Fed. R.
         by Plaintiffs                                Evid. 802;
                                                      Cumulative.
102.     Exhibits to the videotaped        YES.       See specific
         deposition of Jon Bready taken               objections as
         on October 2, 2018, not                      described below,
         otherwise objected to by                     incorporated by
         Plaintiffs                                   reference;
                                                      Cumulative, Fed. R.
                                                      Evid. 403.
102.1.   Exhibit 1 – Binder created by     NO.
         Jon Bready
102.2.   Exhibit 2 – Photo, CDR Tool       NO.
         Help and CSE Site Survey
         Points of Description
103.     Videotaped Deposition of Paul     YES.       Relevance, Fed. R.
         Van Rooyen taken October 8,                  Evid. 402, 403;
         2018, not otherwise objected to              Hearsay, Fed. R.
         by Plaintiffs                                Evid. 802;
                                                      Cumulative.
104.     Exhibits to the videotaped        YES.       See specific
         deposition of Paul Van Rooyen                objections as
         taken October 8, 2018, not                   described below,
         otherwise objected to by                     incorporated by
         Plaintiffs                                   reference;
                                                      Cumulative, Fed. R.
                                    36
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 37 of 205



                                                      Evid. 403.
104.1.   Exhibit 1 – Table of Contents of YES.        Relevance, Fed. R.
         Paul Van Rooyen Deposition                   Evid. 402.
         File Materials
104.2.   Exhibit 2 – File Materials of    YES.        Relevance, Fed. R.
         Paul Van Rooyen                              Evid. 402; Unfair
                                                      Prejudice Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
104.3.   Expert Report by Paul Van          YES.      Relevance, Fed. R.
         Rooyen dated July 20, 2018                   Evid. 402; Unfair
                                                      Prejudice Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802;
                                                      cumulative.
105.     Videotaped Deposition of        YES.         Relevance, Fed. R.
         William Van Arsdell taken                    Evid. 402, 403;
         October 12, 2018, not otherwise              Hearsay, Fed. R.
         objected to by Plaintiffs                    Evid. 802;
                                                      Cumulative.
 106     Depositions of Mariusz             YES.      Relevance, Fed. R.
         Ziejewski taken September 21,                Evid. 402, 403;
         2018 and October 15, 2018, not               Hearsay, Fed. R. Evid.
         otherwise objected to by                     802; Cumulative.
         Plaintiffs
106.1    Videotaped Deposition of           YES.      Relevance, Fed. R.
         Mariusz Ziejewski taken                      Evid. 402, 403;
         September 21, 2018, not                      Hearsay, Fed. R. Evid.
         otherwise objected to by                     802; Cumulative.
         Plaintiffs
106.2    Videotaped Deposition of           YES.      Relevance, Fed. R.
         Mariusz Ziejewski taken October              Evid. 402, 403;
         15, 2018, not otherwise objected             Hearsay, Fed. R. Evid.
         to by Plaintiffs                             802; Cumulative.
 107     Exhibits to the depositions of     YES.      See specific
         Mariusz Ziejewski taken                      objections as
         September 21, 2018 and October               described below,
         15, 2018, not otherwise objected             incorporated by
         to by Plaintiffs                             reference;
                                                      Cumulative, Fed. R.
                                                      Evid. 403.
107.1    Exhibits to the deposition of      YES.      See specific
         Mariusz Ziejewski taken                      objections as
         September 21, 2018, not                      described below,

                                     37
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 38 of 205



           otherwise objected to by                    incorporated by
           Plaintiffs                                  reference;
                                                       Cumulative, Fed. R.
                                                       Evid. 403.
107.1.1    CV – Mariusz Ziejewski           NO.
107.1.2    Formal Training                  YES.       Relevance, Fed. R.
                                                       Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.1.3    Summary of CV                    YES.       Relevance, Fed. R.
                                                       Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.1.4    Case List                        YES.       Relevance, Fed. R.
                                                       Evid. 402.
107.1.5    Billings                         YES.       Cumulative.
107.1.6    Photograph of thumb drive        YES.       Relevance, Fed. R.
                                                       Evid. 402.
107.1.7    Passenger Position – K.F.        YES.       Relevance, Fed. R.
                                                       Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.1.8    Excerpts from Hamed Sadrnia      YES.       Relevance, Fed. R.
           Deposition 12/12/17                         Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.1.9    Measurements of Subject Belt     YES.       Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice Fed. R.
                                                       Evid. 403.
107.1.10   Measurements of Surrogate Belt YES.         Relevance, Fed. R.
           2                                           Evid. 402; Unfair
                                                       Prejudice Fed. R.
                                                       Evid. 403.
107.1.11   Measurements of seat belt with   YES.       Relevance, Fed. R.
           surrogate                                   Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Fed. R. Evid.
                                                       703.
107.1.12   Expert report of Mariusz         YES.       Relevance, Fed. R.
           Ziejewski dated 6/20/18                     Evid. 402; Unfair
                                                       Prejudice Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       cumulative.

                                       38
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 39 of 205



107.1.13   Exhibit 13 from Hamed Sadrnia    YES.             Not properly
           Deposition dated 12/12/17                         identified. Exhibit
                                                             13 to Ziejewski’s
                                                             deposition is not
                                                             Exhibit 13 from
                                                             Sadrnia’s deposition;
                                                             Relevance, Fed. R.
                                                             Evid. 402; Unfair
                                                             Prejudice Fed. R.
                                                             Evid. 403; Hearsay,
                                                             Fed. R. Evid. 802;
                                                             cumulative.
107.1.14   2008 Chevrolet Malibu            YES.             Relevance, Fed. R.
           Dimensions dated 7/11/18                          Evid. 402; cumulative.
107.1.15   Height and Weight Comparison     YES.             Relevance, Fed. R.
                                                             Evid. 402; Unfair
                                                             Prejudice Fed. R.
                                                             Evid. 403.
107.1.16   2011 Chevrolet Malibu            YES.             Relevance, Fed. R.
           Dimensions dated 9/11/18                          Evid. 402; cumulative.
107.1.17   Memo to File re Contact from     YES.             Relevance, Fed. R.
           Jason E. Robinson re case                         Evid. 402.
107.1.18   Photographs of Subject Vehicle   NO objections
                                            to Ziejewski’s
                                            photographs of
                                            the subject
                                            vehicle that
                                            were
                                            previously and
                                            timely
                                            produced.
107.1.19   Photographs taken at accident    NO objections
           scene                            to Ziejewski’s
                                            photographs of
                                            the scene that
                                            were
                                            previously and
                                            timely
                                            produced.
107.1.20   3D Images of Subject Vehicle     NO objections
                                            to Ziejewski’s
                                            3D images of
                                            the subject
                                            vehicle that
                                            were
                                            previously and
                                     39
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 40 of 205



                                            timely
                                            produced.
107.1.21   2012 Chevrolet Malibu            YES.           Relevance, Fed. R.
           Dimensions dated 6/18/18                        Evid. 402; cumulative.
107.1.22   Velocity Measurements            YES.           Relevance, Fed. R.
                                                           Evid. 402; cumulative.
107.1.23   Impressions – K.F.               YES.           Unfair Prejudice Fed.
                                                           R. Evid. 403; Hearsay,
                                                           Fed. R. Evid. 802;
                                                           cumulative.
107.1.24   Impressions – Ashley Faust       YES.           Unfair Prejudice Fed.
                                                           R. Evid. 403; Hearsay,
                                                           Fed. R. Evid. 802;
                                                           cumulative.
107.1.25   Photograph of thumb drive        YES.           Relevance, Fed. R.
                                                           Evid. 402.
107.1.26   Photographs of Vehicle          NO objections
           Inspection 6/4/18               to Ziejewski’s
                                           photographs of
                                           the subject
                                           vehicle that
                                           were
                                           previously and
                                           timely
                                           produced.
107.1.27   Photos and measurements of seat YES.           Relevance, Fed. R.
           belt                                           Evid. 402; Unfair
                                                          Prejudice Fed. R.
                                                          Evid. 403; cumulative.
107.1.28   Photos and measurements of      YES.           Relevance, Fed. R.
           airbag                                         Evid. 402; Unfair
                                                          Prejudice Fed. R.
                                                          Evid. 403; cumulative.
107.1.29   NHTSA Report R&D-CAL-13- YES.                  Relevance, Fed. R.
           004-Volvo 2013 XC60                            Evid. 402; cumulative.
107.1.30   Photographs of accident scene   NO objections
                                           to photographs
                                           of the scene
                                           that were
                                           previously and
                                           timely
                                           produced.
107.1.31   Photographs of vehicle at       NO objections
           accident scene                  to photographs
                                           of the vehicle

                                       40
     Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 41 of 205



                                           that were
                                           previously and
                                           timely
                                           produced.
 107.1.32 NHTSA Report No. TR-P28801- YES.                Relevance, Fed. R.
          H-NC 3/26/08                                    Evid. 402; Unfair
                                                          Prejudice Fed. R.
                                                          Evid. 403; cumulative.
 107.1.33 IIHS Moderate Overlap Frontal YES.              Relevance, Fed. R.
          Crashworthiness Evaluation                      Evid. 402; Unfair
          September 2014                                  Prejudice Fed. R.
                                                          Evid. 403; cumulative.
  107.2   Exhibits to the deposition of    YES.
          Mariusz Ziejewski taken October
          15, 2018, not otherwise objected
          to by Plaintiffs
107.2.11A Photographs and measurements YES.               Relevance, Fed. R.
          of surrogate in seat belt                       Evid. 402, 403;
                                                          Hearsay, Fed. R. Evid.
                                                          802; Fed. R. Evid.
                                                          703.
107.2.11B Photographs and measurements YES.               Relevance, Fed. R.
          of surrogate in seat belt                       Evid. 402; Unfair
                                                          Prejudice, Fed. R.
                                                          Evid. 403; Fed. R.
                                                          Evid. 703.
 107.2.34 Test No. 1560 – 1991 Mazda       YES.           Relevance, Fed. R.
          Protégé                                         Evid. 402; Unfair
                                                          Prejudice, Fed. R.
                                                          Evid. 403; cumulative.
 107.2.35 Test No. 8475 – 2013 Volvo       YES.           Relevance, Fed. R.
          XC60                                            Evid. 402; Unfair
                                                          Prejudice, Fed. R.
                                                          Evid. 403; cumulative.
 107.2.36 Test No. 6268 – 2008 Malibu LS YES.             Relevance, Fed. R.
          4D & Test No. 6298 – 2011                       Evid. 402; Unfair
          Malibu LS 4D                                    Prejudice, Fed. R.
                                                          Evid. 403; Hearsay,
                                                          Fed. R. Evid. 802.
 107.2.37 Measurement from roof to seat    NO objections Relevance, Fed. R.
          bottom                           to photographs Evid. 402; Unfair
                                           previously and Prejudice, Fed. R.
                                           timely         Evid. 403; cumulative.
                                           produced.
                                           YES to the
                                           measurements
                                     41
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 42 of 205



                                            being offered
                                            as an exhibit.
107.2.38   Measurement of seat belt with    NO objections    Relevance, Fed. R.
           surrogate                        to photographs   Evid. 402; Unfair
                                            previously and   Prejudice, Fed. R.
                                            timely           Evid. 403; cumulative.
                                            produced.
                                            YES to the
                                            measurements
                                            being offered
                                            as an exhibit.
107.2.39   Measurements of seat belt with   NO objections    Relevance, Fed. R.
           surrogate                        to photographs   Evid. 402; Unfair
                                            previously and   Prejudice, Fed. R.
                                            timely           Evid. 403; cumulative.
                                            produced.
                                            YES to the
                                            measurements
                                            being offered
                                            as an exhibit.
107.2.40   Techniques for Developing        YES.            Relevance, Fed. R.
           Child Dummy Protection                           Evid. 402; Unfair
                                                            Prejudice, Fed. R.
                                                            Evid. 403; Hearsay,
                                                            Fed. R. Evid. 802.
107.2.41   Passenger Position – K.F.        YES.            Relevance, Fed. R.
                                                            Evid. 402, 403;
                                                            Hearsay, Fed. R. Evid.
                                                            802; Cumulative.
107.2.42   Measurements of surrogate belt   NO objections Relevance, Fed. R.
                                            to photographs Evid. 402; Unfair
                                            previously and Prejudice Fed. R.
                                            timely          Evid. 403.
                                            produced.
                                            YES to the
                                            measurements
                                            being offered
                                            as an exhibit.
107.2.43   Deposition of Wesley Hester      YES.            Relevance, Fed. R.
           8/14/18                                          Evid. 402, 403;
                                                            Hearsay, Fed. R. Evid.
                                                            802; Cumulative.
107.2.44   Accident Report                  NO objection to Hearsay, Fed. R. Evid.
                                            the diagram.    802.
                                            YES to the
                                            remaining
                                       42
        Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 43 of 205



                                               portions of the
                                               report.
    107.2.45   Medical Records from EMSA – NO objections
               K.F.                            to medical
                                               records
                                               previously and
                                               timely
                                               produced.
    107.2.46   Medical Records from OU         NO objections
               Medical Center – K.F.           to medical
                                               records
                                               previously and
                                               timely
                                               produced.
    107.2.47   Medical Records from OUCP       NO objections
               Sooner Pediatrics – K.F.        to medical
                                               records
                                               previously and
                                               timely
                                               produced.
    107.2.48   Index of Medical Records Vol. 1 YES.            Relevance, Fed. R.
               – Ashley Faust                                  Evid. 402;
                                                               Cumulative.
    107.2.49   Reference List                  YES.            Relevance, Fed. R.
                                                               Evid. 402;
                                                               Cumulative.
    107.2.50   Medical Records from Eagle      YES.            Relevance, Fed. R.
               Med – Ashley Faust                              Evid. 402; Unfair
                                                               Prejudice, Fed. R.
                                                               Evid. 403; Hearsay,
                                                               Fed. R. Evid. 802. 6
    107.2.51   Medical Records from OU         YES.            Relevance, Fed. R.
               Medical Records – Ashley Faust                  Evid. 402; Unfair
                                                               Prejudice, Fed. R.
                                                               Evid. 403; Hearsay,
                                                               Fed. R. Evid. 802. 7
    107.2.52   Deposition of Ashley Faust      YES.            Relevance, Fed. R.
               1/5/18                                          Evid. 402, 403;

6
  Plaintiff Ashley Faust is not making a personal injury claim, see email from Piper John
to H. Treas, August 30, 2017, therefore, her medical records and bills are not relevant.
[Ex. 1].
7
  Plaintiff Ashley Faust is not making a personal injury claim, see email from Piper John
to H. Treas, August 30, 2017, therefore, her medical records and bills are not relevant.
[Ex. 1].
                                            43
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 44 of 205



                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.53   Deposition of Elizabeth Kiihr      YES.     Relevance, Fed. R.
           5/4/18                                      Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.54   Deposition of David Prentowski YES.         Relevance, Fed. R.
           5/3/18                                      Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.55   Deposition of Hamed Sadrnia        YES.     Relevance, Fed. R.
           12/12/17                                    Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.56   Expert Report of Jon Bready        NO.
           7/10/18
107.2.57   Expert Report of Paul Van          NO.
           Rooyen 7/20/18
107.2.58   Expert Report of Kathryn F.        NO.
           Anderson 7/20/18
107.2.59   Expert Report of Hamed Sadrnia     NO.
           7/20/18
107.2.60   Expert Report of Elizabeth         NO.
           Raphael 7/20/18
107.2.61   Expert Report of William Van       NO.
           Arsdell 7/11/18
107.2.62   Expert Report of William           NO.
           Hohnstadt 7/20/18
107.2.63   Deposition of William P.           YES.     Relevance, Fed. R.
           Munsell 8/7/18                              Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.64   Deposition of Jill Faust 5/14/18   YES.     Relevance, Fed. R.
                                                       Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.65   Deposition of Justin Frederick     YES.     Relevance, Fed. R.
           1/5/18                                      Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.66   Deposition of Richard Faust        YES.     Relevance, Fed. R.
           1/5/18                                      Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.67   Deposition of William Dale         YES.     Relevance, Fed. R.

                                      44
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 45 of 205



           Scruggs 2/15/18                             Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.68   Deposition of Dennis Paige         YES.     Relevance, Fed. R.
           3/28/18                                     Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.69   EMS Incident Report 3/17/14        YES.     Relevance, Fed. R.
                                                       Evid. 402; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       Cumulative.
107.2.70   Deposition of Samuel Lewis         YES.     Relevance, Fed. R.
           3/28/18                                     Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.71   Deposition of Tori Spencer         YES.     Relevance, Fed. R.
           5/14/18                                     Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.72   Deposition of Joe M. Smith         YES.     Relevance, Fed. R.
           3/28/18                                     Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.73   Oklahoma City Fire Department YES.          Relevance, Fed. R.
           Report 3/17/14                              Evid. 402; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       Cumulative.
107.2.74   Deposition of Scotty Spence        YES.     Relevance, Fed. R.
           3/28/18                                     Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.75   Deposition of Eric L. Stark        YES.     Relevance, Fed. R.
           5/7/18                                      Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.76   Deposition of Trevor L. Kelley     YES.     Relevance, Fed. R.
           5/7/18                                      Evid. 402, 403;
                                                       Hearsay, Fed. R. Evid.
                                                       802; Cumulative.
107.2.77   ME Report - K.F.                   NO.
107.2.78   Incident Detail Report             YES.     Relevance, Fed. R.
                                                       Evid. 402; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       Cumulative.
107.2.79   Traffic Collision Follow-up        YES.     Relevance, Fed. R.

                                         45
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 46 of 205



           Sheet OKCPD                                 Evid. 402; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       Cumulative.
107.2.80   Standard Supplement Report           YES.   Relevance, Fed. R.
                                                       Evid. 402; Hearsay,
                                                       Fed. R. Evid. 802;
                                                       Cumulative.
107.2.81   Petition                             YES.   Relevance, Fed. R.
                                                       Evid. 402;
                                                       Cumulative.
107.2.82   GM’s Answer, Affirmative             YES.   Relevance, Fed. R.
           Defenses and Jury Demand                    Evid. 402;
                                                       Cumulative.
107.2.83   Amended Complaint                    YES.   Relevance, Fed. R.
                                                       Evid. 402;
                                                       Cumulative.
107.2.84   GM’s Answer to Amended               YES.   Relevance, Fed. R.
           Complaint                                   Evid. 402;
                                                       Cumulative.
107.2.85   GM’s Rule 26 Expert Witness          YES.   Relevance, Fed. R.
           Disclosure                                  Evid. 402;
                                                       Cumulative.
107.2.86   Rule 26 Disclosures on Behalf of YES.       Relevance, Fed. R.
           Plaintiffs                                  Evid. 402;
                                                       Cumulative.
107.2.87   Plaintiffs’ Responses to First Set   YES.   Relevance, Fed. R.
           of Interrogatories and Requests             Evid. 402;
           for Production from GM                      Cumulative.
107.2.88   Plaintiffs’ Responses to             YES.   Relevance, Fed. R.
           Autoliv’s First Set of                      Evid. 402;
           Interrogatories                             Cumulative.
107.2.89   Plaintiffs’ Responses to             YES.   Relevance, Fed. R.
           Autoliv’s First Set of Requests             Evid. 402;
           for Production                              Cumulative.
107.2.90   Amended Scheduling Order             YES.   Relevance, Fed. R.
                                                       Evid. 402;
                                                       Cumulative.
107.2.91   Plaintiffs’ Expert Disclosures       YES.   Relevance, Fed. R.
                                                       Evid. 402;
                                                       Cumulative.
107.2.92   Second Amended Scheduling            YES.   Relevance, Fed. R.
           Order                                       Evid. 402;
                                                       Cumulative.
  108      Deposition of William Hohnstadt YES.        Relevance, Fed. R.
           taken October 23, 2018, not                 Evid. 402, 403;

                                       46
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 47 of 205



          otherwise objected to by                         Hearsay, Fed. R. Evid.
          Plaintiffs                                       802; Cumulative.
 109      Exhibits to the deposition of   YES.             See specific
          William Hohnstadt taken                          objections as
          October 23, 2018, not otherwise                  described below,
          objected to by Plaintiffs                        incorporated by
                                                           reference;
                                                           Cumulative, Fed. R.
                                                           Evid. 403.
109.1     Amended Notice of Intention to   YES.            Relevance, Fed. R.
          Take Deposition of William                       Evid. 402.
          Hohnstadt
109.2     CV – William Hohnstadt           NO.
109.3     Testimony Summary                YES.           Relevance, Fed. R.
                                                          Evid. 402.
109.4     Material Reviewed but not       YES.            Relevance, Fed. R.
          produced and material reviewed                  Evid. 402; Unfair
                                                          Prejudice, Fed. R.
                                                          Evid. 403.
109.5     Case Materials to Deposition of YES.            See specific
          William Hohnstadt taken                         objections as
          October 23, 2018, not otherwise                 described below,
          objected to by Plaintiffs                       incorporated by
                                                          reference;
                                                          Cumulative, Fed. R.
                                                          Evid. 403.
109.5.1   Background – Police Report      NO objection to Hearsay, Fed. R. Evid.
                                          the diagram.    802.
                                          YES to the
                                          remaining
                                          portions of the
                                          report.
109.5.2   Case Background EDR             NO.
109.5.3   GM Reports Manuals – Owner’s YES.               Lack of
          Manual                                          completeness; does
                                                          not contain the full
                                                          owner’s manual for
                                                          the subject vehicle.
109.5.4   GM Reports Manuals – Service YES.               Relevance, Fed. R.
          Manual                                          Evid. 402; Unfair
                                                          Prejudice, Fed. R.
                                                          Evid. 403.
109.5.5   GM Reports Manuals –            NO.
          Hohnstadt Report
109.5.6   GM Reports Manuals – Sadrnia NO.

                                    47
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 48 of 205



           Report
109.5.7    GM Requirement – Targets –      YES.        Relevance, Fed. R.
           CTS Common Arch                             Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.8    GM Requirement – Targets –      YES.        Relevance, Fed. R.
           CTS Global A                                Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.9    GM Requirement – Targets –      YES.        Relevance, Fed. R.
           FMVSS-208                                   Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.10   PSS Peer Reviews PAC III –      YES.        Relevance, Fed. R.
           PAC OOP                                     Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.11   PSS Peer Reviews PAC III –      YES.        Relevance, Fed. R.
           PS70 2008                                   Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.12   PSS Peer Reviews PAC III –      YES.        Relevance, Fed. R.
           PS70 2010                                   Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.13   PSS Peer Reviews PAC III –      YES.        Relevance, Fed. R.
           RSEC                                        Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.14   Test Reports – DOP Terms        YES.        Relevance, Fed. R.
                                                       Evid. 402.
109.5.15   Test Reports – IEE Cal Report   YES.        Relevance, Fed. R.
           2008                                        Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.16   Test Reports – PS01 2011        YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair

                                      48
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 49 of 205



                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.17   Test Reports – PS01-A 2010      YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.18   Test Reports – PS01-B 2010      YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.19   Test Reports – PS02 2008        YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.20   Test Reports – PS02 2010        YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.21   Test Reports – PS03 2008        YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.22   Test Reports – PS03 2010        YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.23   Test Reports – PS04 2008        YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.24   Test Reports – PS04 2010        YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
109.5.25   Test Reports – PS05 2008        YES.        Relevance, Fed. R.
                                                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                      49
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 50 of 205



                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
110      Deposition of Hamed Sadrnia      YES.        Relevance, Fed. R.
         taken October 23, 2018, not                  Evid. 402, 403;
         otherwise objected to by                     Hearsay, Fed. R. Evid.
         Plaintiffs                                   802; Cumulative.
111      Exhibits to the deposition of    YES.        See specific
         Hamed Sadrnia taken October                  objections as
         23, 2018, not otherwise objected             described below,
         to by Plaintiffs                             incorporated by
                                                      reference;
                                                      Cumulative, Fed. R.
                                                      Evid. 403.
111.1    CV – Hamed Sadrnia               NO.
111.2    GM Static Automatic              YES.        Relevance, Fed. R.
         Suppression Component Tech                   Evid. 402; Unfair
         Spec GMX384, GMX386                          Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.3    Part Submission Warrant          YES.        Relevance, Fed. R.
         12/18/09                                     Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.4    Memorandum re 2008 GMX386 YES.               Relevance, Fed. R.
         IEE Passenger Sensing                        Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.5    2008 GMX386 Chevrolet            YES.        Relevance, Fed. R.
         Malibu Passenger Sensing                     Evid. 402; Unfair
         System IEE OC System                         Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.6    GM386-2008 Chevrolet Malibu      YES.        Relevance, Fed. R.
         Safety Final Performance                     Evid. 402; Unfair
         Report, W. Shull 6/28/07                     Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.7    2008 GMX386 Chevrolet            YES.        Relevance, Fed. R.
         Malibu Final Report to the PAC               Evid. 402; Unfair
         6/14/07                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.8    2008 GMX386 Final PAC            YES.        Relevance, Fed. R.

                                    50
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 51 of 205



         Report Supplement 4/16/08                    Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.9    2010 GMX386 Chevrolet           YES.         Relevance, Fed. R.
         Malibu Passenger Sensing                     Evid. 402; Unfair
         System IEE AOS Final                         Prejudice, Fed. R.
         Performance Review 3/11/09                   Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.10   2011 GMX386 Final PAC           YES.         Relevance, Fed. R.
         Report Supplement 7/2/10                     Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.11   2011 GMX386 Final PAC           YES.         Relevance, Fed. R.
         Report Supplement 7/29/11                    Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.12   2011 GMX386 Final PAC           YES.         Relevance, Fed. R.
         Report Supplement 7/16/10                    Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.13   Passenger Front Airbag Non-     YES.         Relevance, Fed. R.
         Deployment 2008-2010 Saturn                  Evid. 402; Unfair
         Aura                                         Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.14   Asymmetric Frontal Airbag       YES.         Relevance, Fed. R.
         Deployment 2008-2012 Malibu                  Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
111.15   Passenger Front Airbag Non-     YES.         Relevance, Fed. R.
         Deployment (No DTCs) 2008-                   Evid. 402; Unfair
         2012 Malibu                                  Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
 112     Deposition of Kathryn F.        YES.         Relevance, Fed. R.
         Anderson taken October 24,                   Evid. 402, 403;
         2018, not otherwise objected to              Hearsay, Fed. R. Evid.
         by Plaintiffs                                802; Cumulative.
 113     Exhibits to the deposition of   YES.         See specific
         Kathryn F. Anderson taken                    objections as
         October 24, 2018, not otherwise              described below,
                                    51
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 52 of 205



           objected to by Plaintiffs –                 incorporated by
           Notebook 1 and Notebook 2                   reference;
                                                       Cumulative, Fed. R.
                                                       Evid. 403.
 113.1     Notebook 1 – Table of Contents     YES.     Relevance, Fed. R.
                                                       Evid. 402.
113.1.1    Expert Report of Kathryn F.        NO.
           Anderson
113.1.2    CV – Kathryn F. Anderson           NO.
113.1.3    CDR Report of SDM Data             YES.     Cumulative.
           Download from Subject Vehicle
113.1.4    Calculations, Tables, and Graphs   YES.     Relevance, Fed. R.
                                                       Evid. 402.
113.1.5    2008 GMX386 Chevrolet              YES.     Relevance, Fed. R.
           Malibu Final Report to the PAC              Evid. 402; Unfair
           dated 2/6/08                                Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
113.1.6    2008 GMX386 Final PAC              YES.     Relevance, Fed. R.
           Report Supplement dated                     Evid. 402; Unfair
           4/16/08                                     Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
113.1.7    2010 GMX386 Final PAC              YES.     Relevance, Fed. R.
           Report Supplement dated                     Evid. 402; Unfair
           3/20/09                                     Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
113.1.8    2011 GMX386 Final PAC          YES.         Relevance, Fed. R.
           Report Supplement dated 7/2/10              Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
113.1.9    2011 GMX386 Final PAC              YES.     Relevance, Fed. R.
           Report Supplement dated                     Evid. 402; Unfair
           7/16/11                                     Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
113.1.10   2011 GMX386 Final PAC              YES.     Relevance, Fed. R.
           Report Supplement dated                     Evid. 402; Unfair
           7/29/11                                     Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
113.1.11   Occupant Performance            YES.        Relevance, Fed. R.
           Evaluation Considerations Book,             Evid. 402; Unfair

                                     52
     Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 53 of 205



            Version 4.0 revised 12/7/00                 Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
 113.1.12   Occupant Performance            YES.        Relevance, Fed. R.
            Evaluation Considerations Book,             Evid. 402; Unfair
            Version 4.2 revised 11/21/05                Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
 113.1.13   Occupant Performance            YES.        Relevance, Fed. R.
            Evaluation Considerations Book,             Evid. 402; Unfair
            Version 5.0 revised 10/1/09                 Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
  113.2     Notebook 2 - Table of Contents   YES.       Relevance, Fed. R.
                                                        Evid. 402;
                                                        Cumulative.
113.2.14.A 2008-2012 GMX386 Frontal          YES.       Relevance, Fed. R.
           Impact Testing Crash List &                  Evid. 402; Unfair
           Sled List with a Front Occupant              Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.14.B 2008-2012 GMX386 Frontal          YES.       Relevance, Fed. R.
           Impact Testing Crash List &                  Evid. 402; Unfair
           Sled List with a Front Occupant              Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
 113.2.15   2011 GMX386 Sedan Chevrolet YES.            Relevance, Fed. R.
            Malibu Frontal Sensing                      Evid. 402; Unfair
            Performance Review dated 3-22-              Prejudice, Fed. R.
            10                                          Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
 113.2.16  2010 GMX386 Chevrolet          YES.          Relevance, Fed. R.
           Malibu Passenger Sensing                     Evid. 402; Unfair
           System IEE AOS Final                         Prejudice, Fed. R.
           Performance Review dated 3-11-               Evid. 403; Hearsay,
           09                                           Fed. R. Evid. 802.
113.2.17.A FMVSS 208 Compliance           YES.          Relevance, Fed. R.
           Summary and Report for the                   Evid. 402; Unfair
           2012 GMX386                                  Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.17.B FMVSS 208 Compliance              YES.       Relevance, Fed. R.
           Summary and Report for the                   Evid. 402; Unfair
           2012 GMX386                                  Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
                                      53
     Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 54 of 205



113.2.17.C FMVSS 208 Compliance          YES.           Relevance, Fed. R.
           Summary and Report for the                   Evid. 402; Unfair
           2012 GMX386                                  Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.17.D FMVSS 208 Compliance          YES.           Relevance, Fed. R.
           Summary and Report for the                   Evid. 402; Unfair
           2012 GMX386                                  Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.17.E FMVSS 208 Compliance          YES.           Relevance, Fed. R.
           Summary and Report for the                   Evid. 402; Unfair
           2012 GMX386                                  Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.17.F FMVSS 208 Compliance          YES.           Relevance, Fed. R.
           Summary and Report for the                   Evid. 402; Unfair
           2012 GMX386                                  Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.17.G FMVSS 208 Compliance          YES.           Relevance, Fed. R.
           Summary and Report for the                   Evid. 402; Unfair
           2012 GMX386                                  Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
 113.2.18  FMVSS 208 Standard 10-1-10     NO.
           Edition
113.2.19.A FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 6/29/10               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.19.B FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 1/26/10               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.19.C FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 10/8/07               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.19.D FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 5/17/07               Evid. 403; Hearsay,
                                   54
     Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 55 of 205



                                                        Fed. R. Evid. 802.
113.2.19.E FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label                       Evid. 403; Hearsay,
           10/15/07                                     Fed. R. Evid. 802.
113.2.19.F FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 5/15/07               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.19.G FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 1/26/10               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.19.H FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label                       Evid. 403; Hearsay,
           10/18/07                                     Fed. R. Evid. 802.
113.2.19.I FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 7/29/05               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.19.J FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label                       Evid. 403; Hearsay,
           11/27/07                                     Fed. R. Evid. 802.
113.2.19.K FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 6/25/07               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.19.L FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 12/17/7               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.19.M FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 4/24/04               Evid. 403; Hearsay,

                                   55
     Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 56 of 205



                                                        Fed. R. Evid. 802.
113.2.19.N FMVSS 208 Method of            YES.          Relevance, Fed. R.
           Compliance Summary for 2008-                 Evid. 402; Unfair
           2012 GMX386 and Air Bag                      Prejudice, Fed. R.
           Warning Sunvisor Label 2/26/10               Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.20.A NHTSA NCAP New Car              YES.         Relevance, Fed. R.
           Assessment Program Summary                   Evid. 402; Unfair
                                                        Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.20.B NHTSA NCAP New Car              YES.         Relevance, Fed. R.
           Assessment Program Summary                   Evid. 402; Unfair
                                                        Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.20.C NHTSA NCAP New Car              YES.         Relevance, Fed. R.
           Assessment Program Summary                   Evid. 402; Unfair
                                                        Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
113.2.20.D NHTSA NCAP New Car              YES.         Relevance, Fed. R.
           Assessment Program Summary                   Evid. 402; Unfair
                                                        Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
   114     Videotaped Deposition of         YES.        Relevance, Fed. R.
           Christopher Ricard taken August              Evid. 402, 403;
           2. 2018, not otherwise objected              Hearsay, Fed. R. Evid.
           to by Plaintiffs                             802; Cumulative.
   115     Exhibits to the videotaped       YES.        See specific
           deposition of Christopher Ricard             objections as
           taken August 2, 2018, not                    described below,
           otherwise objected to by                     incorporated by
           Plaintiffs                                   reference;
                                                        Cumulative, Fed. R.
                                                        Evid. 403.
  115.1    GM Global Statement of          YES.         Relevance, Fed. R.
           Requirements for GMX384,                     Evid. 402; Unfair
           GMX386                                       Prejudice, Fed. R.
                                                        Evid. 403; Hearsay,
                                                        Fed. R. Evid. 802.
  115.2    Appendix A – RASIC Charts       YES.         Relevance, Fed. R.
           Automatic Occupant Sensing                   Evid. 402; Unfair
           System May 2005                              Prejudice, Fed. R.

                                    56
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 57 of 205



                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
115.3    GM North America Static            YES.      Relevance, Fed. R.
         Suppression Component Tech                   Evid. 402; Unfair
         Specs                                        Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
115.4    Appendix C – Static Automatic YES.           Relevance, Fed. R.
         Suppression with CM20324 CTS                 Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
115.5    IEE Customer Report                YES.      Relevance, Fed. R.
         Performance & Robustness on                  Evid. 402; Unfair
         v8x Algorithm                                Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
115.6    IEE Technical Report OC            YES.      Relevance, Fed. R.
         Project 10950 GMX386-                        Evid. 402; Unfair
         Calibration Report                           Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
115.7    IEE Signature Page re GMX386, YES.           Relevance, Fed. R.
         MY2011                                       Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
115.8    GM Commodity Validation            YES.      Relevance, Fed. R.
         Sign-Off re Sensor Assembly                  Evid. 402; Unfair
         Inflatable Restraint                         Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
115.9    Photograph of console            YES.        Cumulative.
 116     Videotaped Deposition of         YES.        Relevance, Fed. R.
         William P. Munsell taken                     Evid. 402, 403;
         August 7, 2018, not otherwise                Hearsay, Fed. R. Evid.
         objected to by Plaintiffs                    802; Cumulative.
117      Exhibits to the videotaped       YES.        See specific
         deposition of William P. Munsell             objections as
         taken August 7, 2018, not                    described below,
         otherwise objected to by                     incorporated by
         Plaintiffs                                   reference;
                                                      Cumulative, Fed. R.
                                                      Evid. 403.
117.1    Notice of Intention to Take        YES.      Relevance, Fed. R.

                                       57
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 58 of 205



         Videotaped Deposition of                        Evid. 402.
         William P. Munsell
117.2    CV - William P. Munsell          NO.
117.3    Billings                         YES.           Cumulative.
117.4    Plaintiffs' Expert Disclosures   YES.           Relevance, Fed. R.
                                                         Evid. 402;
                                                         Cumulative.
117.5    Handwritten notes re pre-crash   YES.           Relevance, Fed. R.
         data                                            Evid. 402;
                                                         Cumulative.
117.6    Handwritten diagram              YES.           Relevance, Fed. R.
                                                         Evid. 402;
                                                         Cumulative.
117.7    Photograph of subject vehicle at NO objection Relevance, Fed. R.
         accident scene                   to photographs Evid. 402;
                                          previously and Cumulative.
                                          timely
                                          produced.
                                          YES to the
                                          drawings on
                                          the photo.
117.8    Photograph of subject vehicle    NO objection
         against tree at accident scene   to photographs
                                          previously and
                                          timely
                                          produced.
 117.9   Bosch CDR Download               YES.           Cumulative.
117.10   3D Image                         YES.           Relevance, Fed. R.
                                                         Evid. 402; Unfair
                                                         Prejudice, Fed. R.
                                                         Evid. 403
117.11   Expert Report by William P.      YES.           Relevance, Fed. R.
         Munsell 6-20-18                                 Evid. 402; Unfair
                                                         Prejudice, Fed. R.
                                                         Evid. 403; Hearsay,
                                                         Fed. R. Evid. 802;
                                                         Cumulative.
117.12   3D diagram of Spencer Jones      YES.           Relevance, Fed. R.
         Road                                            Evid. 402; Unfair
                                                         Prejudice, Fed. R.
                                                         Evid. 403.
117.13   BEV Comparison NCAP 2011         YES.           Relevance, Fed. R.
         Malibu                                          Evid. 402; Unfair
                                                         Prejudice, Fed. R.
                                                         Evid. 403.

                                     58
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 59 of 205



117.14   Velocity                          YES.       Relevance, Fed. R.
                                                      Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403
117.15   Recall Notice from Hudiburg       YES.       Relevance, Fed. R.
         Chevrolet to Richard Faust                   Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403;
                                                      Cumulative.
117.16   Depo Annotations                  YES.       Relevance, Fed. R.
                                                      Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403.
117.17   Expert Report of Jon Bready       YES.       Relevance, Fed. R.
         with handwritten notes                       Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Fed. R.
                                                      Evid. 703.
117.18   Photograph of thumb drive         YES.       Relevance, Fed. R.
                                                      Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403.
 118     Videotaped Deposition of Neil     YES.       Relevance, Fed. R.
         Hannemann taken August 8,                    Evid. 402, 403;
         2018, not otherwise objected to              Hearsay, Fed. R. Evid.
         by Plaintiffs                                802; Cumulative.
 119     Exhibits to the videotaped        YES.       See specific
         deposition of Neil Hannemann                 objections as
         taken August 8, 2018, not                    described below,
         otherwise objected to by                     incorporated by
         Plaintiffs                                   reference;
                                                      Cumulative, Fed. R.
                                                      Evid. 403.
119.1    Notice of Intention to Take       YES.       Relevance, Fed. R.
         Video Deposition                             Evid. 402.
119.2    Plaintiffs' Expert Disclosures    YES.       Relevance, Fed. R.
                                                      Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403;
                                                      Cumulative.
119.3    CV - Neil Hannemann               YES.       Relevance, Fed. R.
                                                      Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802;
                                                      incorporate by
                                     59
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 60 of 205



                                                      reference the
                                                      objections contained
                                                      in Autoliv Motion to
                                                      Exclude Expert
                                                      Testimony of
                                                      Hannemann [Doc. 86]
                                                      and GM’s Motion to
                                                      Exclude the Expert
                                                      Testimony of
                                                      Hannemann [Doc.
                                                      88]; cumulative.
119.4    Fee Schedule                  YES.           Relevance, Fed. R.
                                                      Evid. 402;
                                                      Cumulative.
119.5    Testimony List                YES.           Relevance, Fed. R.
                                                      Evid. 402;
                                                      Cumulative.
119.6    Expert Report by Neil         YES.           Relevance, Fed. R.
         Hannemann 6/20/18                            Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid 403; Hearsay,
                                                      Fed. R. Evid. 802;
                                                      Opinions based on
                                                      insufficient facts and
                                                      not reliable, Fed. R.
                                                      Evid. 702; Opinions
                                                      not based on facts,
                                                      Fed. R. Evid. 703;
                                                      Cumulative;
                                                      incorporate by
                                                      reference the
                                                      objections contained
                                                      in Autoliv Motion to
                                                      Exclude Expert
                                                      Testimony of
                                                      Hannemann [Doc. 86]
                                                      and GM’s Motion to
                                                      Exclude the Expert
                                                      Testimony of
                                                      Hannemann [Doc.
                                                      88].
119.7    GM Global Statement of        YES.           Relevance, Fed. R.
         Requirements for GMX384,                     Evid. 402; Unfair
         GMX386 May 3, 2005                           Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
                                 60
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 61 of 205



 119.8     GM Static Automatic              YES.       Relevance, Fed. R.
           Suppression Component                       Evid. 402; Unfair
           Technical Specification                     Prejudice, Fed. R.
           GMX384, GMX 386                             Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
 119.9     Front Seat Belt System Changed YES.         Relevance, Fed. R.
           for GMX386 for 2011MY                       Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
119.10     GM Engineering Analysis re       YES.       Relevance, Fed. R.
           Acceleration                                Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
119. 111   Reconstruction Analysis          YES.       Relevance, Fed. R.
  [sic]                                                Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
119.12     Observations from Review of      YES.       Relevance, Fed. R.
           GMVSS 208 Compliance                        Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
119.13     Pages from Van Arsdell Expert    YES.       Lack of completeness;
           Report 7/11/18                              does not contain Van
                                                       Arsdell’s complete
                                                       expert report.
119.14     GM Engineering Analysis re 5th YES.         Relevance, Fed. R.
           Percentile                                  Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
119.15     Pages from Expert Report of      YES.       Lack of
           Elizabeth Raphael re Surrogate              completeness; does
           Study 7/20/18                               not contain Elizabeth
                                                       Raphael’s complete
                                                       expert report.
119.16     IEE Reliability Study GMX386     YES.       Relevance, Fed. R.
           Rev. Date 6/7/07                            Evid. 402; Unfair
                                                       Prejudice, Fed. R.
                                                       Evid. 403; Hearsay,
                                                       Fed. R. Evid. 802.
119.17     GM Automatic Occupant            YES.       Relevance, Fed. R.
           Sensing (AOS) System,                       Evid. 402; Unfair
                                     61
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 62 of 205



         Appendix A May 2005                          Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
119.18   IEE Technical Report OC          YES.        Relevance, Fed. R.
         Project 10950 GMX386                         Evid. 402; Unfair
         Calibration Report                           Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
 120     Videotaped Deposition of         YES.        Relevance, Fed. R.
         Raymond Cerbolles taken                      Evid. 402, 403;
         August 2, 2018, not otherwise                Hearsay, Fed. R. Evid.
         objected to by Plaintiffs                    802; Cumulative.
 121     Exhibits to the videotaped       YES.        See specific
         deposition of Raymond                        objections as
         Cerbolles taken August 2, 2018               described below,
                                                      incorporated by
                                                      reference;
                                                      Cumulative, Fed. R.
                                                      Evid. 403.
121.1    GM Automatic Occupant            YES.        Relevance, Fed. R.
         Sensing System, Appendix A                   Evid. 402; Unfair
         May 2005                                     Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
121.2    GM Static Automatic              YES.        Relevance, Fed. R.
         Suppression Component Tech                   Evid. 402; Unfair
         Spec GMX384 GMX386                           Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
121.3    IEE Customer Report OC           YES.        Relevance, Fed. R.
         Project 10950 GMX386                         Evid. 402; Unfair
         Certification Data                           Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
121.4    IEE Reliability Study GMX386     YES.        Relevance, Fed. R.
         6/7/07                                       Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
121.5    GM Global Quality Tracking       YES.        Relevance, Fed. R.
         System PPAP Report 9/12/07                   Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
121.6    IEE Technical Report OC          YES.        Relevance, Fed. R.
         Project 10960 GMX386                         Evid. 402; Unfair
                                   62
   Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 63 of 205



         Calibration Report                           Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
121.7   IEE Inter-Office Memo               YES.      Relevance, Fed. R.
        GMX386 Certification NCAP                     Evid. 402; Unfair
        Preliminary Results 1/26/09                   Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802.
121.8    Photograph of console           YES.         Cumulative
 122     Video Deposition of Elizabeth   YES.         Relevance, Fed. R.
         Raphael taken October 12, 2018,              Evid. 402, 403;
         not otherwise objected to by                 Hearsay, Fed. R. Evid.
         Plaintiffs                                   802; Cumulative.
123      Exhibits to the videotaped      YES.         Relevance, Fed. R.
         deposition of Elizabeth Raphael              Evid. 402; Unfair
         taken October 12, 2018, not                  Prejudice, Fed. R.
         otherwise objected to by                     Evid. 403; Hearsay,
         Plaintiffs                                   Fed. R. Evid. 802;
                                                      Cumulative.
122      Recall Postcard from Hudiburg YES.           Relevance, Fed. R.
         Chevrolet LLC to Richard Faust               Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403;
                                                      Cumulative.
123      Sales Brochure 2012 Chevrolet      YES.      Relevance, Fed. R.
         Malibu                                       Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403;
                                                      Cumulative.
124      Any and all documents to be        YES.      Relevance, Fed. R.
         produced by IEE                              Evid. 402; Unfair
                                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802;
                                                      Cumulative.
125      Any and all exhibits listed by     YES.      Relevance, Fed. R.
         Defendants not otherwise                     Evid. 402; Unfair
         objected to by Plaintiffs                    Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,
                                                      Fed. R. Evid. 802;
                                                      Cumulative.
126      Other Similar Incident materials YES.        Relevance, Fed. R.
         to be produced by GM and/or                  Evid. 402; Unfair
         Autoliv                                      Prejudice, Fed. R.
                                                      Evid. 403; Hearsay,

                                       63
  Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 64 of 205



                                                     Fed. R. Evid. 802;
                                                     Cumulative. Plaintiffs
                                                     have failed to
                                                     exchange this exhibit
                                                     in accordance with
                                                     LCvR 39.4(a).
127     All documents identified or           YES.   Relevance, Fed. R.
        produced by any party or witness             Evid. 402; Unfair
        during                                       Prejudice, Fed. R.
        discovery, except to the                     Evid. 403; Hearsay,
        extent that Plaintiff has                    Fed. R. Evid. 802;
        objected via motion in limine                Cumulative.
        or otherwise at trial
128     Deposition exhibits from any          YES.   Relevance, Fed. R.
        deposition taken in this case,               Evid. 402; Unfair
        except to the extent that Plaintiff          Prejudice, Fed. R.
        has objected via motion in                   Evid. 403; Hearsay,
        limine or otherwise at trial                 Fed. R. Evid. 802;
                                                     Cumulative.
129     Articles and/or treatises relied on   YES.   Relevance, Fed. R.
        by any medical witness                       Evid. 402; Unfair
                                                     Prejudice, Fed. R.
                                                     Evid. 403; Hearsay,
                                                     Fed. R. Evid. 802;
                                                     Cumulative.
130     Reserved for Demonstrative            YES.   Relevance, Fed.
        Exhibits, including Models,                  R. Evid. 402;
        Anatomical Charts,                           Unfair
        Diagrams, Photographs, and                   Prejudice, Fed.
        Drawings                                     R. Evid. 403;
                                                     Hearsay, Fed.
                                                     R. Evid. 802;
                                                     Cumulative.
131     Such additional exhibits as           YES.   Relevance, Fed.
        needed for foundation,                       R. Evid. 402;
        impeachment and/or rebuttal                  Unfair Prejudice,
                                                     Fed. R. Evid. 403;
                                                     Hearsay, Fed. R.
                                                     Evid. 802;
                                                     Cumulative.
132     Documents and Materials               YES.   Relevance, Fed. R.
        produced by any party or non-                Evid. 402; Unfair
        party in discovery in this matter            Prejudice, Fed. R.

                                      64
         Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 65 of 205



               not produced prior to the listing                Evid. 403; Hearsay,
               of exhibits in this matter                       Fed. R. Evid. 802;
                                                                Cumulative.




      B.     Defendants:
                                                            Federal Rule of
      Number       Title/Description           Objection    Evidence Relied Upon
      (Premarked for trial and exchanged as required under LCvR 39.4(a))

Defendant Autoliv ASP, Inc.:

  Exhibit             Description                  OBJECTION       Federal Rule of
   No.                                                                Evidence
                                                                     Relied Upon
    1.        Portions of Official             YES                 Relevance, Fed.
              Oklahoma Traffic Collision                           R. Evid. 402;
              Report, March 17, 2014,                              Unfair
              diagram only                                         Prejudice, Fed.
                                                                   R. Evid. 403;
                                                                   Hearsay, Fed. R.
                                                                   Evid. 802.
    2.        Oklahoma City Police             No objection
              Department photographs, 1-
              71
    3.        Oklahoma City Fire Dept.         No objection
              photographs, 1-4
    4.        Portions of 2012 Chevrolet       YES                 Relevance, Fed.
              Malibu Owner’s Manual                                R. Evid. 402;
                                                                   Unfair
                                                                   Prejudice, Fed.
                                                                   R. Evid. 403;
                                                                   Hearsay, Fed. R.
                                                                   Evid. 802.
    5.        Copies of the messages and       YES                 Relevance, Fed.
              warnings inside the 2012                             R. Evid. 402;
              Chevrolet Malibu                                     Unfair
                                            65
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 66 of 205



Exhibit             Description                    OBJECTION   Federal Rule of
 No.                                                              Evidence
                                                                 Relied Upon
                                                               Prejudice, Fed.
                                                               R. Evid. 403;
                                                               Hearsay, Fed. R.
                                                               Evid. 802.
  6.        Exemplar front passenger’s       YES               Relevance, Fed.
            seat belt assemblies                               R. Evid. 402;
                                                               Unfair
                                                               Prejudice, Fed.
                                                               R. Evid. 403;
                                                               Hearsay, Fed. R.
                                                               Evid. 802.
  7.        Oklahoma City Police             NO
            Department Bosch Crash
            Data Retrieval Report for the
            subject vehicle, imaging date
            of March 18, 2014
  8.        Autoliv Part Drawing             YES               Relevance, Fed.
            6194217 007, Bates Autoliv                         R. Evid. 402;
            000001                                             Unfair
                                                               Prejudice, Fed.
                                                               R. Evid. 403;
                                                               Hearsay, Fed. R.
                                                               Evid. 802.
  9.        GM Engineering Standards,     YES                  Relevance, Fed.
            General Specifications Safety                      R. Evid. 402;
            Belt CTS, GMN11086, Bates                          Unfair
            Autoliv 000002-79                                  Prejudice, Fed.
                                                               R. Evid. 403;
                                                               Hearsay, Fed. R.
                                                               Evid. 802.
  10.       GM General Specification,        yes               Relevance, Fed.
            Specification for the Safety                       R. Evid. 402;
            Belt Component,                                    Unfair
            GMW14831, Bates Autoliv                            Prejudice, Fed.
            000080-153                                         R. Evid. 403;
                                                               Hearsay, Fed. R.
                                                               Evid. 802.
  11.       GM General Specification         yes               Relevance, Fed.
            Interior, GMW14832, Bates                          R. Evid. 402;
            Autoliv 000154-170                                 Unfair
                                            66
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 67 of 205



Exhibit           Description               OBJECTION     Federal Rule of
 No.                                                         Evidence
                                                            Relied Upon
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  12.     GM Commodity Validation       YES               Relevance, Fed.
          Sign-Off, dated March 15,                       R. Evid. 402;
          2010, Bates 000171-172                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  13.     GM Commodity Validation       YES               Relevance, Fed.
          Sign-Off, dated March 10,                       R. Evid. 402;
          2010, Bates Autoliv 000173                      Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  14.     PV-                           YES               Relevance, Fed.
          Analysis/Development/Valid                      R. Evid. 402;
          ation Plan & Report – GM                        Unfair
          1829 – E377597, Bates                           Prejudice, Fed.
          Autoliv 000174-179                              R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  15.     Report No. NCAP-CAL-11-       YES               Relevance, Fed.
          011, New Car Assessment                         R. Evid. 402;
          Program Frontal Barrier                         Unfair
          Impact Test, Bates Autoliv                      Prejudice, Fed.
          000180-377                                      R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  16.     GMX381-6 2011 NCAP,           YES               Relevance, Fed.
          Bates Autoliv 000378                            R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  17.     SGS Test Lab Report, dated    YES               Relevance, Fed.
                                       67
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 68 of 205



Exhibit           Description                 OBJECTION   Federal Rule of
 No.                                                         Evidence
                                                            Relied Upon
          March 8, 2010, Bates Autoliv                    R. Evid. 402;
          000379-394                                      Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  18.     Drawing No. 20929146,           YES             Relevance, Fed.
          Bates Autoliv 000395-398                        R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  19.     PV-Analysis/Development         YES             Relevance, Fed.
          /Validation Plan & Report –                     R. Evid. 402;
          GM 1829 – 6196603, Bates                        Unfair
          Autoliv 000399-471                              Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  20.     Autoliv Production              YES             Relevance, Fed.
          Specification, Part No.                         R. Evid. 402;
          6217924, Bates Autoliv                          Unfair
          000472                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  21.     Drawing – PLP Cover, Bates      YES             Relevance, Fed.
          Autoliv 480                                     R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  22.     Drawing – FOB RH Buckle         YES             Relevance, Fed.
          Assy, Bates Autoliv 481                         R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                         68
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 69 of 205



Exhibit           Description                OBJECTION    Federal Rule of
 No.                                                         Evidence
                                                            Relied Upon
                                                          Evid. 802.
  23.     Drawing – Anchor plate,        YES              Relevance, Fed.
          Bates Autoliv 482                               R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  24.     GM Commodity Validation        YES              Relevance, Fed.
          Sign-Off, Bates Autoliv 483                     R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  25.     Autoliv Document No.           YES              Relevance, Fed.
          E452029, Bates Autoliv 484-                     R. Evid. 402;
          489                                             Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  26.     Autoliv Document No.           YES              Relevance, Fed.
          E402821, Bates Autoliv 490-                     R. Evid. 402;
          495                                             Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  27.     Subject front passenger’s seat YES              Relevance, Fed.
          belt assembly                                   R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
  28.     Subject 2012 Chevrolet         YES              Relevance, Fed.
          Malibu                                          R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                        69
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 70 of 205



Exhibit           Description                   OBJECTION   Federal Rule of
 No.                                                           Evidence
                                                              Relied Upon
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.
  29.     Exemplar 2012 Chevrolet          YES              Relevance, Fed.
          Malibu                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.
  30.     State Farm Insurance Co.         YES              Relevance, Fed.
          File, including photographs                       R. Evid. 402;
          and correspondence                                Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.,
                                                            Insurance Fed.
                                                            R. Evid. 411
  31.     K.F.’s medical billing that      NO
          reflects medical expenses
          incurred and medical
          expenses discounted,
          adjusted, or written off,
          including the Oklahoma
          Health Care Authority lien,
          not objected to by Autoliv
  32.     Medical Records from             No
          EMSA – K.F., Bates EMSA
          2-9, not objected to by
          Autoliv
  33.     Medical Records from OU          No
          Medical Center – K.F., Bates
          OU MED CTR 5-697, not
          objected to by Autoliv
  34.     Medical Records from OU          NO
          Children’s Physicians – K.F.,
          Bates OU CHILDREN’S
          PHY. 1-165, not objected to
          by Autoliv
                                          70
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 71 of 205



 Exhibit           Description                    OBJECTION   Federal Rule of
  No.                                                            Evidence
                                                               Relied Upon
   35.    Radiology records – K.F., not     No objection
          objected to by Autoliv
   36.    Medical Examiner Report –         No objection
          K.F.
   37.    Death Certificate – K.F.          No objection
EXPERT MATERIALS
William Van Arsdell
   38.    William Van Arsdell /             yes               Relevance, Fed.
          Engineering Principles CV                           R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.
   39.     William Van Arsdell /         No objection
           Engineering Principles
           Vehicle Inspection
           Photographs of May 11, 2017
           (621 photographs)
   40.     William Van Arsdell /         YES                  Relevance, Fed.
           Engineering Principles expert                      R. Evid. 402;
           file                                               Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.
  40.1     Scene photographs taken by       NO
           Smart, 11.31.16 (24
           photographs)
  40.2     Scene Photos (4 color copies)    NO
           – Faust Plaintiff Production
           39-42
  40.3     Ashley and Kaitlyn Facebook      NO
           Photo
  40.4     Seatbelt Photographs, taken      NO
           on 8.17.16 (20 color
           photographs)
  40.5     Elizabeth Raphael Vehicle        NO
           Inspection Photographs (610

                                           71
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 72 of 205



Exhibit            Description                OBJECTION   Federal Rule of
 No.                                                         Evidence
                                                           Relied Upon
          photographs)
 40.6     Jon Bready Vehicle             NO
          Inspection Photographs (435
          photographs)
 40.7     Jon Bready Scene Inspection    NO
          Photographs (242
          photographs)
 40.8     Delta V/Engineering            NO
          Principles Surrogate Study
          Photographs, 6.22.18 (66
          photographs)
 40.9     Hamad Sadrnia Vehicle          NO
          Inspection Photographs,
          12.19.17 (224 photographs)
 40.10    Kathryn Anderson Vehicle       NO
          Inspection Photographs,
          11.16.17 (257 photographs)
 40.11    Paul Van Rooyen Vehicle        NO
          Inspection Photographs,
          1.5.17 (664 photographs)
 40.12    Photographs produced by        NO
          Plaintiff, Faust Plaintiff
          Production 48-160.
 40.13    Dr. Ziejewski Photographs,     NO
          produced at deposition on
          9.21.18
 40.14    Autoliv Production Bates 1-    YES              Relevance, Fed.
          495                                             R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.
                                                          Evid. 802.
 40.15    File Material List             YES              Relevance, Fed.
                                                          R. Evid. 402;
                                                          Unfair
                                                          Prejudice, Fed.
                                                          R. Evid. 403;
                                                          Hearsay, Fed. R.

                                        72
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 73 of 205



Exhibit           Description                  OBJECTION   Federal Rule of
 No.                                                          Evidence
                                                            Relied Upon
                                                           Evid. 802.
 40.16    K.F. combined medical           NO
          records before accident,
          Bates 855-867
 40.17    Fact Summary Sheet              YES              Relevance, Fed.
                                                           R. Evid. 402;
                                                           Unfair
                                                           Prejudice, Fed.
                                                           R. Evid. 403;
                                                           Hearsay, Fed. R.
                                                           Evid. 802.
 40.18    Radiology, Bates 1697           NO
 40.19    ME’s Report, 3.26.14            NO
 40.20    K.F. EMSA Records               NO
 40.21    K.F. OU Medical Center          NO
          Records
 40.22    K.F. OU Children’s Records      NO
 40.23    CDR Download by OKC PD          NO
 40.24    K.F. Death Certificate          NO
 40.25    Three (3) Exemplar seatbelts    YES              Relevance, Fed.
                                                           R. Evid. 402;
                                                           Unfair
                                                           Prejudice, Fed.
                                                           R. Evid. 403;
                                                           Authenticity
                                                           Fed. R. Evid.
                                                           901
 40.26    FMVSS 209 Test Results          YES              Relevance, Fed.
                                                           R. Evid. 402;
                                                           Unfair
                                                           Prejudice, Fed.
                                                           R. Evid. 403;
                                                           Hearsay, Fed. R.
                                                           Evid. 802.
 40.27    NHTSA NCAP Test                 YES              Relevance, Fed.
          Database excerpts and data                       R. Evid. 402;
                                                           Unfair
                                                           Prejudice, Fed.
                                                           R. Evid. 403;

                                         73
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 74 of 205



Exhibit            Description                    OBJECTION   Federal Rule of
 No.                                                             Evidence
                                                                Relied Upon
                                                              Hearsay, Fed. R.
                                                              Evid. 802.
 40.28    Inspection notes, 5.11.17         Yes               Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.
  41.     Materials, regulations,           yes               Relevance, Fed.
          standards, and publications                         R. Evid. 402;
          relied upon by William Van                          Unfair
          Arsdell / Engineering                               Prejudice, Fed.
          Principles                                          R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
 41.1     Publications written or relied    Yes               Relevance, Fed.
          upon by Van Arsdell (93                             R. Evid. 402;
          publications)                                       Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
  42.     Autoliv adopts and                Yes               Relevance, Fed.
          incorporates all exhibits                           R. Evid. 402;
          listed by GM relating to                            Unfair
          expert Jon Bready                                   Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                           74
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 75 of 205



Exhibit            Description                  OBJECTION   Federal Rule of
 No.                                                           Evidence
                                                              Relied Upon
                                                            exhibit Fed. R.
                                                            Evid. 803 (18)
  43.     Autoliv adopts and              Yes               Relevance, Fed.
          incorporates all exhibits                         R. Evid. 402;
          listed by GM relating to                          Unfair
          expert Elizabeth Raphael                          Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
                                                            Treatise not
                                                            admissible as
                                                            exhibit Fed. R.
                                                            Evid. 803 (18)
  44.     FMVSS 208                       Yes               Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
  45.     FMVSS 209                       Yes               Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.
  46.     Autoliv adopts and              Yes               See GM list for
          incorporates exhibits listed                      specific
          by GM, not objected to by                         objections, but
          Autoliv                                           generally
                                                            Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
  47.     Autoliv adopts and              YES               Depending on
          incorporates exhibits listed                      purpose offered,
                                         75
    Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 76 of 205



Exhibit            Description                    OBJECTION   Federal Rule of
 No.                                                             Evidence
                                                                Relied Upon
          by Plaintiff, not objected to                       Relevance, Fed.
          by Autoliv                                          R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
  48.     Illustrations prepared by any     Yes               Relevance, Fed.
          party’s retained experts to                         R. Evid. 402;
          depict opinions, conclusions                        Unfair
          or to illustrate concepts, not                      Prejudice, Fed.
          objected to by Autoliv                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
  49.     Enlargements of any exhibit       YES               Relevance, Fed.
          or portion of any exhibit                           R. Evid. 402;
          listed, not objected to by                          Unfair
          Autoliv                                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
  50.     Any exhibit necessary for         YES               Exhibit not
          purposes of rebuttal or                             identified or
          demonstration, not objected                         produced to
          to by Autoliv                                       permit proper
                                                              objections
  51.     Any exhibit necessary for       YES                 Exhibit Not
          purposes of cross-                                  identified nor
          examination, impeachment,                           produced to
          or rebuttal, not objected to by                     permit proper
          Autoliv                                             objections.
  52.     Demonstrative exhibits,         Yes                 Exhibit Not
          including, but not limited to,                      identified nor
          blow-ups, illustrations,                            produced to
          photographs, exhibits, and                          permit proper
          Power Point presentations                           objections.
          prepared or used by experts,
          not objected to by Autoliv



                                           76
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 77 of 205



Defendant GM LLC

No.                Description           Objection          Federal Rule of
                                                               Evidence
                                                             Relied Upon
1.         Subject 2012 Chevrolet        No objection
           Malibu
2.         Exemplar 2012 Chevrolet       YES                Authentication;
           Malibu - BUC                                     Fed. R. Evid.
                                                            901     Plaintiffs
                                                            have not been
                                                            provided access
                                                            to the BUC and
                                                            therefore cannot
                                                            verify whether
                                                            or not said BUC
                                                            is of the same
                                                            make,     model,
                                                            and equipment
                                                            as the subject
                                                            vehicle
3.         Component parts of subject  No objection
           2012 Chevrolet Malibu
4.         Exemplar component parts of YES                  Authentication;
           2012 Chevrolet Malibu                            Fed. R. Evid.
                                                            901     Plaintiffs
                                                            have not been
                                                            provided access
                                                            to the BUC and
                                                            therefore cannot
                                                            verify whether
                                                            or not said BUC
                                                            is of the same
                                                            make,     model,
                                                            and equipment
                                                            as the subject
                                                            vehicle
5.         State of Oklahoma Official    yes                Relevance, Fed.
           Traffic Collision Report                         R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;


                                        77
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 78 of 205



No.                Description           Objection          Federal Rule of
                                                               Evidence
                                                             Relied Upon
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
6.         Diagram from the State of     yes                Relevance, Fed.
           Oklahoma Official Traffic                        R. Evid. 402;
           Collision Report                                 Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
7.         State of Oklahoma Official    yes                Relevance, Fed.
           Traffic Collision Report –                       R. Evid. 402;
           Follow Up Report                                 Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
8.         Oklahoma City Police          No objection
           Department Photographs of
           subject accident (.1-.71)
9.         Any and all records of law    YES                Relevance, Fed.
           enforcement personnel                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.; also
                                                            exhibit      not
                                                            produced.
10.        Oklahoma City Fire Dept       YES                Relevance, Fed.
           NFIRS                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
11.        EMS Incident Report           YES                Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                        78
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 79 of 205



No.                Description           Objection          Federal Rule of
                                                               Evidence
                                                             Relied Upon
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
12.        Incident Detail Report        YES                Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
13.        Report of Investigation by    No objection
           Medical Examiner
14.        Bosch CDR Report dated 3-     No
           18-14
15.        Bosch CDR Report dated 1-     NO
           25-18 – ACM ETR
16.        Bosch CDR Report dated 1-     NO
           25-18 – ACM
17.        State Farm Insurance          YES                Relevance, Fed.
           documents                                        R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.       802.;
                                                            Liability
                                                            insurance Fed.
                                                            R. Evid. 411
18.        Carfax Report                 YES                Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
19.        Hudiburg Chevrolet Purchase YES                  Relevance, Fed.
           Agreement                                        R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;

                                        79
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 80 of 205



No.                 Description             Objection       Federal Rule of
                                                               Evidence
                                                             Relied Upon
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
20.        Hudiburg Chevrolet               YES             Relevance, Fed.
           Certification Records                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
21.        Hudiburg Chevrolet Service       YES             Relevance, Fed.
           Records                                          R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
22.        Title records for the subject    YES             Relevance, Fed.
           2012 Chevrolet Malibu                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
23.        Photographs of subject           NO
           vehicle seatbelts by Jennings
24.        Photographs of subject           NO
           vehicle taken 11-13-17
           (ESIS)
25.        Photographs of subject           NO
           vehicle taken 1-25-18
           (ESIS))
26.        Photographs of accident          NO
           scene taken 11-7-17 (ESIS)
27.        Photographs of subject           NO
           vehicle by Van Arsdell
28.        EMS Records – K.F.               NO
29.        OU Medical Center Records        NO
           – K.F.


                                           80
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 81 of 205



No.                Description            Objection         Federal Rule of
                                                               Evidence
                                                             Relied Upon
30.        OU Pediatric Clinic Records    NO
           – K.F.
31.        Radiology images – K.F.              YES         Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.       802.;
                                                            Exhibit       not
                                                            produced
32.        Eagle Med Records – Ashley YES                   Relevance, Fed.
           Faust                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
33.        OU Medical Center Records      YES               Relevance, Fed.
           – Ashley Faust                                   R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
34.        Midwest Regional Medical       Yes               Relevance, Fed.
           Center Records – Ashley                          R. Evid. 402;
           Faust                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
35.        Dean McGee Medical             YES               Relevance, Fed.
           Records – Ashley Faust                           R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;


                                         81
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 82 of 205



No.                Description            Objection         Federal Rule of
                                                                Evidence
                                                              Relied Upon
36.        Radiology images – Ashley      YES               Relevance, Fed.
           Faust                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.        802.;
                                                            Exhibit        not
                                                            produced
37.        Deposition of Ashley Faust     YES               Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.        802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order         and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
38.        Exhibit 1 to deposition of     No objection
           Ashley Faust - photograph
39.        Deposition of Richard Faust    YES               Relevance, Fed.
                                                            R. Evid. 402;
                                         82
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 83 of 205



No.                Description           Objection          Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.        802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order         and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
40.        Exhibit 1 to deposition of    YES                Cummulative,
           Richard Faust – photograph                       Fed. R. Evid.
                                                            403;
41.        Exhibit 2 to deposition of    YES                Cummulative,
           Richard Faust – photograph                       Fed. R. Evid.
                                                            403;
42.        Exhibit 3 to deposition of    YES                Cummulative,
           Richard Faust – photograph                       Fed. R. Evid.
                                                            403;
43.        Exhibit 4 to deposition of    YES                Relevance, Fed.
           Richard Faust – Official                         R. Evid. 402;
           Oklahoma Traffic Collision                       Unfair
           Report                                           Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                        83
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 84 of 205



No.                Description           Objection          Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
44.        Exhibit 5 to deposition of    yes                Relevance, Fed.
           Richard Faust – letter                           R. Evid. 402;
                                                            Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.; Liability
                                                            Insurance Fed.
                                                            R. Evid. 411
45.        Exhibit 6 to deposition of    YES                Relevance, Fed.
           Richard Faust – letter                           R. Evid. 402;
                                                            Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.; Liability
                                                            Insurance Fed.
                                                            R. Evid. 411
46.        Deposition of Jill Faust      YES                Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.        802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                        84
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 85 of 205



No.                Description        Objection             Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order         and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
47.        Deposition of Justin       Yes                   Relevance, Fed.
           Frederick                                        R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.        802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order         and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant


                                    85
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 86 of 205



No.                Description           Objection          Federal Rule of
                                                                Evidence
                                                              Relied Upon
48.        Exhibit 1 to deposition of    YES                Cummulative,
           Justin Frederick –                               Fed. R. Evid.
           photograph                                       403;
49.        Exhibit 2 to deposition of    YES                Cummulative,
           Justin Frederick –                               Fed. R. Evid.
           photograph                                       403;
50.        Deposition of William Dale    YES                Relevance, Fed.
           Scruggs                                          R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.        802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order         and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
51.        Exhibit 1 to deposition of    Yes
           William Dale Scruggs -
           Official Oklahoma Traffic
           Collision Report
52.        Exhibit 2 to deposition of    yes                Relevance, Fed.
           William Dale Scruggs –                           R. Evid. 402;
           photographs                                      Unfair
                                        86
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 87 of 205



No.                Description            Objection         Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.; Liability
                                                            Insurance Fed.
                                                            R. Evid. 411
53.        Exhibit 3 to deposition of     yes               Cummulative,
           William Dale Scruggs –                           Fed. R. Evid.
           photograph                                       403;
54.        Exhibit 4 to deposition of     yes               Cummulative,
           William Dale Scruggs –                           Fed. R. Evid.
           photograph                                       403;
55.        Exhibit 5 to deposition of     yes               Cummulative,
           William Dale Scruggs –                           Fed. R. Evid.
           photograph                                       403;
56.        Exhibit 6 to deposition of     yes               Cummulative,
           William Dale Scruggs –                           Fed. R. Evid.
           photograph                                       403;
57.        Exhibit 7 to deposition of     yes               Cummulative,
           William Dale Scruggs –                           Fed. R. Evid.
           photographs                                      403;
58.        Exhibit 8 to deposition of     yes               Cummulative,
           William Dale Scruggs –                           Fed. R. Evid.
           photographs                                      403;
59.        Deposition of Trevor Kelley    Yes               Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.        802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                         87
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 88 of 205



No.                Description           Objection          Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order        and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
60.        Exhibit 1 to deposition of    YES                Relevance, Fed.
           Trevor Kelley – EMS                              R. Evid. 402;
           Incident Report                                  Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
61.        Exhibit 2 to deposition of    YEs                Relevance, Fed.
           Trevor Kelley – NFIRS – 1                        R. Evid. 402;
           Basic                                            Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
62.        Deposition of Eric Stark      YES                Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.       802.;
                                                            Availability of
                                                            the witness to
                                        88
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 89 of 205



No.                Description           Objection          Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order         and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
63.        Exhibit 1 to deposition of    yes                Cummulative,
           Eric Stark – photograph                          Fed. R. Evid.
                                                            403;
64.        Exhibit 2 to deposition of    yes                Cummulative,
           Eric Stark – photograph                          Fed. R. Evid.
                                                            403;
65.        Exhibit 3 to deposition of    yes                Cummulative,
           Eric Stark – photograph                          Fed. R. Evid.
                                                            403;
66.        Deposition of Samuel Lewis    yes                Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid.        802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                        89
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 90 of 205



No.                Description           Objection          Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order        and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
67.        Exhibit 1 to deposition of    yes                Cummulative,
           Samuel Lewis – photograph                        Fed. R. Evid.
                                                            403;
68.        Exhibit 2 to deposition of    yes                Cummulative,
           Samuel Lewis – photograph                        Fed. R. Evid.
                                                            403;
69.        Exhibit 3 to deposition of    yes                Relevance, Fed.
           Samuel Lewis – Incident                          R. Evid. 402;
           Report                                           Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
70.        Exhibit 4 to deposition of    yes                Relevance, Fed.
           Samuel Lewis – Incident                          R. Evid. 402;
           Detail Report                                    Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;



                                        90
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 91 of 205



No.                Description           Objection          Federal Rule of
                                                                Evidence
                                                              Relied Upon
71.        Exhibit 5 to deposition of    YES                Cummulative,
           Samuel Lewis – photograph                        Fed. R. Evid.
                                                            403;
72.        Exhibit 6 to deposition of    Yes                Cummulative,
           Samuel Lewis – photograph                        Fed. R. Evid.
                                                            403;
73.        Exhibit 7 to deposition of    yes                Cummulative,
           Samuel Lewis – photograph                        Fed. R. Evid.
                                                            403;
74.        Deposition of Joe Smith       Yes                Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
75.        Exhibit 1 to deposition of Joe YES               Cummulative,
           Smith – photograph                               Fed. R. Evid.
                                                            403;
76.        Exhibit 3 to deposition of Joe YES               Relevance, Fed.
                                        91
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 92 of 205



No.                Description            Objection         Federal Rule of
                                                                Evidence
                                                              Relied Upon
           Smith – Incident Report                          R. Evid. 402;
                                                            Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
77.        Exhibit 6 to deposition of Joe YES               Cummulative,
           Smith – photograph                               Fed. R. Evid.
                                                            403;
78.        Exhibit 7 to deposition of Joe YES               Cummulative,
           Smith – photograph                               Fed. R. Evid.
                                                            403;
79.        Exhibit 8 to deposition of Joe YES               Cumulative,
           Smith – photograph                               Fed. R. Evid.
                                                            403;
80.        Exhibit 9 to deposition of Joe YES               Cumulative,
           Smith – photograph                               Fed. R. Evid.
                                                            403;
81.        Exhibit 10 to deposition of    YES               Relevance, Fed.
           Joe Smith – EMS Incident                         R. Evid. 402;
           Report                                           Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
82.        Deposition of Scotty Spence    YES               Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                         92
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 93 of 205



No.                Description            Objection         Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
83.        Exhibit 1 to deposition of     YES               Cumulative,
           Scotty Spence – photograph                       Fed. R. Evid.
                                                            403;
84.        Exhibit 11 to deposition of    YES               Cumulative,
           Scotty Spence – photograph                       Fed. R. Evid.
                                                            403;
85.        Deposition of Dennis Paige     YES               Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                         93
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 94 of 205



No.                Description            Objection         Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            Order and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
86.        Exhibit 1 to deposition of     yes               Cumulative,
           Dennis Paige – photograph                        Fed. R. Evid.
                                                            403;
87.        Exhibit 3 to deposition of     yes               Relevance, Fed.
           Dennis Paige – Incident                          R. Evid. 402;
           Report                                           Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
88.        Exhibit 12 to deposition of    yes               Cumulative,
           Dennis Paige – photograph                        Fed. R. Evid.
                                                            403;
89.        Exhibit 13 to deposition of    yes               Cumulative,
           Dennis Paige – photograph                        Fed. R. Evid.
                                                            403;
90.        Deposition of Tori Spencer     yes               Relevance, Fed.
                                                            R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
                                                            Availability of
                                                            the witness to
                                                            testify live, Fed
                                                            R. Evid. 804
                                                            Testimony has
                                                            not yet been
                                         94
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 95 of 205



No.                Description            Objection         Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order and
                                                            Chamber
                                                            Procedure,
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
91.        Exhibit 1 to deposition of     YES               Relevance, Fed.
           Tori Spencer – Patient Care                      R. Evid. 402;
           Report                                           Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
92.        Deposition of David            YES               Relevance, Fed.
           Prentkowski                                      R. Evid. 402;
                                                            Unfair
                                                            Prejudice, Fed.
                                                            R. Evid. 403;
                                                            Hearsay, Fed. R.
                                                            Evid. 802.;
                                                            Testimony has
                                                            not yet been
                                                            designated
                                                            pursuant to the
                                                            Court’s Second
                                                            Amended
                                                            Scheduling
                                                            Order and
                                                            Chamber
                                                            Procedure,
                                         95
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 96 of 205



No.                Description           Objection          Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                            Plaintiffs
                                                            reserve the right
                                                            to object to
                                                            testimony when
                                                            designated by
                                                            the Defendant
93.        Exhibit 1 to deposition of    YES                Relevance, Fed.
           David Prentkowski – CV                           R. Evid. 402;
                                                            Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
94.        Exhibit 2 to deposition of    YES                Relevance, Fed.
           David Prentkowski – Depo                         R. Evid. 402;
           Notice                                           Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
95.        Exhibit 3 to deposition of    YES                Relevance, Fed.
           David Prentkowski – PAC                          R. Evid. 402;
           Report                                           Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                                            Fed. R. Evid.
                                                            802.;
96.        Exhibit 4 to deposition of    YES                Relevance, Fed.
           David Prentkowski –                              R. Evid. 402;
           drawing                                          Unfair
                                                            Prejudice, and
                                                            cummulative
                                                            Fed. R. Evid.
                                                            403; Hearsay,
                                        96
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 97 of 205



No.                 Description            Objection         Federal Rule of
                                                                Evidence
                                                              Relied Upon
                                                             Fed. R. Evid.
                                                             802.;
97.         Exhibit 5 to deposition of     YES               Relevance, Fed.
            David Prentkowski – 2011                         R. Evid. 402;
            GMX386 Final PAC                                 Unfair
            Performance Assessment                           Prejudice, and
            Committee Report                                 cummulative
            Supplement                                       Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
98.         Exhibit 6 to deposition of     YES               Relevance, Fed.
            David Prentkowski –crash                         R. Evid. 402;
            testing document                                 Unfair
                                                             Prejudice, and
                                                             cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
99.         Exhibit 7 to deposition of     YES               Relevance, Fed.
            David Prentkowski – NCAP                         R. Evid. 402;
            frontal barrier impact test                      Unfair
                                                             Prejudice, and
                                                             cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
100.        Exhibit 8 to deposition of     YES               Relevance, Fed.
            David Prentkowski – PV –                         R. Evid. 402;
            Analysis/Development/Valid                       Unfair
            ation Plan & Report                              Prejudice, and
                                                             cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
101.        Deposition of Elizabeth Kiihr YES                Relevance, Fed.
                                                             R. Evid. 402;
                                          97
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 98 of 205



No.                 Description             Objection        Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                             Unfair
                                                             Prejudice, Fed.
                                                             R. Evid. 403;
                                                             Hearsay, Fed. R.
                                                             Evid. 802.;
                                                             Testimony has
                                                             not yet been
                                                             designated
                                                             pursuant to the
                                                             Court’s Second
                                                             Amended
                                                             Scheduling
                                                             Order and
                                                             Chamber
                                                             Procedure,
                                                             Plaintiffs
                                                             reserve the right
                                                             to object to
                                                             testimony when
                                                             designated by
                                                             the Defendant
102.        Exhibit 1 to deposition of      YES              Relevance, Fed.
            Elizabeth Kiihr – CV                             R. Evid. 402;
                                                             Unfair
                                                             Prejudice, and
                                                             cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
103.        Exhibit 2 to deposition of      YES              Relevance, Fed.
            Elizabeth Kiihr – Deposition                     R. Evid. 402;
            Notice                                           Unfair
                                                             Prejudice, and
                                                             cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
104.        Exhibit 3 to deposition of      YES              Relevance, Fed.
                                           98
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 99 of 205



No.                 Description            Objection         Federal Rule of
                                                                Evidence
                                                              Relied Upon
            Elizabeth Kiihr – Component                      R. Evid. 402;
            Technical Specification                          Unfair
                                                             Prejudice, and
                                                             cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
105.        Exhibit 4 to deposition of     YES               Relevance, Fed.
            Elizabeth Kiihr –                                R. Evid. 402;
            Handwritten Note                                 Unfair
                                                             Prejudice, and
                                                             cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
106.        Exhibit 5 to deposition of     YES               Relevance, Fed.
            Elizabeth Kiihr – Report No                      R. Evid. 402;
            08-X386-PS02                                     Unfair
                                                             Prejudice, and
                                                             cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
107.        Exhibit 6 to deposition of     YES               Relevance, Fed.
            Elizabeth Kiihr – 2008                           R. Evid. 402;
            GM386 Chevrolet Malibu                           Unfair
            Passenger Sensing System                         Prejudice, and
            IEE OC System document                           cummulative
                                                             Fed. R. Evid.
                                                             403; Hearsay,
                                                             Fed. R. Evid.
                                                             802.;
108.        Exhibit 7 to deposition of     YES               Relevance, Fed.
            Elizabeth Kiihr – Customer                       R. Evid. 402;
            Report                                           Unfair
                                                             Prejudice, and
                                                             cummulative
                                          99
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 100 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
109.        Exhibit 8 to deposition of      YES               Relevance, Fed.
            Elizabeth Kiihr – PAC                             R. Evid. 402;
            Report                                            Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
110.        Exhibit 9 to deposition of      YES               Relevance, Fed.
            Elizabeth Kiihr – Final                           R. Evid. 402;
            Performance Review                                Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
111.        Exhibit 10 to deposition of     YES               Relevance, Fed.
            Elizabeth Kiihr – 2012                            R. Evid. 402;
            Malibu Owner’s Manual                             Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
112.        Curriculum Vitae of William     NO
            Munsell
113.        Testimony List of William       NO
            Munsell
114.        Billing Records of William      NO
            Munsell
115.        Report of William Munsell       YES               Hearsay, Fed. R.
                                                              Evid. 802.;

                                          100
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 101 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                               Relied Upon
116.        Photographs of accident       NO
            scene taken by William
            Munsell
117.        Photographs of subject        NO
            vehicle taken by William
            Munsell
118.        File materials of William     YES                 Relevance, Fed.
            Munsell                                           R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
119.        Exhibits to deposition of     YES                 Relevance, Fed.
            William Munsell                                   R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
120.        Curriculum Vitae of Neil      NO
            Hannemann
121.        Testimony List of Neil        NO
            Hannemann
122.        Billing Records of Neil       NO
            Hannemann
123.        Report of Neil Hannemann      YES                 Hearsay, Fed. R.
                                                              Evid. 802.;
124.        Photographs of subject        NO
            vehicle taken by Neil
            Hannemann
125.        File materials of Neil        YES                 Relevance, Fed.
            Hannemann                                         R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and

                                        101
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 102 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
126.        Exhibits to deposition of Neil YES                Relevance, Fed.
            Hannemann                                         R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
127.        Curriculum Vitae of Mariusz   No objection
            Ziejewski
128.        Testimony List of Mariusz     No objection
            Ziejewski
129.        Billing Records of Mariusz    No objection
            Ziejewski
130.        Report of Mariusz Ziejewski   YES                 Hearsay, Fed. R.
                                                              Evid. 802.;
131.        Photographs of subject        NO
            vehicle taken by Mariusz
            Ziejewski
132.        File materials of Mariusz     YES                 Relevance, Fed.
            Ziejewski                                         R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
133.        Exhibits to deposition of     YES                 Relevance, Fed.
            Mariusz Ziejewski                                 R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative

                                        102
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 103 of 205



No.                 Description               Objection       Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
134.        Curriculum Vitae of Jon           YES             Hearsay, Fed. R.
            Bready                                            Evid. 802.;
135.        Testimony List of Jon             Yes             Hearsay, Fed. R.
            Bready                                            Evid. 802.;
136.        Vehicle Inspection                NO
            Photographs taken
            September 6, 2017
137.        Measurements from                 YES             Hearsay, Fed. R.
            inspection of subject vehicle                     Evid. 802.;
                                                              Exhibit Not
                                                              produced
138.        Notes from inspection of          YES             Hearsay, Fed. R.
            subject vehicle                                   Evid. 802.;
                                                              Exhibit Not
                                                              produced
139.        Site Inspection Photographs       NO
            taken September 6, 2017
140.        Measurements from                 YES             Hearsay, Fed. R.
            inspection of accident site                       Evid. 802.;
                                                              Exhibit Not
                                                              produced
141.        Notes from inspection of          YES             Hearsay, Fed. R.
            accident site                                     Evid. 802.;
                                                              Exhibit Not
                                                              produced
142.        Report of Jon Bready              YES             Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
143.        Photographs taken by              YES             Relevance, Fed.

                                            103
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 104 of 205



No.                 Description         Objection             Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            OKCPD with annotations                            R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Exhibit
                                                              Not produced
144.        Diagram from OKCPD with     YES                   Relevance, Fed.
            annotations                                       R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Exhibit
                                                              Not produced
145.        CSE scaled diagram of the     YES                 Relevance, Fed.
            site (CSE drawing over aerial                     R. Evid. 402;
            image) – marked Figure 11                         Unfair
            to Bready report                                  Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
146.        Computer model of the         YES                 Relevance, Fed.
            roadside terrain and trees                        R. Evid. 402;
            from high definition scans by                     Unfair
            CSE – marked Figure 12 to                         Prejudice, and
            Bready report                                     cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
147.        Subject Malibu 3D model       NO
            from high definition scans by
            CSE – marked Figure 13 to
                                      104
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 105 of 205



No.                 Description               Objection       Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            Bready report
148.        Subject Malibu deformation        NO
            measurements – marked
            Figure 14 to Bready report
149.        Excerpts of Bosch CDR             YES             Relevance, Fed.
            report – Pre Crash Data –                         R. Evid. 402;
            marked Figure 15 to Bready                        Unfair
            report                                            Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
150.        Excerpts of Bosch CDR             NO
            report – CDR crash pulse
            data (longitudinal axis) –
            marked Figure 16 to Bready
            report
151.        Vehicle time and distance         YES             Relevance, Fed.
            from collision based on CDR                       R. Evid. 402;
            Pre Crash Data – marked                           Unfair
            Figure 17 to Bready report                        Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
152.        Collision configuration –         NO
            marked Figure 18 to Bready
            report
153.        Photographs of the crash site     NO
            by CSE - roadway
154.        Photographs of the crash site     NO
            by CSE - as-found roadside
            trees and terrain
155.        Photographs of the crash site     NO
            by CSE - after clearing
            branches/vines
156.        Photographs of the crash site     NO

                                            105
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 106 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            by CSE - trees on north side
            of the road
157.        Photographs of the crash site   NO
            by CSE - impacted tree
158.        Photographs of the crash site   NO
            by CSE - vehicle debris
159.        Photographs illustrating the    NO
            camera reverse-projection
            method
160.        Photographs of the crash site   NO
            by CSE - photogrammetry
            measurements of tire tracks
161.        Scaled diagrams of the crash    NO
            site - overall
162.        Scaled diagrams of the crash    NO
            site - physical evidence
163.        Scaled diagrams of the crash    NO
            site - terrain
164.        Computer model of crash site    NO
            from high-definition scans
165.        Aerial images of the crash      NO
            site
166.        Photograph of Leica Total       NO
            Station
167.        Photograph of FARO              NO
            scanner
168.        Photographs of the subject      NO
            Malibu by CSE - overall
            condition
169.        Photographs of the subject      NO
            Malibu by CSE - overhead
170.        Photographs of the subject      NO
            Malibu by CSE - direct
            contact marks with tree
171.        Photographs of the subject      NO
            Malibu by CSE - underside
172.        Photographs of the subject      NO
            Malibu by CSE - interior
173.        Photographs of the subject      NO

                                        106
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 107 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            Malibu by CSE - cargo
174.        Computer model of subject      NO
            Malibu from high-definition
            scans
175.        Photographs of exemplar        NO
            Malibu by CSE - overall
            condition
176.        Photographs of exemplar        NO
            Malibu by CSE - interior
177.        Photographs of exemplar        NO
            Malibu by CSE - underside
178.        Computer model of exemplar     NO
            Malibu from high-definition
            scans
179.        Scaled diagrams of subject     NO
            Malibu compared with
            exemplar Malibu
180.        Scaled diagrams of collision   NO
            deformation profile and
            measurements
181.        Computer model of subject      NO
            Malibu compared with
            exemplar Malibu
182.        Bosch CDR report - pre-        YES                Relevance, Fed.
            crash data with annotations                       R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
183.        Adjustments to Bosch CDR       YES                Relevance, Fed.
            report pre-crash data for                         R. Evid. 402;
            impact speed                                      Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,

                                        107
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 108 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Fed. R. Evid.
                                                              802.;
184.        Bosch CDR report - crash        YES               Relevance, Fed.
            pulse data with annotations                       R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
185.        Calculations of collision       YES               Hearsay, Fed. R.
            parameters from Bosch CDR                         Evid. 802.;
            report crash pulse data
186.        Scaled diagrams of point of     NO
            impact configuration
187.        Scaled diagrams of deepest      NO
            penetration at impact
188.        Scaled diagrams of collision    YES               Hearsay, Fed. R.
            forces (PDOF)                                     Evid. 802.;
189.        Scaled diagrams of pre-         YES               Hearsay, Fed. R.
            collision vehicle kinematics                      Evid. 802.;
190.        NASS CDS accident               YES               Relevance, Fed.
            statistical data for frontal                      R. Evid. 402;
            collision severity                                Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Lack of
                                                              qualification or
                                                              helpfulness to
                                                              the jury Fed R.
                                                              Evid. 702
191.        Scaled diagrams of vehicle    NO
            time-distance positions based
            on CDR Report data
192.        Scaled diagrams of pre-       NO

                                          108
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 109 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            collision driver response
            based on CDR Report data
193.        Scaled diagrams of occupant     YES               Hearsay, Fed. R.
            kinematics                                        Evid. 802.;
194.        SAE 2002-01-0536 –              YES               Relevance, Fed.
            Methods of Occupant                               R. Evid. 402;
            Kinematics Analysis in                            Unfair
            Automobile Crashes                                Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                                              803(18)
195.        SAE 890737 – A Case             yes               Relevance, Fed.
            Comparison of Single Image                        R. Evid. 402;
            Photogrammetry Methods                            Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                                              803(18)
196.        SAE 910118 –                    yes               Relevance, Fed.
            Determination of Vehicle                          R. Evid. 402;
            Crush from Two                                    Unfair
            Photographs and the Use of                        Prejudice, and
            3D Displacement Vectors in                        cummulative
            Accident Reconstruction                           Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                                              803(18)
197.        SAE 940925 –                    yes               Relevance, Fed.
            Photogrammetry and                                R. Evid. 402;
            Accident Reconstruction:                          Unfair
                                          109
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 110 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            Experimental Results                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                                              803(18)
198.        SAE 2010-01-0139 –               Yes              Relevance, Fed.
            Accident Statistical                              R. Evid. 402;
            Distributions from NASS                           Unfair
            CDS                                               Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                                              803(18)
199.        National Health Statistics       Yes              Relevance, Fed.
            Reports dated October 22,                         R. Evid. 402;
            2008 – Anthropometric                             Unfair
            Reference Data for Children                       Prejudice, and
            and Adults, United States                         cummulative
            2003-2006                                         Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                                              803(18)
200.        Summary of 56 Recent             YES              Relevance, Fed.
            Critical Speed Yaw Analysis                       R. Evid. 402;
            Tests Including ABS and                           Unfair
            Electronic Stability Control                      Prejudice, and
            on Pavement, Gravel and                           cummulative
            Grass – May/June 2008                             Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                           110
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 111 of 205



No.                  Description              Objection       Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              803(18)
201.        Recording Automotive Crash YES                    Relevance, Fed.
            Event Data – May 3-5, 1999                        R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                                              803(18)
202.        CSE Test Plot – Blue Grass        YES             Hearsay, Fed. R.
            Skid Test – Emerald Turf                          Evid. 802.;
            Farm
203.        Frictional Characteristics of     YES             Relevance, Fed.
            Roadside Grass Types                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Treatise
                                                              Fed. R. Evid.
                                                              803(18)
204.        3D Models                         NO
205.        2012 Chevrolet Malibu             YES             Relevance, Fed.
            Canadian Vehicle                                  R. Evid. 402;
            Specifications                                    Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
206.        2012 List of Make/Model           YES             Relevance, Fed.
            Vehicles                                          R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                            111
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 112 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
207.        EDR Analysis – 2012              YES              Hearsay, Fed. R.
            Chevrolet Malibu                                  Evid. 802.;
208.        Vehicle Weights &                YES              Hearsay, Fed. R.
            Dimensions                                        Evid. 802.;
209.        Deposition exhibits of Jon       YES              Relevance, Fed.
            Bready                                            R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
210.        File Materials of Jon Bready     YES              Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
211.        Demonstrative Exhibits of        YES              Relevance, Fed.
            Jon Bready                                        R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
                                                              undisclosed
212.        Curriculum Vitae of Hamed        YES              Hearsay, Fed. R.
            Sadrnia                                           Evid. 802.;
213.        Testimony List of Hamed          Yes              Hearsay, Fed. R.
                                           112
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 113 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            Sadrnia                                           Evid. 802.;
214.        Vehicle Inspection         No
            Photographs taken December
            19, 2017
215.        Report of Hamed Sadrnia    Relevance; hearsay;    Relevance, Fed.
                                       prejudice              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
216.        Police Report Crash Scene      YES                Relevance, Fed.
            Diagram – marked Figure 1                         R. Evid. 402;
            to Sadrnia report                                 Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
217.        Subject Vehicle SIR System     No
            Layout – marked Figure 2 to
            Sadrnia report
218.        Subject Vehicle IEE OC         No
            Components – marked
            Figure 3 to Sadrnia report
219.        IEE OC Detection Method        YES                Hearsay, Fed. R.
            and Communication to SDM                          Evid. 802.;
            – marked Figure 4 to Sadrnia
            report
220.        IEE OC Pattern Recognition     No
            – marked Figure 5 to Sadrnia
            report
221.        Subject Vehicle PSS Status     YES                Relevance, Fed.
            Display Location – marked                         R. Evid. 402;
            Figure 6 to Sadrnia report                        Unfair
                                                              Prejudice, and

                                        113
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 114 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
222.        IEE OC History Buffer Lock       YES              Hearsay, Fed. R.
            Setting – marked Figure 7 to                      Evid. 802.;
            Sadrnia report
223.        Seatbelt and Suppression         YES              Hearsay, Fed. R.
            Status at Deployment Event                        Evid. 802.;
            – marked Figure 8 to Sadrnia
            report
224.        Status of Frontal Air Bags       YES              Hearsay, Fed. R.
            and Time to Deploy –                              Evid. 802.;
            marked Figure 9 to Sadrnia
            report
225.        Delta V (longitudinal and        YES              Hearsay, Fed. R.
            lateral) vs Time – marked                         Evid. 802.;
            Figure 10 to Sadrnia report
226.        Vehicle Pre Crash Data –         YES              Hearsay, Fed. R.
            marked Figure 11 to Sadrnia                       Evid. 802.;
            report
227.        Side by Side – subject           NO
            vehicle overall damage
            profile – marked Figure 12 to
            Sadrnia report
228.        Photographs – subject            NO
            vehicle interior inspection –
            Figure 13 to Sadrnia report
229.        PSS status Display at start of   YES              Relevance, Fed.
            Ignition Cycle – marked                           R. Evid. 402;
            Figure 14 to Sadrnia report                       Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
230.        PSS status Display when RF       YES              Relevance, Fed.

                                         114
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 115 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            airbag is suppressed –                            R. Evid. 402;
            marked Figure 15 to Sadrnia                       Unfair
            report                                            Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
231.        Subject vehicle Sensing         YES               Relevance, Fed.
            System Configuration –                            R. Evid. 402;
            marked Figure 16 to Sadrnia                       Unfair
            report                                            Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
232.        PSS Performance of              YES               Relevance, Fed.
            Rationale – marked Figure                         R. Evid. 402;
            17 to Sadrnia report                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
233.        2012 NASS – CDS Data            YES               Relevance, Fed.
            Frontal Crashes without                           R. Evid. 402;
            Rollover – marked Figure 18                       Unfair
            to Sadrnia report                                 Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
234.        2003 – 2012 NASS – CDS          YES               Relevance, Fed.
            Data Frequency of Frontal                         R. Evid. 402;
            Crashes without Rollover –                        Unfair
            marked Figure 19 to Sadrnia                       Prejudice, and
            report                                            cummulative
                                          115
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 116 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
235.        Subject vehicle owner’s         YES               Relevance, Fed.
            manual and sun visor                              R. Evid. 402;
            language on child safety –                        Unfair
            marked Figure 20 to Sadrnia                       Prejudice, and
            report                                            cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
236.        CDC Child Passenger Safety      YES               Relevance, Fed.
            Recommendation – marked                           R. Evid. 402;
            Figure 21 to Sadrnia report                       Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
237.        NHTSA recommendation –          YES               Relevance, Fed.
            marked Figure 22 to Sadrnia                       R. Evid. 402;
            report                                            Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
238.        Owner’s Manual Warning          YES               Relevance, Fed.
            Language – marked Figure                          R. Evid. 402;
            23 to Sadrnia report                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
                                          116
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 117 of 205



No.                 Description             Objection         Federal Rule of
                                                                  Evidence
                                                                Relied Upon
239.        Owner’s Manual Language –       YES               Relevance, Fed.
            marked Figure 24 to Sadrnia                       R. Evid. 402;
            report                                            Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
240.        SDM-Eps Functional              YES               Relevance, Fed.
            Requirement Specification                         R. Evid. 402;
            produced by Siemens AVO                           Unfair
            (Continental) – see Faust                         Prejudice, and
            000013061 – 000013219                             cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
241.        Software Requirements           YES               Relevance, Fed.
            Specification for SDM08                           R. Evid. 402;
            produced by Siemens AVO                           Unfair
            (Continental) – see Faust                         Prejudice, and
            000013220 - 000013323                             cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
242.        Product verification plan and   YES               Relevance, Fed.
            report produced by Siemens                        R. Evid. 402;
            AVO (Continental) – see                           Unfair
            Faust 000013360 –                                 Prejudice, and
            000013539                                         cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                        117
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 118 of 205



No.                 Description           Objection           Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
243.        SDM Analysis Development      YES                 Relevance, Fed.
            and Validation Plan                               R. Evid. 402;
            produced by Siemens AVO                           Unfair
            (Continental) - see Faust                         Prejudice, and
            000013360 – 000013539                             cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
244.        SDM Epsilon Global Quality    YES                 Relevance, Fed.
            Tracking System PPAP                              R. Evid. 402;
            Report – see Faust                                Unfair
            000013540 - 000013546                             Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
245.        Subject vehicle Restraint     YES                 Relevance, Fed.
            Sensing System                                    R. Evid. 402;
            Calibration/Configuration                         Unfair
            Release                                           Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                        118
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 119 of 205



No.                 Description           Objection           Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              exchange
246.        Static Automatic Suppression YES                  Relevance, Fed.
            System CTS – CM 20331                             R. Evid. 402;
            and C20324 – see Faust                            Unfair
            000017638 – 000017692 and                         Prejudice, and
            Faust 000016308 -                                 cummulative
            000016355                                         Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
247.        GM Internal Component         YES                 Relevance, Fed.
            Technical Specification –                         R. Evid. 402;
            CB1652 – see Faust                                Unfair
            000017693 - 000017733                             Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
248.        Test Procedure GMW15039- YES                      Relevance, Fed.
            FMVSS 208 Front Passenger                         R. Evid. 402;
            Air Bag Suppression – Static,                     Unfair
            Environmental, Dynamic                            Prejudice, and
            Drive and Clinic – see Faust                      cummulative
            000015434 - 000015505                             Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
249.        Performance Assessment        YES                 Relevance, Fed.
            Committee Reports                                 R. Evid. 402;
            applicable to the subject                         Unfair
                                        119
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 120 of 205



No.                 Description             Objection         Federal Rule of
                                                                  Evidence
                                                                Relied Upon
            2012 Chevrolet Malibu – see                       Prejudice, and
            Faust 000004627 –                                 cummulative
            000004825, Faust                                  Fed. R. Evid.
            000015506 – 000015517and                          403; Hearsay,
            Faust 000004826 -                                 Fed. R. Evid.
            000004846                                         802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
250.        Frontal Sensing Performance     YES               Relevance, Fed.
            Reports applicable to the                         R. Evid. 402;
            subject 2012 Chevrolet                            Unfair
            Malibu – see Faust                                Prejudice, and
            000006876 – 000006904,                            cummulative
            000017750 - 000017780                             Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
251.        Passenger Sensing System        YES               Relevance, Fed.
            Final Performance Peer                            R. Evid. 402;
            Review applicable to the                          Unfair
            subject 2012 Chevrolet                            Prejudice, and
            Malibu – see Faust                                cummulative
            000006905 – 000006949,                            Fed. R. Evid.
            Faust 000006950 –                                 403; Hearsay,
            000006999, Faust                                  Fed. R. Evid.
            000005316 – 000005336,                            802.; Not
            000005390 – 000005407,                            produced as part
            000005408 - 000005418,                            of exhibit
            000005434 – 000005440,                            exchange
            Faust 000005337 –
            000005349, 000005441 –
            000005456, 000005350 –
            000005389, 000005419 –
            00005433, 000015518-
            000015558 and Faust
            000013879 - 000013882
                                          120
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 121 of 205



No.                 Description              Objection        Federal Rule of
                                                                  Evidence
                                                                Relied Upon
252.        Barrier test reports and video   YES              Relevance, Fed.
            conducted by GM on 2012                           R. Evid. 402;
            Chevrolet Malibu or similar                       Unfair
            vehicles – see Faust                              Prejudice, and
            000007935-000013060                               cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
253.        Deposition of Hamed              Yes              Relevance, Fed.
            Sadrnia dated December 12,                        R. Evid. 402;
            2017                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Testimony
                                                              has not yet been
                                                              designated
                                                              pursuant to the
                                                              Court’s Second
                                                              Amended
                                                              Scheduling
                                                              Order and
                                                              Chamber
                                                              Procedure,
                                                              Plaintiffs
                                                              reserve the right
                                                              to object to
                                                              testimony when
                                                              designated by
                                                              the Defendant
254.        Exhibit 1 to deposition of       YES              Hearsay, Fed. R.
            Sadrnia – CV                                      Evid. 802.;
255.        Exhibit 2 to deposition of       YES              Relevance, Fed.
            Sadrnia – Static Automatic                        R. Evid. 402;
                                         121
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 122 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            Suppression Component                             Unfair
            Technical Specification                           Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
256.        Exhibit 3 to deposition of     YES                Relevance, Fed.
            Sadrnia – Part Submission                         R. Evid. 402;
            Warrant                                           Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
257.        Exhibit 4 to deposition of     YES                Relevance, Fed.
            Sadrnia – Memorandum                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
258.        Exhibit 5 to deposition of     YES                Relevance, Fed.
            Sadrnia – 2008 GMX386                             R. Evid. 402;
            Chevrolet Malibu Passenger                        Unfair
            Sensing System IEE OC                             Prejudice, and
            System                                            cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
259.        Exhibit 6 to deposition of     YES                Relevance, Fed.
            Sadrnia – GMX386                                  R. Evid. 402;
            Chevrolet Malibu Safety                           Unfair
            Final Performance Report                          Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                         122
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 123 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
260.        Exhibit 7 to deposition of      YES               Relevance, Fed.
            Sadrnia – 2010 GMX386                             R. Evid. 402;
            Chevrolet Malibu Final                            Unfair
            Report to the PAC                                 Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
261.        Exhibit 8 to deposition of      YES               Relevance, Fed.
            Sadrnia – 2008 GMX386                             R. Evid. 402;
            Final PAC Report                                  Unfair
            Supplement                                        Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
262.        Exhibit 9 to deposition of      YES               Relevance, Fed.
            Sadrnia – 2010 GMX386                             R. Evid. 402;
            Chevrolet Malibu                                  Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
263.        Exhibit 10 to deposition of     YES               Relevance, Fed.
            Sadrnia – 2011 GMX386                             R. Evid. 402;
            Final PAC Report                                  Unfair
            Supplement                                        Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
264.        Exhibit 11 to deposition of     YES               Relevance, Fed.
                                          123
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 124 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            Sadrnia – 2011 GMX386                             R. Evid. 402;
            Final PAC Report                                  Unfair
            Supplement                                        Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
265.        Exhibit 12 to deposition of     YES               Relevance, Fed.
            Sadrnia – 2011 GMX386                             R. Evid. 402;
            Final PAC Report                                  Unfair
            Supplement                                        Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
266.        Exhibit 13 to deposition of     NO
            Sadrnia – Passenger Front
            Air Bag Non Deployment
267.        Exhibit 14 to deposition of     NO
            Sadrnia – Asymmetric
            Frontal Air Bag Deployment
268.        Exhibit 15 to deposition of     NO
            Sadrnia – Passenger Front
            Air Bag Non Deployment
            (no DTCs)
269.        File Materials of Hamed         YES               Relevance, Fed.
            Sadrnia                                           R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
270.        Demonstrative Exhibits of       YES               Relevance, Fed.
            Hamed Sadrnia                                     R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                          124
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 125 of 205



No.                 Description            Objection            Federal Rule of
                                                                   Evidence
                                                                 Relied Upon
                                                                cummulative
                                                                Fed. R. Evid.
                                                                403; Hearsay,
                                                                Fed. R. Evid.
                                                                802.;
271.        Curriculum Vitae of Paul       YES                  Hearsay, Fed. R.
            Van Rooyen                                          Evid. 802.;
272.        Testimony List of Paul Van     YES                  Hearsay, Fed. R.
            Rooyen                                              Evid. 802.;
273.        Vehicle Inspection             NO
            Photographs taken January 5,
            2017
274.        Report of Paul Van Rooyen      YES                  Relevance, Fed.
                                                                R. Evid. 402;
                                                                Unfair
                                                                Prejudice, and
                                                                cummulative
                                                                Fed. R. Evid.
                                                                403; Hearsay,
                                                                Fed. R. Evid.
                                                                802.;
275.        Right Front Seat Belt System            YES         Hearsay, Fed. R.
            – marked Figure 1 to Van                               Evid. 802.;
            Rooyen report
276.        Photographs – marked Figure          No objection
            2 to Van Rooyen report
277.        Photographs – marked Figure          No objection
            3 to Van Rooyen report
278.        Photographs – marked Figure          No objection
            4 to Van Rooyen report
279.        Webbing Roadmap – marked                 NO
            Figure 5 to Van Rooyen
            report
280.        Webbing Dimensions –                    YES         Hearsay, Fed. R.
            marked Figure 6 to Van                                Evid. 802.;
            Rooyen report
281.        Right Front Seat Belt                    NO
            Webbing – marked Figure 7a
            to Van Rooyen report

                                       125
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 126 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
282.        Right Front Seat Belt          NO
            Webbing – marked Figure 7b
            to Van Rooyen report
283.        Right Front Dynamic Latch      NO
            Plate Marks – marked Figure
            8 to Van Rooyen report
284.        Right Front Seat Belt Guide    NO
            Loop – marked Figure 9 to
            Van Rooyen report
285.        Right Front Lap Pretensioner   NO
            – marked Figure 10 to Van
            Rooyen report
286.        Right Front Buckle – marked    NO
            Figure 11 to Van Rooyen
            report
287.        Drawings of the front driver   YES                Relevance, Fed.
            seat belt system                                  R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
288.        Layouts of the front           YES                Relevance, Fed.
            passenger seat belt system                        R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
289.        Safety Goals and               YES                Relevance, Fed.
                                         126
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 127 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                                Relied Upon
            Performance Reports – see                         R. Evid. 402;
            Faust 000006876 –                                 Unfair
            000006904, 000017750 -                            Prejudice, and
            000017780                                         cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
290.        Performance Assessment         YES                Relevance, Fed.
            Committee (PAC) Reports –                         R. Evid. 402;
            see Bates 4627-4846                               Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
291.        Occupant Performance           YES                Relevance, Fed.
            Evaluation Consideration                          R. Evid. 402;
            Book – see Bates 4847-5315                        Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
292.        Crash and Sled Test list – see YES                Relevance, Fed.
            Bates 7026-7085                                   R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                         127
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 128 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
293.        Crash and Sled Test reports,     YES              Relevance, Fed.
            photos and videos                                 R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
294.        Compliance Documentation         YES              Relevance, Fed.
            for FMVSS 208 – see Bates                         R. Evid. 402;
            5457-5826                                         Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
295.        Compliance Documentation         YES              Relevance, Fed.
            for FMVSS 209 – see Bates                         R. Evid. 402;
            6004-6091                                         Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                           128
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 129 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              provided in
                                                              exhibit
                                                              exchange
296.        Compliance Documentation      YES                 Relevance, Fed.
            for FMVSS 210 – see Bates                         R. Evid. 402;
            6206-6232                                         Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
297.        Test Procedures for FMVSS     YES                 Relevance, Fed.
            208 – see Bates 5827-6003                         R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
298.        Test Procedures for FMVSS     YES                 Relevance, Fed.
            209 – see Bates 6092-625                          R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
299.        Test Procedures for FMVSS     YES                 Relevance, Fed.
                                        129
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 130 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                                Relied Upon
            210 – see Bates 6233-6319                         R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
300.        Program Plan Book – see       YES                 Relevance, Fed.
            Bates 7786-7934                                   R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
301.        Vehicle Technical             YES                 Relevance, Fed.
            Specification – see Bates                         R. Evid. 402;
            16810-17433                                       Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
302.        Evaluation Reports – see      YES                 Relevance, Fed.
            Bates 5350-5456                                   R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                        130
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 131 of 205



No.                 Description          Objection            Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
303.        Seat Belt Technical          YES                  Relevance, Fed.
            Specifications – CTS and                          R. Evid. 402;
            SSTS – see Bates 1744-                            Unfair
            17617                                             Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
304.        Technical Publications       YES                  Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; not
                                                              provided in
                                                              exhibit
                                                              exchange
305.        “Diagnosis of Seat Belt      YES                  Relevance, Fed.
            Usage in Accidents”, Society                      R. Evid. 402;
            of Automotive Engineers                           Unfair
            840396, Charles A. Moffatt,                       Prejudice, Fed.
            et al                                             R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid.       802.;
                                                              Treatise      not
                                                              admissible     as
                                       131
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 132 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
306.        “Examination and Analysis     YES                 Relevance, Fed.
            of Seat Belt Loading Marks”,                      R. Evid. 402;
            Journal of Forensic Sciences,                     Unfair
            Vol. 35, No. 1, Jan. 1990,                        Prejudice, Fed.
            Zygmunt M. Gorski, et al.                         R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid.        802.;
                                                              Treatise      not
                                                              admissible      as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
307.        1334th Annual Proceedings,   YES                  Relevance, Fed.
            Association for the                               R. Evid. 402;
            Advancement of Automotive                         Unfair
            Medicine, October 1-3, 1990,                      Prejudice, Fed.
            J. Robert Cromack, et al                          R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
308.        “Seat Belt Survey:              YES               Relevance, Fed.
            Identification and                                R. Evid. 402;
            Assessment of Noncollision                        Unfair
            Markings”, Society of                             Prejudice, Fed.
            Automotive Engineers 1999-                        R. Evid. 403;
            01-0441, Jon E. Bready, et al                     Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
309.        “Characteristics of Seat Belt YES                 Relevance, Fed.
            Restraint System Markings”,                       R. Evid. 402;
            Society of Automotive                             Unfair
            Engineers 2000-01-1317, Jon                       Prejudice, Fed.
            E. Bready, et al                                  R. Evid. 403;
                                        132
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 133 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
310.        “Automotive Restraint            YES              Relevance, Fed.
            Loading Evidence for                              R. Evid. 402;
            Moderate Speed Impacts and                        Unfair
            a Variety of Restraint                            Prejudice, Fed.
            Conditions”, Society of                           R. Evid. 403;
            Automotive Engineers 2006-                        Hearsay, Fed. R.
            01-0900, C. B. Tanner, et al                      Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
311.        “Case Study of Clothing          YES              Relevance, Fed.
            Fabric Transfer to Seat Belt                      R. Evid. 402;
            Webbing Under Accident                            Unfair
            Forces”, Society of                               Prejudice, Fed.
            Automotive Engineers 2006-                        R. Evid. 403;
            01-0904, Daniel Davee, et a                       Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
312.        “Safety Restraint System         YES              Relevance, Fed.
            Physical Evidence and                             R. Evid. 402;
            Biomechanical Injury                              Unfair
            Potential Due to Belt                             Prejudice, Fed.
            Entanglement”, Society of                         R. Evid. 403;
            Automotive Engineers 2006-                        Hearsay, Fed. R.
            01-1670, Daniel Toomey, et                        Evid. 802.;
            al                                                Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
313.        “Physical Evidence               YES              Relevance, Fed.
                                           133
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 134 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                                Relied Upon
            Associated with Seatbelt                          R. Evid. 402;
            Entanglement During a                             Unfair
            Collision”, Society of                            Prejudice, Fed.
            Automotive Engineers 2007-                        R. Evid. 403;
            01-1501, Elizabeth Raphael,                       Hearsay, Fed. R.
            et al                                             Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
314.        “Comparison of Restraint         YES              Relevance, Fed.
            System Marks with Proper                          R. Evid. 402;
            and Improper Belt Usage”,                         Unfair
            Society of Automotive                             Prejudice, Fed.
            Engineers 2009-01-1243,                           R. Evid. 403;
            Jeffrey Brown, et a                               Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
315.        “Evaluation of Seat Belt         YES              Relevance, Fed.
            Assembly Physical Evidence                        R. Evid. 402;
            in Properly Functioning and                       Unfair
            Intentionally Disabled                            Prejudice, Fed.
            Retractor Demonstrations”,                        R. Evid. 403;
            Society of Automotive                             Hearsay, Fed. R.
            Engineers 2009-01-1245,                           Evid. 802.;
            Daniel Toomey, et al                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
316.        “Frontal Impact Rear             YES              Relevance, Fed.
            Seatbelt Load Marks: An In-                       R. Evid. 402;
            Depth Analysis”, Society of                       Unfair
            Automotive Engineers 2009-                        Prejudice, Fed.
            01-1249, Roger Burnett, et a                      R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                           134
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 135 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
317.        “Marks on Seat Belt Systems     YES               Relevance, Fed.
            with Pretensioners and Force                      R. Evid. 402;
            Limiters in Airbag                                Unfair
            Deployment Crashes”,                              Prejudice, Fed.
            Society of Automotive                             R. Evid. 403;
            Engineers 2009-01-1252,                           Hearsay, Fed. R.
            Mark Jakstis, et al                               Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
318.        “Seat Belt Restraint          YES                 Relevance, Fed.
            Evidence Generated in the                         R. Evid. 402;
            Presence of Fractured Glass”,                     Unfair
            Society of Automotive                             Prejudice, Fed.
            Engineers 2012-01-0084,                           R. Evid. 403;
            Marie Moralde, et a                               Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
319.        “Comfort and Usability of       YES               Relevance, Fed.
            the Seat Belts”, Society of                       R. Evid. 402;
            Automotive Engineers 2001-                        Unfair
            01-0051, Balci, et al                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
320.        “Safety Belt Fit, Comfort,  YES                   Relevance, Fed.
            and Contact Pressure Based                        R. Evid. 402;
            on Upper Anchorage location                       Unfair
            and Seat Back Angle”,                             Prejudice, Fed.
                                          135
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 136 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                                Relied Upon
            Society of Automotive                             R. Evid. 403;
            Engineers 2003-01-0954,                           Hearsay, Fed. R.
            Chen, et al                                       Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
321.        “Fatality Reduction by          YES               Relevance, Fed.
            Safety Belts for Front-Seat                       R. Evid. 402;
            Occupants of Cars and Light                       Unfair
            Trucks”, NHTSA Technical                          Prejudice, Fed.
            Report DOT HS 809 199,                            R. Evid. 403;
            December 2000                                     Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
322.        “Lives Saved by Federal         YES               Relevance, Fed.
            Motor Vehicle Safety                              R. Evid. 402;
            Standards and Other Vehicle                       Unfair
            Safety Technologies, 1960-                        Prejudice, Fed.
            2002”, NHTSA Technical                            R. Evid. 403;
            Report DOT HS 809 833,                            Hearsay, Fed. R.
            October 2004                                      Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
323.        2003 “GM CRIS Research          YES               Relevance, Fed.
            Project - 1996 Blazer                             R. Evid. 402;
            Inversion Demonstration                           Unfair
            Test Report                                       Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
                                          136
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 137 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                                Relied Upon
324.        2003 “GM CRIS Research          YES               Relevance, Fed.
            Project - 1996 Blazer                             R. Evid. 402;
            Production Roof Test Report                       Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
325.        “Occupant Seat Belt             YES               Relevance, Fed.
            Restraint Systems”, General                       R. Evid. 402;
            Motors (GM) Advanced                              Unfair
            Product Engineering Report                        Prejudice, Fed.
            (APER) No. 225, 1974, R.S.                        R. Evid. 403;
            Cataldo                                           Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
326.        Forensic Analysis of Seat       YES               Relevance, Fed.
            Belt Retractor Torsion Bars -                     R. Evid. 402;
            Jeffrey Jenkins, et al.                           Unfair
            SAE2009-01-124                                    Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
327.        Hybrid III Sternal Deflection YES                 Relevance, Fed.
            Associated with Thoracic                          R. Evid. 402;
            Injury Severities of                              Unfair
            Occupants Restrained with                         Prejudice, Fed.
            Force-Limiting Shoulder                           R. Evid. 403;
            Belts. - Harold J. Mertz, et al.                  Hearsay, Fed. R.
            SAE1995-950886                                    Evid. 802.;
                                          137
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 138 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
328.        NHTSA – NCAP Test                YES              Relevance, Fed.
            Improvements with                                 R. Evid. 402;
            Pretensioners and Load                            Unfair
            Limiters. -Marie C. Walz,                         Prejudice, Fed.
            DOT HS 809 562                                    R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
329.        NHTSA – NCAP Test                YES              Relevance, Fed.
            Improvements with                                 R. Evid. 402;
            Pretensioners and Load                            Unfair
            Limiters.- Marie C. Walz,                         Prejudice, Fed.
            DOT HS 809 563                                    R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
330.        Thoracic Injury in Frontal       YES              Relevance, Fed.
            Crash with Occupant                               R. Evid. 402;
            Restrained with Belt Load                         Unfair
            Limiter - Foret-Bruno et al,                      Prejudice, Fed.
            DOT HS 982 166                                    R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
331.        Comparison of Thoracic           YES              Relevance, Fed.
            Injury risk in Frontal Car                        R. Evid. 402;
            Crashes for Occupant                              Unfair
                                           138
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 139 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                                Relied Upon
            Restrained without Belt Load                      Prejudice, Fed.
            Limiter and Those                                 R. Evid. 403;
            Restrained with 6Kn and                           Hearsay, Fed. R.
            4Kn Belt Load Limiters -                          Evid. 802.;
            Foret-Bruno et al, 2001-22-                       Treatise not
            0009                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
332.        Deposition exhibits of Paul     YES               Relevance, Fed.
            Van Rooyen                                        R. Evid. 402;
            .1 Table of Contents                              Unfair
            .2 Binder                                         Prejudice, Fed.
            .3 Report                                         R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.
333.        File Materials of Paul Van      YES               Relevance, Fed.
            Rooyen                                            R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
334.        Demonstrative Exhibits of       YES               Relevance, Fed.
            Paul Van Rooyen                                   R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
335.        Curriculum Vitae of William     YES               Hearsay, Fed. R.
            Hohnstadt                                         Evid. 802.;
336.        Testimony List of William       YES               Hearsay, Fed. R.
            Hohnstadt                                         Evid. 802.;
337.        Report of William Hohnstadt     YES               Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                          139
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 140 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                               Relied Upon
338.        IEE OC Components –            NO
            marked Figure 1 to
            Hohnstadt report
339.        Passenger Airbag Status        YES                Relevance, Fed.
            Indicator Location and                            R. Evid. 402;
            Illustration - marked Figure 2                    Unfair
            to Hohnstadt report                               Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
340.        Correcting an OFF Indication YES                  Relevance, Fed.
            for an Adult - marked Figure                      R. Evid. 402;
            3 to Hohnstadt report                             Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
341.        Crash Data Retrieval (CDR) YES                    Cumulative Fed.
            Report for the data                               R. Evid. 403
            downloaded from the subject
            vehicle’s Sensing and
            Diagnostic Module – see
            Bates FAUST000017440-
            17449
342.        Subject vehicle Information     YES               Relevance, Fed.
            (GM Vehicle Inquiry System                        R. Evid. 402;
            info, new vehicle invoice,                        Unfair
            title and warranty history,                       Prejudice, Fed.
            component build list, etc.) for                   R. Evid. 403;
            VIN 1G1ZD5EU0CF383419                             Hearsay, Fed. R.
            – see Bates FAUST                                 Evid. 802.;
            000004616, FAUST
            000004617-000004618 and
            FAUST 000004619-
            000004626
343.        Restraint section of the        YES               Relevance, Fed.
            service manual for the                            R. Evid. 402;
            subject 2012 Chevrolet                            Unfair
            Malibu – see Bates                                Prejudice, Fed.
            FAUST000003497-3600                               R. Evid. 403;
                                       140
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 141 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
344.        2012 Chevrolet Malibu           YES               Relevance, Fed.
            Vehicle Owner’s Manual –                          R. Evid. 402;
            see Bates                                         Unfair
            FAUST000000001-404                                Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
345.        FMVSS208 Compliance             YES               Relevance, Fed.
            Summary applicable to the                         R. Evid. 402;
            subject vehicle – see Bates                       Unfair
            FAUST000005465-5826                               Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
346.        Performance Assessment       YES                  Relevance, Fed.
            Committee (PAC) reports for                       R. Evid. 402;
            the 2012 Chevrolet Malibu                         Unfair
            frontal air bag system – see                      Prejudice, Fed.
            Bates FAUST000004627-                             R. Evid. 403;
            4846                                              Hearsay, Fed. R.
                                                              Evid. 802.;
347.        Restraint Systems Evaluation YES                  Relevance, Fed.
            Considerations Book for the                       R. Evid. 402;
            2012 Chevrolet Malibu                             Unfair
            frontal airbag system – see                       Prejudice, Fed.
            Bates FAUST000004847-                             R. Evid. 403;
            5009                                              Hearsay, Fed. R.
                                                              Evid. 802.;
348.        Occupant Sensing             YES                  Relevance, Fed.
            performance review for the                        R. Evid. 402;
            frontal air bag system                            Unfair
            applicable to the 2012                            Prejudice, Fed.
            Chevrolet Malibu – see Bates                      R. Evid. 403;
            FAUST000006905-6999                               Hearsay, Fed. R.
                                                              Evid. 802.;
349.        Occupant sensing                YES               Relevance, Fed.
            performance reports for the                       R. Evid. 402;
            IEE OC system applicable to                       Unfair
                                          141
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 142 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            the 2012 Chevrolet Malibu –                       Prejudice, Fed.
            see Bates                                         R. Evid. 403;
            FAUST000005316-5456 and                           Hearsay, Fed. R.
            Bates FAUST000015518-                             Evid. 802.;
            15558
350.        General Motors best practice   YES                Relevance, Fed.
            documents for occupant                            R. Evid. 402;
            sensing systems                                   Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Undisclosed in
                                                              discovery
351.        Summaries of the IEE OC      YES                  Relevance, Fed.
            System function and design –                      R. Evid. 402;
            see Bates                                         Unfair
            FAUST000006911-6915,                              Prejudice, and
            6956-6960                                         cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
352.        Out of position testing for the YES               Relevance, Fed.
            frontal air bag system                            R. Evid. 402;
            applicable to the 2012                            Unfair
            Chevrolet Malibu – see Bates                      Prejudice, and
            FAUST000004701 and select                         cummulative
            pages from                                        Fed. R. Evid.
            FAUST000004627-4846                               403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
353.        Deposition exhibits of         YES                Relevance, Fed.
            William Hohnstadt                                 R. Evid. 402;
                                       142
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 143 of 205



No.                 Description              Objection        Federal Rule of
                                                                  Evidence
                                                                Relied Upon
            .1 Depo Notice                                    Unfair
            .2 CV                                             Prejudice, and
            .3 Testimony List                                 cummulative
            .4 Material reviewed but not                      Fed. R. Evid.
            reproduced                                        403; Hearsay,
            .5 Binder                                         Fed. R. Evid.
                                                              802.;
354.        File Materials of William        YES              Relevance, Fed.
            Hohnstadt                                         R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
355.        Demonstrative Exhibits of        YES              Relevance, Fed.
            William Hohnstadt                                 R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
356.        Curriculum Vitae of Kathryn      YES              Hearsay, Fed. R.
            Anderson                                          Evid. 802.;
357.        Testimony List of Kathryn        YES              Hearsay, Fed. R.
            Anderson                                          Evid. 802.;
358.        Vehicle Inspection               No objection
            photographs taken November
            16, 2017
359.        Report of Kathryn Anderson       YES              Relevance, Fed.
                                                              R. Evid. 402;
                                           143
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 144 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
360.        Official Oklahoma Traffic       YES               Relevance, Fed.
            Collision Report Diagram                          R. Evid. 402;
            Supplemental – marked                             Unfair
            Figure 1 to Anderson report                       Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
361.        Police Photo Taken of the       YES               Cumulative Fed.
            Front of Subject Vehicle at                       R. Evid. 403
            the Crash Scene - – marked
            Figure 2 to Anderson report
362.        Police Photo Taken of           YES               Cumulative Fed.
            Passenger (Right) Side of                         R. Evid. 403
            Subject Vehicle at the Crash
            Scene – marked Figure 3 to
            Anderson report
363.        Police Photo Taken of           YES               Cumulative Fed.
            Drivers (Left) Side of                            R. Evid. 403
            Subject Vehicle at the Crash
            Scene – marked Figure 4 to
            Anderson report
364.        Inspection Photo – marked       YES               Cumulative Fed.
            Figure 5 to Anderson report                       R. Evid. 403
365.        Inspection Photo – marked       YES               Cumulative Fed.
            Figure 6 to Anderson report                       R. Evid. 403
366.        Inspection Photo – marked       YES               Cumulative Fed.
            Figure 7 to Anderson report                       R. Evid. 403
367.        Bready Inspection Photo –       YES               Cumulative Fed.
            marked Figure 8 to Anderson                       R. Evid. 403
            report

                                          144
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 145 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
368.        Bready Inspection Photo –       YES               Cumulative Fed.
            marked Figure 9 to Anderson                       R. Evid. 403
            report
369.        Inspection Photo – marked       YES               Cumulative Fed.
            Figure 10 to Anderson report                      R. Evid. 403
370.        Inspection Photo – marked       YES               Cumulative Fed.
            Figure 11 to Anderson report                      R. Evid. 403
371.        Inspection Photo of the Left    YES               Cumulative Fed.
            Side Occupant Compartment                         R. Evid. 403
            of Subject Vehicle – marked
            Figure 12 to Anderson report
372.        Police Photo Taken of the       YES               Cumulative Fed.
            Right Side Occupant                               R. Evid. 403
            Compartment of Subject
            Vehicle at the Crash Scene –
            marked Figure 13 to
            Anderson report
373.        Inspection Photo – lower        YES               Cumulative Fed.
            instrument panel and glove                        R. Evid. 403
            box at time of inspection –
            marked Figure 14 to
            Anderson report
374.        Inspection Photo – lower left   YES               Cumulative Fed.
            side of glove box                                 R. Evid. 403
            compartment – marked
            Figure 15 to Anderson report
375.        Inspection Photo – marked       YES               Cumulative Fed.
            Figure 16 to Anderson report                      R. Evid. 403
376.        Inspection Photo – marked       YES               Cumulative Fed.
            Figure 17 to Anderson report                      R. Evid. 403
377.        Frequency of Cars and Light     YES               Relevance, Fed.
            Trucks in Non Rollover Fatal                      R. Evid. 402;
            Crashes – marked Figure 18                        Unfair
            to Anderson report                                Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;

                                        145
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 146 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
378.        Change in Longitudinal     YES                    Relevance, Fed.
            Vehicle Velocity Over Time                        R. Evid. 402;
            of Pretensioner/Air Bag                           Unfair
            Deployment – marked Figure                        Prejudice, and
            19 to Anderson report                             cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
379.        Cumulative Probability of      YES                Relevance, Fed.
            Injury in Cars and Light                          R. Evid. 402;
            Trucks in Non Rollover                            Unfair
            Frontal Crashes – marked                          Prejudice, and
            Figure 20 to Anderson report                      cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
380.        2012 Chevrolet Malibu          YES                Relevance, Fed.
            Sunvisor Warning Label –                          R. Evid. 402;
            Sadrnia Photo – marked                            Unfair
            Figure 21 to Anderson report                      Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
381.        Average Vehicle              YES                  Relevance, Fed.
            Accelerations from Time of                        R. Evid. 402;
            Deployment to Time of                             Unfair
            Maximum Longitudinal                              Prejudice, and
            Velocity – marked Table 1 to                      cummulative
            Anderson report                                   Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
382.        NASS-CDS data                  YES                Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                       146
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 147 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
383.        FMVSS 208 Standard and          YES               Relevance, Fed.
            General Motors compliance                         R. Evid. 402;
            documentation                                     Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
384.        https://www.safekids.org/tip/   YES               Relevance, Fed.
            seat-belt-safety-big-kids                         R. Evid. 402;
                                                              Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
385.        https://www.nhtsa.gov/equip     YES               Relevance, Fed.
            ment/car-seats-and-booster-                       R. Evid. 402;
            seats#age-size-rec                                Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
386.        https://www.healthychildren.    YES               Relevance, Fed.
            org/English/safety-                               R. Evid. 402;
            prevention/on-the-                                Unfair
            go/Pages/Car-Safety-Seats-                        Prejudice, and
            Information-for-                                  cummulative
            Families.aspxAmerican                             Fed. R. Evid.
            Academy of Pediatrics                             403; Hearsay,
                                                              Fed. R. Evid.
                                          147
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 148 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              802.;
387.        General Motors Vehicle          YES               Relevance, Fed.
            Safety & Crashworthiness                          R. Evid. 402;
            Laboratory - ATD Reference                        Unfair
            Manual                                            Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
388.        General Motors crash, sled,    YES                Relevance, Fed.
            or out-of-position test                           R. Evid. 402;
            documentation, photos, and                        Unfair
            videos identified in discovery                    Prejudice, and
            or listed by defendant’s                          cummulative
            experts                                           Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
389.        General Motors and IEE          YES               Relevance, Fed.
            passenger air bag                                 R. Evid. 402;
            suppression and occupant                          Unfair
            classification test                               Prejudice, and
            documentation identified in                       cummulative
            discovery or listed by                            Fed. R. Evid.
            defendant’s experts                               403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
390.        NHTSA Crash Tests,              YES               Relevance, Fed.
            documentation, photos and                         R. Evid. 402;
            videos                                            Unfair
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
391.        IIHS Crash Tests,               YES               Relevance, Fed.
            documentation, photos and                         R. Evid. 402;
            videos                                            Unfair
                                          148
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 149 of 205



No.                 Description              Objection        Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              Prejudice, and
                                                              cummulative
                                                              Fed. R. Evid.
                                                              403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
392.        National Highway Traffic       YES                Relevance, Fed.
            Safety Administration,                            R. Evid. 402;
            Federal Registrar, 49 CFR,                        Unfair
            Part 552 et al., Federal Motor                    Prejudice, and
            Vehicle Safety Standards;                         cummulative
            Occupant Crash Protection;                        Fed. R. Evid.
            Final Rule                                        403; Hearsay,
                                                              Fed. R. Evid.
                                                              802.;
393.        Heller, M.F., Imler, S.M.,       YES              Relevance, Fed.
            Corrigan, C.F., et al. "The                       R. Evid. 402;
            Effect of Frontal Collision                       Unfair
            Delta-V and Restraint Status                      Prejudice, Fed.
            on Injury Outcome.” SAE                           R. Evid. 403;
            2010-01-0145                                      Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
394.        Mertz, H.J., Irwin, A.L., and YES                 Relevance, Fed.
            Prasad, P., "Biomechanical                        R. Evid. 402;
            and Scaling Bases for Frontal                     Unfair
            and Side Impact Injury                            Prejudice, Fed.
            Assessment Reference                              R. Evid. 403;
            Values.” Stapp Car Crash                          Hearsay, Fed. R.
            Journal, Vol. 47 (October                         Evid. 802.;
            2003), 03S-58                                     Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
                                           149
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 150 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                                Relied Upon
395.        Mertz, H.J. and Prasad, P.,      YES              Relevance, Fed.
            “Improved Neck Injury Risk                        R. Evid. 402;
            Curves for Tension and                            Unfair
            Extension Moment                                  Prejudice, Fed.
            Measurements of Crash                             R. Evid. 403;
            Dummies.” Stapp Car Crash                         Hearsay, Fed. R.
            Journal, Vol. 44 (November                        Evid. 802.;
            2000), 2000-01-SC05                               Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
396.        Mertz, H.J., Prasad, P. and  YES                  Relevance, Fed.
            Irwin, A.L., “Injury Risk                         R. Evid. 402;
            Curves for Children and                           Unfair
            Adults in Frontal and Rear                        Prejudice, Fed.
            Collisions.” 41st. STAPP Car                      R. Evid. 403;
            Crash Conference, SAE                             Hearsay, Fed. R.
            973318, Nov. 1997                                 Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
397.        SAE J885. Revised 2003-12.       YES              Relevance, Fed.
            “Human Tolerance to Impact                        R. Evid. 402;
            Conditions as Related to                          Unfair
            Motor Vehicle Design.”                            Prejudice, Fed.
            Society of Automotive                             R. Evid. 403;
            Engineers, Warrendale, PA                         Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
398.        2005 Abbreviated Injury          YES              Relevance, Fed.
            Scale (AIS), Update 2008,                         R. Evid. 402;
            published by the Association                      Unfair
            for the Advancement of                            Prejudice, Fed.
            Automotive Medicine                               R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                           150
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 151 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
399.        Hybrid III: The First           YES               Relevance, Fed.
            Human-Like Crash Test                             R. Evid. 402;
            Dummy, SAE PT-44, edited                          Unfair
            by S. H. Backaitis and H.J.                       Prejudice, Fed.
            Mertz                                             R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
400.        MD’s Atlas of Human             YES               Relevance, Fed.
            Anatomy, Frank H. Netter                          R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
401.        Deposition exhibits of          YES               Relevance, Fed.
            Kathryn Anderson                                  R. Evid. 402;
            .1 Binder                                         Unfair
            .2 Binder                                         Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
402.        File Materials of Kathryn       YES               Relevance, Fed.
            Anderson                                          R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                          151
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 152 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
403.        Demonstrative Exhibits of       YES               Relevance, Fed.
            Kathryn Anderson                                  R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
404.        Curriculum Vitae of             YES               Hearsay, Fed. R.
            Elizabeth Raphael                                 Evid. 802
405.        Testimony List of Elizabeth     YES               Hearsay, Fed. R.
            Raphael                                           Evid. 802
406.        Vehicle Inspection              No objection
            photographs taken November
            3, 2017
407.        Notes from Subject Vehicle      YES               Relevance, Fed.
            Inspection                                        R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
408.        Photographs from Surrogate      YES               Relevance, Fed.
            Study performed June 22,                          R. Evid. 402;
            2018                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
409.        Notes from Surrogate Study      YES               Relevance, Fed.
            performed June 22, 2018                           R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
410.        Report of Elizabeth Raphael     YES               Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                          152
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 153 of 205



No.                 Description               Objection       Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
411.        Accident diagram from             YES             Relevance, Fed.
            police report – marked                            R. Evid. 402;
            Figure 1 to Raphael report                        Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
412.        Photograph – likely general       YES             Relevance, Fed.
            positions of driver and right                     R. Evid. 402;
            front passenger at the time of                    Unfair
            tree impact – marked Figure                       Prejudice, Fed.
            2 to Raphael report                               R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
413.        Cumulative distribution of        YES             Relevance, Fed.
            delta V for frontal impacts –                     R. Evid. 402;
            marked Figure 3 to Raphael                        Unfair
            report                                            Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
414.        Cumulative distribution of        YES             Relevance, Fed.
            injury vs delta V – marked                        R. Evid. 402;
            Figure 4 to Raphael report                        Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
415.        Summary of AIS Scores for         YES             Relevance, Fed.
            Ashley Faust’s injuries –                         R. Evid. 402;
            marked Table 1 to Raphael                         Unfair
            report                                            Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
416.        Summary of AIS Scores for    EYS                  Relevance, Fed.
            KF injuries – marked Table 2                      R. Evid. 402;
            to Raphael report                                 Unfair
                                            153
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 154 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
417.        Images from NHTSA test          YES               Relevance, Fed.
            number RD5910 reproduced                          R. Evid. 402;
            from Dr. Ziejewski expert                         Unfair
            report – marked Figure 5 to                       Prejudice, Fed.
            Raphael report                                    R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
418.        Google Maps Satellite Image     NO
            of Accident location
419.        Occupant Seating Chart          YES               Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
420.        GEBOD Figure with Basic         YES               Relevance, Fed.
            Data: Age, Weight and                             R. Evid. 402;
            Height – KF                                       Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
421.        External Injury Diagram –       YES               Relevance, Fed.
            KF                                                R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
422.        Internal Injury Diagram – KF YES                  Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                          154
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 155 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Evid. 802.;
423.        Medical Records and           YES                 Relevance, Fed.
            Radiology – KF                                    R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
424.        Photos of KF                  NO
425.        AIS Scores – KF               YES                 Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
426.        GEBOD Figure with Basic       YES                 Relevance, Fed.
            Data: Age, Weight and                             R. Evid. 402;
            Height – Ashley Faust                             Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
427.        External Injury Diagram –     YES                 Relevance, Fed.
            Ashley Faust                                      R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
428.        Internal Injury Diagram –     YES                 Relevance, Fed.
            Ashley Faust                                      R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
429.        Medical Records and           YES                 Relevance, Fed.
            Radiology – Ashley Faust                          R. Evid. 402;
                                                              Unfair
                                        155
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 156 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
430.        Photos of Ashley Faust        YES                 Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
431.        AIS Scores – Ashley Faust     YES                 Relevance, Fed.
                                                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
432.        2D Anatomical Drawings –      YES                 Relevance, Fed.
            KF                                                R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
433.        2D Anatomical Drawings –      YES                 Relevance, Fed.
            Ashley Faust                                      R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
434.        3D Anatomical Models – KF     YES                 Relevance, Fed.
                                                              R. Evid. 402;
435.        3D Anatomical Models –        YES                 Relevance, Fed.
            Ashley Faust                                      R. Evid. 402;
436.        Injury Mechanism – KF         YES                 Hearsay, Fed. R.
                                                              Evid. 802
437.        Occupant Kinematics – KF      YES                 Hearsay, Fed. R.

                                        156
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 157 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Evid. 802
438.        Injury Mechanism – Ashley     YES                 Hearsay, Fed. R.
            Faust                                             Evid. 802
439.        Occupant Kinematics –         YES                 Hearsay, Fed. R.
            Ashley Faust                                      Evid. 802
440.        NHTSA Test 6830 (Ford         YES                 Relevance, Fed.
            Taurus into Ford Taurus,                          R. Evid. 402;
            oblique, 113 kph, 15 degrees,                     Unfair
            50%                                               Prejudice, Fed.
            overlap)                                          R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
441.        NHTSA Test 6831 (Ford 500 YES                     Relevance, Fed.
            into Ford 500, oblique, 113                       R. Evid. 402;
            kph, 15 degrees, 50%                              Unfair
            overlap)                                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
442.        NHTSA Test 6852 (214          YES                 Relevance, Fed.
            MDB into Ford Taurus,                             R. Evid. 402;
            oblique, 126 kph, 15 degrees,                     Unfair
            50%                                               Prejudice, Fed.
            overlap)                                          R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
443.        NHTSA Test 6937 (214            YES               Relevance, Fed.
            MDB into Ford 500, oblique,                       R. Evid. 402;
            116 kph, 15 degrees, 50%                          Unfair
            overlap)                                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
444.        NHTSA Test 7144 (Ford           YES               Relevance, Fed.
            Taurus into 10” pole, small                       R. Evid. 402;
            overlap, 56 kph, 7 degrees)                       Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;

                                          157
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 158 of 205



No.                 Description               Objection       Federal Rule of
                                                                 Evidence
                                                               Relied Upon
445.        NHTSA Test 7292 (Ford             YES             Relevance, Fed.
            Taurus into Ford Taurus,                          R. Evid. 402;
            small overlap, 113 kph, 7                         Unfair
            degrees)                                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
446.        NHTSA Test 8478 (OMDB             YES             Relevance, Fed.
            into 2014 Subaru Forester,                        R. Evid. 402;
            left side oblique, 90-kph, 15                     Unfair
            degrees, 35% overlap)                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
447.        NHTSA Test 8787 (OMDB             YES             Relevance, Fed.
            into 2014 Mazda 3, left side                      R. Evid. 402;
            oblique, 90-kph, 15 degrees,                      Unfair
            35% overlap)                                      Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
448.        NHTSA Test 8788 (OMDB             YES             Relevance, Fed.
            into 2014 Mazda CX-5, left                        R. Evid. 402;
            side oblique, 90-kph, 15                          Unfair
            degrees,                                          Prejudice, Fed.
            35% overlap)                                      R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
449.        NHTSA Test 8789 (OMDB             YES             Relevance, Fed.
            into 2014 Honda Accord, left                      R. Evid. 402;
            side oblique, 90-kph, 15                          Unfair
            degrees, 35% overlap)                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
450.        NHTSA Test 8998 (OMDB             YES             Relevance, Fed.
            into 2014 Mazda CX-5, right                       R. Evid. 402;
            side oblique, 90-kph, 15                          Unfair
            degrees, 35% overlap)                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.

                                            158
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 159 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              Evid. 802.;
451.        NHTSA Test 8999 (OMDB            YES              Relevance, Fed.
            into 2014 Mazda 3, right                          R. Evid. 402;
            side oblique, 90-kph, 15                          Unfair
            degrees,                                          Prejudice, Fed.
            35% overlap)                                      R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
452.        NHTSA Test 9042 (OMDB          YES                Relevance, Fed.
            into 2014 Honda Accord,                           R. Evid. 402;
            right side oblique, 90-kph, 15                    Unfair
            degrees, 35% overlap)                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
453.        NHTSA Test 9043 (OMDB            YES              Relevance, Fed.
            into 2015 Honda Fit, left side                    R. Evid. 402;
            oblique, 90-kph, 15 degrees,                      Unfair
            35% overlap)                                      Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
454.        Association for the         YES                   Relevance, Fed.
            Advancement of Automotive                         R. Evid. 402;
            Medicine. The Abbreviated                         Unfair
            Injury                                            Prejudice, Fed.
            Scale, 2015 Revision. AAAM.                       R. Evid. 403;
            2016 Oct                                          Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
455.        Goertz A, Yaek J, Compton        YES              Relevance, Fed.
            C. Accident statistical                           R. Evid. 402;
            distributions from NASS                           Unfair
            CDS. SAE                                          Prejudice, Fed.
            Paper No. 2010-01-0139.                           R. Evid. 403;
            2010 Apr 12                                       Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.

                                         159
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 160 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              Evid. 803 (18)
456.        Saunders J, Craig M, Parent     YES               Relevance, Fed.
            D. Moving deformable                              R. Evid. 402;
            barrier test procedure for                        Unfair
            evaluating                                        Prejudice, Fed.
            small overlap/oblique                             R. Evid. 403;
            crashes. SAE Int J Commer                         Hearsay, Fed. R.
            Veh. 2012;5(1):172-95                             Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
457.        Saunders J, Craig MJ, Suway YES                   Relevance, Fed.
            J. NHTSA’s test procedure                         R. Evid. 402;
            evaluations for small                             Unfair
            overlap/oblique crashes. Proc                     Prejudice, Fed.
            22nd ESV Conf. 2011 Jun                           R. Evid. 403;
            13-16                                             Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
458.        Saunders J, Parent D, Ames      YES               Relevance, Fed.
            E. NHTSA oblique crash test                       R. Evid. 402;
            results: vehicle performance                      Unfair
            and occupant injury risk                          Prejudice, Fed.
            assessment in vehicles with                       R. Evid. 403;
            small overlap                                     Hearsay, Fed. R.
            countermeasures.                                  Evid. 802.;
            Proc 24nd ESV Conf. 2015                          Treatise not
            June 8-11                                         admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
459.        Saunders J, Parent D.           YES               Relevance, Fed.
            Assessment of an oblique                          R. Evid. 402;
            moving deformable barrier                         Unfair
            test procedure. Proc 23rd                         Prejudice, Fed.
            ESV Conf. 2013 May 27-30                          R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                                              Treatise not
                                          160
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 161 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
460.        Saunders J, Parent D.            YES              Relevance, Fed.
            Repeatability of a small                          R. Evid. 402;
            overlap and an oblique                            Unfair
            moving deformable barrier                         Prejudice, Fed.
            test procedure. SAE Int J                         R. Evid. 403;
            Trans Safety. 2013;1(2):309-                      Hearsay, Fed. R.
            27                                                Evid. 802.;
                                                              Treatise not
                                                              admissible as
                                                              exhibit Fed. R.
                                                              Evid. 803 (18)
461.        Deposition exhibits of           YES              Relevance, Fed.
            Elizabeth Raphael                                 R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
462.        File Materials of Elizabeth      YES              Relevance, Fed.
            Raphael                                           R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
463.        Demonstrative Exhibits of        YES              Relevance, Fed.
            Elizabeth Raphael                                 R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
464.        Curriculum Vitae of William      YES              Hearsay, Fed. R.
            Van Arsdell                                       Evid. 802
465.        Report of William Van            YES              Relevance, Fed.
            Arsdell                                           R. Evid. 402;
                                                              Unfair
                                           161
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 162 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
466.        File Materials of William     YES                 Relevance, Fed.
            Van Arsdell                                       R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
467.        Demonstrative Exhibits of     YES                 Relevance, Fed.
            William Van Arsdell                               R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
468.        Deposition Exhibits of        YES                 Relevance, Fed.
            Hamed Sadrnia 2nd                                 R. Evid. 402;
            deposition                                        Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
469.        Documents produced by GM, YES                     Relevance, Fed.
            unless otherwise objected to.                     R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; No
                                                              exhibit
                                                              produced
470.        Owner’s manual for the 2012 YES                   Relevance, Fed.
            Chevrolet Malibu – BATES                          R. Evid. 402;
            1-404                                             Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                        162
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 163 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Evid. 802.;
471.        Warranty booklet for the        YES               Relevance, Fed.
            2012 Chevrolet Malibu –                           R. Evid. 402;
            BATES 405-454                                     Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
472.        Service manual for the 2012     YES               Relevance, Fed.
            Chevrolet Malibu – BATES                          R. Evid. 402;
            455-4615                                          Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
473.        Invoice for the subject         YES               Relevance, Fed.
            vehicle – BATES 4616                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
474.        Vehicle delivery/incentive      YES               Relevance, Fed.
            history for the subject vehicle                   R. Evid. 402;
            – BATES 4617-4618                                 Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
475.        Global Warranty                 YES               Relevance, Fed.
            Management printout for the                       R. Evid. 402;
            subject vehicle – BATES                           Unfair
            4619-4626                                         Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
476.        2008 GMX386 Final Report        YES               Relevance, Fed.
            to the PAC – BATES 4627-                          R. Evid. 402;
            4768                                              Unfair
                                                              Prejudice, Fed.
                                          163
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 164 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
477.        2008 GMX386 Final PAC         YES                 Relevance, Fed.
            Report Supplement –                               R. Evid. 402;
            BATES 4769-4789                                   Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
478.        2010 GMX386 Final PAC         YES                 Relevance, Fed.
            Report Supplement –                               R. Evid. 402;
            BATES 4790-4799                                   Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
479.        2011 GMX386 Final PAC         YES                 Relevance, Fed.
            Report Supplement –                               R. Evid. 402;
            BATES 4800-4825                                   Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
480.        2011 GMX386 Final PAC         YES                 Relevance, Fed.
            Report Supplement (2) –                           R. Evid. 402;
            BATES 4826-4846                                   Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
481.        Occupant Performance          YES                 Relevance, Fed.
            Evaluation Consideration                          R. Evid. 402;
            Book, Version 4, Revision                         Unfair
            12/7/2000 – BATES 4847-                           Prejudice, Fed.
            5009                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
482.        Occupant Performance          YES                 Relevance, Fed.
            Evaluation Consideration                          R. Evid. 402;
                                        164
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 165 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            Book, Version 4.2, Revision                       Unfair
            11/21/2005 – BATES 5010-                          Prejudice, Fed.
            5165                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
483.        Occupant Performance            YES               Relevance, Fed.
            Evaluation Consideration                          R. Evid. 402;
            Book, Version 5, Revision                         Unfair
            10/1/2009 – BATES 5166-                           Prejudice, Fed.
            5315                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
484.        Static Evaluation Reports: YES                    Relevance, Fed.
            08-X386-PS02 and 10-X386-                         R. Evid. 402;
            PS01 – BATES 5316-5349                            Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
485.        Environmental Evaluation        YES               Relevance, Fed.
            Reports: 08-X386-PS03 and                         R. Evid. 402;
            10-X386-PS03 – BATES                              Unfair
            5350-5407                                         Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
486.        Dynamic Drive Evaluation        YES               Relevance, Fed.
            Reports: 08-X386-PS04 and                         R. Evid. 402;
            10-X386-PS04 – BATES                              Unfair
            5408-5433                                         Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
487.        Clinic Evaluation Reports: YES                    Relevance, Fed.
            08-X386-PS05 and 10-X386-                         R. Evid. 402;
            PS02 – BATES 5434-5456                            Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                          165
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 166 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
488.        FMVSS 208 compliance        YES                   Relevance, Fed.
            documentation applicable to                       R. Evid. 402;
            the 2012 GMX386 Chevrolet                         Unfair
            Malibu – BATES 5457-5826                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
489.        Test procedures for FMVSS      YES                Relevance, Fed.
            208 applicable to the 2012                        R. Evid. 402;
            GMX386 Chevrolet Malibu                           Unfair
            – BATES 5827-6003                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
490.        FMVSS 209 compliance        YES                   Relevance, Fed.
            documentation applicable to                       R. Evid. 402;
            the 2012 GMX386 Chevrolet                         Unfair
            Malibu – BATES 6004-6091                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
491.        Test procedures for FMVSS      YES                Relevance, Fed.
            209 applicable to the 2012                        R. Evid. 402;
            GMX386 Chevrolet Malibu                           Unfair
            – BATES 6092-6205                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
492.        FMVSS 210 compliance        YES                   Relevance, Fed.
            documentation applicable to                       R. Evid. 402;
            the 2012 GMX386 Chevrolet                         Unfair
            Malibu – BATES 6206-6232                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
493.        Test procedures for FMVSS      YES                Relevance, Fed.
            210 applicable to the 2012                        R. Evid. 402;
            GMX386 Chevrolet Malibu                           Unfair
            – BATES 6233-6319                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                         166
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 167 of 205



No.                  Description                Objection     Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
494.        PADs/MPPs for the front             YES           Relevance, Fed.
            safety belt assemblies on the                     R. Evid. 402;
            2012 GMX386 Chevrolet                             Unfair
            Malibu – BATES 6320-6327                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
495.        2D drawings of the front            YES           Relevance, Fed.
            safety belt assemblies on the                     R. Evid. 402;
            2012 GMX386 Chevrolet                             Unfair
            Malibu – BATES 6328-6350                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
496.        3D design information for           YES           Relevance, Fed.
            the front safety belt                             R. Evid. 402;
            assemblies on the 2012                            Unfair
            GMX386 Chevrolet Malibu                           Prejudice, Fed.
            – BATES 6351-6369                                 R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
497.        FMEA/DFMEA/PFMEA/DR YES                           Relevance, Fed.
            BFM applicable to the front                       R. Evid. 402;
            safety belts in the 2011-2012                     Unfair
            GMX386 Chevrolet Malibu                           Prejudice, Fed.
            – BATES 6370-6504                                 R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
498.        Evaluation reports and/or           YES           Relevance, Fed.
            engineering analysis reports                      R. Evid. 402;
            applicable to the front safety                    Unfair
            belts in the 2011-2012                            Prejudice, Fed.
            GMX386 Chevrolet Malibu                           R. Evid. 403;
            – BATES 6505-6531                                 Hearsay, Fed. R.
                                                              Evid. 802.;
499.        Parts list for the front safety     YES           Relevance, Fed.
            belts in the 2012 GMX386                          R. Evid. 402;
            Chevrolet Malibu – BATES                          Unfair
                                              167
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 168 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            6532                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
500.        Test procedures for FMVSS      YES                Relevance, Fed.
            201 – BATES 6533-6649                             R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
501.        FMVSS 201 compliance        YES                   Relevance, Fed.
            documentation applicable to                       R. Evid. 402;
            the 2012 GMX386 Chevrolet                         Unfair
            Malibu – BATES 6650-6770                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
502.        PADs/MPPs for the SDM on YES                      Relevance, Fed.
            the 2012 GMX386 Chevrolet                         R. Evid. 402;
            Malibu – BATES 6771                               Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
503.        PADs/MPPs for the frontal      YES                Relevance, Fed.
            airbag system wiring harness                      R. Evid. 402;
            on the 2012 GMX386                                Unfair
            Chevrolet Malibu – BATES                          Prejudice, Fed.
            6772-6862                                         R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
504.        PADs/MPPs for the right        YES                Relevance, Fed.
            front passenger seat on the                       R. Evid. 402;
            2012 GMX386 Chevrolet                             Unfair
            Malibu – BATES 6863-6864                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
505.        PADs/MPPs for the              YES                Relevance, Fed.
                                        168
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 169 of 205



No.                  Description               Objection      Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            instrument panel on the 2012                      R. Evid. 402;
            GMX386 Chevrolet Malibu                           Unfair
            – BATES 6865-6875                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
506.        2010 GMX386 Sedan          YES                    Relevance, Fed.
            Chevrolet Malibu Frontal                          R. Evid. 402;
            Sensing Performance Review                        Unfair
            – BATES 6876-6904                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
507.        2008 GMX386 Chevrolet              YES            Relevance, Fed.
            Malibu Passenger Sensing                          R. Evid. 402;
            System IEE OC System                              Unfair
            Final Performance Review –                        Prejudice, Fed.
            BATES 6905-6949                                   R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
508.        2010 GMX386 Chevrolet              YES            Relevance, Fed.
            Malibu Passenger Sensing                          R. Evid. 402;
            System IEE Automatic                              Unfair
            Occupant Sensing (AOS)                            Prejudice, Fed.
            Final Performance Review –                        R. Evid. 403;
            BATES 6950-6999                                   Hearsay, Fed. R.
                                                              Evid. 802.;
509.        GMX386 2008 Chevrolet              YES            Relevance, Fed.
            Malibu Safety Final                               R. Evid. 402;
            Performance Report –                              Unfair
            BATES 7000-7025                                   Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
510.        List of frontal and near           YES            Relevance, Fed.
            frontal impact crash tests for                    R. Evid. 402;
            the 2008-2010 GMX386                              Unfair
            Chevrolet Malibu – BATES                          Prejudice, Fed.
            7026-7037                                         R. Evid. 403;
                                                              Hearsay, Fed. R.
                                             169
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 170 of 205



No.                  Description                Objection     Federal Rule of
                                                                 Evidence
                                                               Relied Upon
                                                              Evid. 802.;
511.        List of frontal sled tests with     YES           Relevance, Fed.
            at least one ATD in the front                     R. Evid. 402;
            outboard seating position of                      Unfair
            the 2008-2010 GMX386                              Prejudice, Fed.
            Chevrolet Malibu – BATES                          R. Evid. 403;
            7038-7085                                         Hearsay, Fed. R.
                                                              Evid. 802.;
512.        2D drawings of the SDM on           YES           Relevance, Fed.
            the 2012 Chevrolet Malibu –                       R. Evid. 402;
            BATES 7086-7091                                   Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
513.        3D design information for           YES           Relevance, Fed.
            the SDM on the 2012                               R. Evid. 402;
            Chevrolet Malibu – BATES                          Unfair
            7092-7094                                         Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
514.        2D drawings of the frontal          YES           Relevance, Fed.
            airbag system wiring harness                      R. Evid. 402;
            on the 2012 Chevrolet                             Unfair
            Malibu – BATES 7095-7098                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
515.        3D design information for           YES           Relevance, Fed.
            the frontal airbag system                         R. Evid. 402;
            wiring harness on the 2012                        Unfair
            Chevrolet Malibu – BATES                          Prejudice, Fed.
            7099-7102                                         R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
516.        3D design information for           YES           Relevance, Fed.
            the passenger presence                            R. Evid. 402;
            system on the 2012                                Unfair
            Chevrolet Malibu – BATES                          Prejudice, Fed.
                                              170
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 171 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            7103-7111                                         R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
517.        2D drawings of the right         YES              Relevance, Fed.
            front passenger seat on the                       R. Evid. 402;
            2012 Chevrolet Malibu –                           Unfair
            BATES 7112-7130                                   Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
518.        3D design information for        YES              Relevance, Fed.
            the right front passenger seat                    R. Evid. 402;
            on the 2012 Chevrolet                             Unfair
            Malibu – BATES 7131-7158                          Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
519.        2D drawings of the               YES              Relevance, Fed.
            instrument panel on the 2012                      R. Evid. 402;
            Chevrolet Malibu – BATES                          Unfair
            7159-7325                                         Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
520.        3D design information for        YES              Relevance, Fed.
            the instrument panel on the                       R. Evid. 402;
            2012 Chevrolet Malibu –                           Unfair
            BATES 7326-7398                                   Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
521.        2D drawings of the            YES                 Relevance, Fed.
            components that make up the                       R. Evid. 402;
            right front passenger knee                        Unfair
            bolster on the 2012 Chevrolet                     Prejudice, Fed.
            Malibu – BATES 7399-7431                          R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
522.        3D design information for        YES              Relevance, Fed.
            the components that make up                       R. Evid. 402;
                                          171
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 172 of 205



No.                 Description              Objection        Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            the right front passenger knee                    Unfair
            bolster on the 2012 Chevrolet                     Prejudice, Fed.
            Malibu – BATES 7432-7438                          R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
523.        GMUTs for rough road and         YES              Relevance, Fed.
            abuse testing applicable to                       R. Evid. 402;
            the 2008-2012 GMX386                              Unfair
            vehicles – BATES 7439-                            Prejudice, Fed.
            7454                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
524.        Problem Resolution Tracking YES                   Relevance, Fed.
            System (PRTS) reports                             R. Evid. 402;
            involving the passenger                           Unfair
            presence system on the 2008-                      Prejudice, Fed.
            2013 GMX386 vehicles –                            R. Evid. 403;
            BATES 7455-7503                                   Hearsay, Fed. R.
                                                              Evid. 802.;
525.        Problem Resolution Tracking YES                   Relevance, Fed.
            System (PRTS) reports                             R. Evid. 402;
            involving the driver or front                     Unfair
            passenger safety belts on the                     Prejudice, Fed.
            2011-2012 GMX386                                  R. Evid. 403;
            vehicles – BATES 7504-                            Hearsay, Fed. R.
            7785                                              Evid. 802.;
526.        Program Plan Book             YES                 Relevance, Fed.
            applicable to the 2012                            R. Evid. 402;
            Chevrolet Malibu – BATES                          Unfair
            7786-7934                                         Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
527.        Reports of inflation induced     YES              Relevance, Fed.
            injury testing applicable to                      R. Evid. 402;
            the right front passenger                         Unfair
            airbag in the 2012 Chevrolet                      Prejudice, Fed.
            Malibu – BATES 7935-8012                          R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
                                          172
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 173 of 205



No.                 Description                Objection      Federal Rule of
                                                                 Evidence
                                                               Relied Upon
528.        Video for reports of inflation     YES            Relevance, Fed.
            induced injury testing                            R. Evid. 402;
            applicable to the right front                     Unfair
            passenger airbag in the 2012                      Prejudice, Fed.
            Chevrolet Malibu – BATES                          R. Evid. 403;
            8013-8020                                         Hearsay, Fed. R.
                                                              Evid. 802.;
529.        Crash test reports and             YES            Relevance, Fed.
            evaluation reports for frontal                    R. Evid. 402;
            crash tests applicable to                         Unfair
            2008-2012 GMX386                                  Prejudice, Fed.
            vehicles identified in the                        R. Evid. 403;
            PAC reports – BATES 8021-                         Hearsay, Fed. R.
            9544                                              Evid. 802.;
530.        Video for frontal crash tests      YES            Relevance, Fed.
            applicable to 2008-2012                           R. Evid. 402;
            GMX386 vehicles identified                        Unfair
            in the PAC reports – BATES                        Prejudice, Fed.
            9545-9561                                         R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
531.        Sled test set-up sheets, data,     YES            Relevance, Fed.
            and evaluation reports for                        R. Evid. 402;
            frontal sled tests with an                        Unfair
            ATD in the front seating                          Prejudice, Fed.
            position applicable to 2008-                      R. Evid. 403;
            2012 GMX386 vehicles                              Hearsay, Fed. R.
            identified in the PAC reports                     Evid. 802.;
            – BATES 9562-12916
532.        Video for frontal sled tests       YES            Relevance, Fed.
            with an ATD in the front                          R. Evid. 402;
            seating position applicable to                    Unfair
            2008-2012 GMX386                                  Prejudice, Fed.
            vehicles identified in the                        R. Evid. 403;
            PAC reports – BATES                               Hearsay, Fed. R.
            12917-12949                                       Evid. 802.;
533.        Reports of inflation induced       YES            Relevance, Fed.
            injury testing applicable to                      R. Evid. 402;
            the driver airbag on the 2012                     Unfair
            Chevrolet Malibu – BATES                          Prejudice, Fed.
                                             173
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 174 of 205



No.                 Description               Objection       Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            12950-13058                                       R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
534.        Video for inflation induced       YES             Relevance, Fed.
            injury testing applicable to                      R. Evid. 402;
            the driver airbag on the 2012                     Unfair
            Chevrolet Malibu                                  Prejudice, Fed.
            Video/Stills for L72193,                          R. Evid. 403;
            L72194, L72195, L72196,                           Hearsay, Fed. R.
            L72197 and L72198 –                               Evid. 802.;
            BATES 13059-13060
535.        Systems requirements              YES             Relevance, Fed.
            documentation for the 2012                        R. Evid. 402;
            Chevrolet Malibu                                  Unfair
            (Continental) – BATES                             Prejudice, Fed.
            13061-13219                                       R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
536.        Software definition               YES             Relevance, Fed.
            documentation for the 2012                        R. Evid. 402;
            Chevrolet Malibu                                  Unfair
            (Continental) – BATES                             Prejudice, Fed.
            13220-13323                                       R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
537.        Documents describing the          YES             Relevance, Fed.
            hardware for the 2012                             R. Evid. 402;
            Chevrolet Malibu                                  Unfair
            (Continental) – BATES                             Prejudice, Fed.
            13324-13359                                       R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
538.        Validation documents for the      YES             Relevance, Fed.
            2012 Chevrolet Malibu                             R. Evid. 402;
            (Continental) – BATES                             Unfair
            13360-13539                                       Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
539.        PPAP documentation for the        YES             Relevance, Fed.
                                            174
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 175 of 205



No.                 Description             Objection         Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            2012 Chevrolet Malibu                             R. Evid. 402;
            (Continental) – BATES                             Unfair
            13540-13546                                       Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
540.        Vehicle                         YES               Relevance, Fed.
            calibration/parameter files                       R. Evid. 402;
            for the 2012 Chevrolet                            Unfair
            Malibu (Continental) –                            Prejudice, Fed.
            BATES 13547-13597                                 R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
541.        PIE N16-0204352 2016 PIR        YES               Relevance, Fed.
            Decision Record – BATES                           R. Evid. 402;
            13598                                             Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
542.        SFADA N16-202720                YES               Relevance, Fed.
            SFADA Decision Matric                             R. Evid. 402;
            10/19/2016 – BATES 13599                          Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
543.        SFADA N16-203013                YES               Relevance, Fed.
            SFADA Decision Matrix                             R. Evid. 402;
            6/19/16 – BATES 13600                             Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
544.        GVS CORE N-15-168343         NO
            2008-2012 Chevrolet
            Malibu, Saturn Aura, Pontiac
            G6 Passenger Front Airbag
            Non-Deploy – BATES
            13601-13803
                                          175
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 176 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
545.        GVS CORE N-15-202332           YES                Relevance, Fed.
            2011--2012 Chevrolet                              R. Evid. 402;
            Malibu and Equinox                                Unfair
            Aftermarket Seat Heater PPS                       Prejudice, Fed.
            – BATES 13804-14173                               R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
546.        GVS CORE N-17-208417         NO
            2009 Chevrolet Malibu, RF
            Passenger Airbag Suppressed
            with Occupant in RF Seat –
            BATES 14174-14185
547.        GVS CORE N-17-208543         No
            2011 Chevrolet Malibu
            Sensor System Intermittently
            Detects Passenger in Seat,
            will not detect 100 lb
            passenger – BATES 14186-
            14221
548.        GVS CORE A14-164584          YES                  Relevance, Fed.
            2001-2015 Chevrolet Malibu                        R. Evid. 402;
            Seat Belt Rear Center Hinge                       Unfair
            Pin Rivet Missing – BATES                         Prejudice, Fed.
            14222-14264                                       R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
549.        GVS CORE N14-164638            NO
            SUFS 1113 2012 Chevrolet
            Malibu – BATES 14265-
            14266
550.        GVC CORE N15-161738            YES                Relevance, Fed.
            EPI 898 2012 Chevrolet                            R. Evid. 402;
            Malibu – BATES 14267-                             Unfair
            14315                                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
551.        Test Reports, Evaluation       YES                Relevance, Fed.
            Reports, Set Up Sheets for                        R. Evid. 402;
            Crash and Sled Tests                              Unfair
                                         176
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 177 of 205



No.                 Description            Objection          Federal Rule of
                                                                  Evidence
                                                                Relied Upon
            Referre3d to in PAC Report                        Prejudice, Fed.
            – BATES 14316-15425                               R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
552.        Video for Crash and Sled       YES                Relevance, Fed.
            Tests referred to in PAC                          R. Evid. 402;
            Report – BATES 15426-                             Unfair
            15433                                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
553.        FMVSS 208 Front Passenger YES                     Relevance, Fed.
            Air Bag Suppression – Static,                     R. Evid. 402;
            Environmental, Dynamic                            Unfair
            Drive and Clinic (GMW                             Prejudice, Fed.
            15039) – BATES 15434-                             R. Evid. 403;
            15505                                             Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
554.        GMX386 Final PAC Report        YES                Relevance, Fed.
            Supplement 3 7/29/11 –                            R. Evid. 402;
            BATES 15506-15517                                 Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
555.        Performance Evaluation         YES                Relevance, Fed.
            Reports; Static Evaluation                        R. Evid. 402;
            Report: 08-X386-PS02 and                          Unfair
                                         177
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 178 of 205



No.                 Description          Objection            Federal Rule of
                                                                  Evidence
                                                                Relied Upon
            10-X386-PS01 – BATES                              Prejudice, Fed.
            15518-15558                                       R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
556.        GVS Core N14-164845 2014 YES                      Relevance, Fed.
            Chevrolet Traverse Seat Belt                      R. Evid. 402;
            Retractor Locked Up –                             Unfair
            BATES 15559-15846                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
557.        Meetings minutes for the     YES                  Relevance, Fed.
            PDT Team, program                                 R. Evid. 402;
            execution Team (PET),                             Unfair
            VAPIR, and PPEC Related                           Prejudice, Fed.
            to the Design, Development                        R. Evid. 403;
            and Performance of the                            Hearsay, Fed. R.
            Passenger Presences System                        Evid. 802.; Not
            in the 2008-2012 GMX386 –                         produced as part
            BATES 15847-16307                                 of exhibit
                                                              exchange
558.        IEE Documents Describing     YES                  Relevance, Fed.
            the Passenger Presence                            R. Evid. 402;
            System used in the 2012                           Unfair
            Chevrolet Malibu –                                Prejudice, Fed.
            IEE00001-IEE000171 –                              R. Evid. 403;
            BATES 16308-16478                                 Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
559.        N-15-205650 2008-12          NO
            Malibu AURA G6
            Asymmetrical Airbag
                                       178
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 179 of 205



No.                 Description            Objection          Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            Development – BATES
            16479-16512
560.        Customer Report OC Project     YES                Relevance, Fed.
            10950 Certification Data –                        R. Evid. 402;
            BATES 16513-16551                                 Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
561.        Technical Report – OC          YES                Relevance, Fed.
            Project 10950 Trim & Foam                         R. Evid. 402;
            Changes for Appearance                            Unfair
            Improvements Report –                             Prejudice, Fed.
            BATES 16552-16557                                 R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
562.        Technical Report – OC          YES                Relevance, Fed.
            Project 10950 PV                                  R. Evid. 402;
            Teardown/Durability Report                        Unfair
            – BATES 16558-16568                               Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
563.        Technical Report - OC          YES                Relevance, Fed.
            Project 10950 PV                                  R. Evid. 402;
            Teardown/Durability Report                        Unfair
            – BATES 16569-16579                               Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                         179
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 180 of 205



No.                 Description             Objection         Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              of exhibit
                                                              exchange
564.        Technical Report - OC           YES               Relevance, Fed.
            Project 10950 PV Teardown/                        R. Evid. 402;
            Durability Report – BATES                         Unfair
            16580-16590                                       Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
565.        Reliability Study – BATES       YES               Relevance, Fed.
            16591-16594                                       R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
566.        Customer Report – OC            YES               Relevance, Fed.
            Project 10950 Certification                       R. Evid. 402;
            Data Performance and                              Unfair
            Robustness on v8x                                 Prejudice, Fed.
            Algorithm – BATES 16595-                          R. Evid. 403;
            16633                                             Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
567.        Technical Report – OC           YES               Relevance, Fed.
            Project 10950 Calibration                         R. Evid. 402;
            Report – BATES 16634-                             Unfair
            16797                                             Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                          180
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 181 of 205



No.                 Description          Objection            Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              of exhibit
                                                              exchange
568.        Technical Report – OC        YES                  Relevance, Fed.
            Project 10950                                     R. Evid. 402;
            Concerns/Verification Report                      Unfair
            – BATES 16798-16805                               Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
569.        2D and 3D seating            YES                  Relevance, Fed.
            arrangement drawing for                           R. Evid. 402;
            2012 Chevrolet Malibu –                           Unfair
            BATES 16806-16809                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
570.        Vehicle Technical            YES                  Relevance, Fed.
            Specifications (VTS) for                          R. Evid. 402;
            2012 Chevrolet Malibu –                           Unfair
            BATES 16810-17433                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
571.        Safety Belt Technical        YES                  Relevance, Fed.
            Specifications for 2012                           R. Evid. 402;
            Chevrolet Malibu – BATES                          Unfair
            17434-17617                                       Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                       181
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 182 of 205



No.                 Description          Objection            Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              of exhibit
                                                              exchange
572.        Weight-Based Suppression     YES                  Relevance, Fed.
            Component Technical                               R. Evid. 402;
            Specification CM 20331 –                          Unfair
            BATES 17638-17692                                 Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
573.        Static Automatic Suppression YES                  Relevance, Fed.
            System Component                                  R. Evid. 402;
            Technical Specification                           Unfair
            CG1652 – BATES 17693-                             Prejudice, Fed.
            17733                                             R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
574.        Facebook Posts of Ashley     YES                  Relevance, Fed.
            Faust – BATES 17734-                              R. Evid. 402;
            17735                                             Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.;
575.        Carfax Report – BATES        YES                  Relevance, Fed.
            17736-17739                                       R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
576.        CDR Report – BATES
                                       182
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 183 of 205



No.                 Description           Objection           Federal Rule of
                                                                 Evidence
                                                               Relied Upon
            17740-17749
577.        2011 GMX 386 Sedan         YES                    Relevance, Fed.
            Chevrolet Malibu – Frontal                        R. Evid. 402;
            Sensing Performance Review                        Unfair
            – BATES 17750-17780                               Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
578.        Documents produced by         YES                 Relevance, Fed.
            Autoliv, unless otherwise                         R. Evid. 402;
            objected to.                                      Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
579.        DRAWINGS - RH SB Assy         YES                 Relevance, Fed.
            – Bates AUTOLIV 000001                            R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
580.        GMN11086 Safety Belt          YES                 Relevance, Fed.
            CTS-1204 - Bates                                  R. Evid. 402;
            AUTOLIV 000002-79                                 Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                        183
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 184 of 205



No.                 Description           Objection           Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              exchange
581.        GMW14831 - May 2012 -         YES                 Relevance, Fed.
            Bates AUTOLIV 000080-                             R. Evid. 402;
            153                                               Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
582.        GMW14832 Jun 2006 -           YES                 Relevance, Fed.
            Bates AUTOLIV 000154-                             R. Evid. 402;
            170                                               Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
583.        Commodity Validation Sign YES                     Relevance, Fed.
            Off - Belt Assy 3660 3-15-10                      R. Evid. 402;
            Signed - Bates AUTOLIV                            Unfair
            000171-172                                        Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
584.        Commodity Validation Sign     YES                 Relevance, Fed.
            Off - Belt Assy 3660 Extr                         R. Evid. 402;
            Retr 5-10-10 signed –                             Unfair
            Bates AUTOLIV                                     Prejudice, Fed.
            000173                                            R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                        184
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 185 of 205



No.                 Description             Objection         Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              exchange
585.        R230 PV - 1829 - Complete       YES               Relevance, Fed.
            and Signed – Bates                                R. Evid. 402;
            AUTOLIV 000174-179                                Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
586.        NCAP Report – 2011              YES               Relevance, Fed.
            Chevrolet Malibu 1LS 4-                           R. Evid. 402;
            door Sedan – Bates                                Unfair
            AUTOLIV 000180-377                                Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
587.        GMX381-6 2011 NCAP –            YES               Relevance, Fed.
            BBates AUTOLIV 000378                             R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
588.        SGS Test Lab Report             YES               Relevance, Fed.
            Number 177-030109-1-10                            R. Evid. 402;
            dated March 8, 2010 – Bates                       Unfair
            AUTOLIV 000379-394                                Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                          185
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 186 of 205



No.                 Description           Objection           Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              exchange
589.        Takata Tongue Drawing -       YES                 Relevance, Fed.
            20929146 003 Takata CLT –                         R. Evid. 402;
            Bates AUTOLIV 000395-                             Unfair
            398                                               Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
590.        PV – Analysis/                YES                 Relevance, Fed.
            Development/Validation                            R. Evid. 402;
            Plan & Report- GM1829 - 2-                        Unfair
            26-10 –B1                                         Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
591.        Product Specification No      YES                 Relevance, Fed.
            20923146 – Bates                                  R. Evid. 402;
            AUTOLIV 000472                                    Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
592.        Envelope Drawing Check   YES                      Relevance, Fed.
            List for GM Airbag                                R. Evid. 402;
            Programs – Bates AUTOLIV                          Unfair
            000473                                            Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                        186
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 187 of 205



No.                 Description          Objection            Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              exchange
593.        Drawing - Module, Pass –     YES                  Relevance, Fed.
            Bates AUTOLIV 000474                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
594.        Drawing - Chart-Airbag       YES                  Relevance, Fed.
            ASM – Bates AUTOLIV                               R. Evid. 402;
            000475-479                                        Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
595.        Drawing - PLP Cover –        YES                  Relevance, Fed.
            Bates AUTOLIV 000480                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
596.        Drawing - FOB RH Bkl Assy YES                     Relevance, Fed.
            – Bates AUTOLIV 000481                            R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                       187
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 188 of 205



No.                 Description             Objection         Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              exchange
597.        Drawing – Anchorplate –         YES               Relevance, Fed.
            Bates AUTOLIV 000482                              R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
598.        Validation Sign-Off – Bates     YES               Relevance, Fed.
            AUTOLIV 000483                                    R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
599.        Validation P&R – Bates          YES               Relevance, Fed.
            AUTOLIV 000484-489                                R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
600.        Validation P&R – Bates          YES               Relevance, Fed.
            AUTOLIV 000490-495                                R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                          188
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 189 of 205



No.                  Description              Objection       Federal Rule of
                                                                  Evidence
                                                                Relied Upon
                                                              exchange
601.        Exhibits to the deposition of     YES             Relevance, Fed.
            IEE deponent                                      R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
602.        Documents to be produced          YES             Relevance, Fed.
            by IEE pending entry of                           R. Evid. 402;
            Protective Order                                  Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
603.        Plaintiffs’ Petition and any      YES             Relevance, Fed.
            amendments thereto                                R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                                              exchange
604.        Plaintiffs’ discovery             YES             Relevance, Fed.
            responses                                         R. Evid. 402;
                                                              Unfair
                                                              Prejudice, Fed.
                                                              R. Evid. 403;
                                                              Hearsay, Fed. R.
                                                              Evid. 802.; Not
                                                              produced as part
                                                              of exhibit
                                            189
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 190 of 205



No.                  Description              Objection       Federal Rule of
                                                                 Evidence
                                                                Relied Upon
                                                              exchange
605.        All exhibits produced by          YES             Improper
            Plaintiffs in discovery not                       Catchall
            objected to by General
            Motors
606.        All documents produced by         YES             Improper
            General Motors in discovery                       Catchall
            and not objected to by
            Defendants.
607.        Demonstrative exhibits            YES             Undisclosed
608.        Any materials produced by         YES             Improper
            Defendants and not objected                       Catchall
            to by Defendants
609.        Any materials produced by         YES             Improper
            Plaintiffs not otherwise                          Catchall
            objected to by Defendants
610.        Any and all exhibits              YES             Improper
            necessary in rebuttal                             Catchall
611.        General Motors reserves the       No objection
            right to utilize any of the
            aforementioned exhibits in
            enlarged form
612.        General Motors reserves the
            right to supplement this list
            to identify additional exhibits
            as discovery progresses




                                          190
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 191 of 205




7.    WITNESSES: The following exclusionary language MUST be included:

      Unlisted witnesses in chief will not be permitted to testify unless, by order of the
      court, the final pretrial order is amended to include them.

      A.     Plaintiff:

        Name                     Address                 Proposed Testimony
 Richard Faust, Personal          c/o Jason E. Robinson  Will offer testimony as
 Representative of the Estate of Denney & Barrett, P.C. with regard to the accident,
 K.F., Deceased                   870 Copperfield Dr.    Ashley’s
                                  Norman, OK 73072       injuries, the injuries of
                                                         K.F., and damages
                                                         associated with the case.
                                                         Deposed.
 Ashley Faust                     c/o Jason E. Robinson  Will offer testimony as
                                  Denney & Barrett, P.C. with regard to the
                                  870 Copperfield Dr.    accident, her injuries, the
                                  Norman, OK 73072       injuries of K.F., and
                                                         damages associated with
                                                         the case. Deposed.
 Jill Faust                       c/o Jason E. Robinson  Will offer testimony with
                                  Denney & Barrett, P.C. regard to the accident, the
                                  870 Copperfield Dr.    injuries of K.F., the
                                  Norman, OK 73072       injuries of Ashley Faust,
                                                         and damages associated
                                                         with the case. Deposed.
 Justin Frederick                 c/o Jason E. Robinson  Will offer testimony with
                                  Denney & Barrett, P.C. regard to the accident, the
                                  870 Copperfield Dr.    injuries of K.F., the
                                  Norman, OK 73072       injuries of Ashley Faust,
                                                         and damages associated
                                                         with the case. Deposed.
 Lydia Cuellar (My best           c/o Jason E. Robinson  Family friend, anticipated
 friend)                          Denney & Barrett, P.C. to talk about the effect on
                                  870 Copperfield Dr.    the family from the loss of
                                  Norman, OK 73072       Kaitlyn.
                                  210-875-9668




                                           191
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 192 of 205




Sharon Sanders (Mine and       c/o Jason E. Robinson      Family friend, anticipated
Kaitlyn's 1st grade teacher)   Denney & Barrett, P.C.     to talk about the effect on
                               870 Copperfield Dr.        the family from the loss of
                               Norman, OK 73072           Kaitlyn.
                               405-281-6204
Jennifer Burgess Wright (Cheer c/o Jason E. Robinson      Family friend, anticipated
coach/friend)                  Denney & Barrett, P.C.     to talk about the effect on
                               870 Copperfield Dr.        the family from the loss of
                               Norman, OK 73072           Kaitlyn.
                               405-250-5090
Tammy Cearnal (Cheer           c/o Jason E. Robinson      Family friend, anticipated
mom/friend)                    Denney & Barrett, P.C.     to talk about the effect on
                               870 Copperfield Dr.        the family from the loss of
                               Norman, OK 73072           Kaitlyn.
                               405-397-6256
Amanda Bertone (Cheer          c/o Jason E. Robinson      Family friend, anticipated
mom/friend)                    Denney & Barrett, P.C.     to talk about the effect on
                               870 Copperfield Dr.        the family from the loss of
                               Norman, OK 73072           Kaitlyn.
                               405-388-6521
Amy Reddout (Cheer             c/o Jason E. Robinson      Family friend, anticipated
mom/friend)                    Denney & Barrett, P.C.     to talk about the effect on
                               870 Copperfield Dr.        the family from the loss of
                               Norman, OK 73072           Kaitlyn.
                               405-229-9674
Lindsay Tesio (Cheer             c/o Jason E. Robinson    Family friend, anticipated
mom/Kaitlyn's PE                 Denney & Barrett, P.C.   to talk about the effect on
teacher/Friend)                  870 Copperfield Dr.      the family from the loss of
                                 Norman, OK 73072         Kaitlyn.
                                 405-642-6274
Joann McDaris (Family friend/    c/o Jason E. Robinson    Family friend, anticipated
Kaitlyn's baby sitter)           Denney & Barrett, P.C.   to talk about the effect on
                                 870 Copperfield Dr.      the family from the loss of
                                 Norman, OK 73072         Kaitlyn.
                                 405-391-3726
Jeff Faust (Kaitlyn's Uncle/My   c/o Jason E. Robinson    Anticipated to talk about
brother)                         Denney & Barrett, P.C.   the effect on the family
                                 870 Copperfield Dr.      from the loss of Kaitlyn.
                                 Norman, OK 73072
                                 918-814-3056

                                        192
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 193 of 205




Shannon Faust (Kaitlyn's         c/o Jason E. Robinson    Family member,
Aunt/My sister-in-law)           Denney & Barrett, P.C.   anticipated to talk about
                                 870 Copperfield Dr.      the effect on the family
                                 Norman, OK 73072         from the loss of Kaitlyn.
                                 918-814-3052
Lisa Parsons (Kaitlyn's          c/o Jason E. Robinson    Family member,
Aunt/My sister)                  Denney & Barrett, P.C.   anticipated to talk about
                                 870 Copperfield Dr.      the effect on the family
                                 Norman, OK 73072         from the loss of Kaitlyn.
                                 405-664-5429
Corey Faust (Kaitlyn's           c/o Jason E. Robinson    Family member,
Uncle/My brother)                Denney & Barrett, P.C.   anticipated to talk about
                                 870 Copperfield Dr.      the effect on the family
                                 Norman, OK 73072         from the loss of Kaitlyn.
                                 405-686-8155
Darlene Frederick (Paternal      c/o Jason E. Robinson    Family member,
Grandmother)                     Denney & Barrett, P.C.   anticipated to talk about
                                 870 Copperfield Dr.      the effect on the family
                                 Norman, OK 73072         from the loss of Kaitlyn.
                                 405-850-5412
Nicole Sama (Paternal Aunt)      c/o Jason E. Robinson    Family member,
                                 Denney & Barrett, P.C.   anticipated to talk about
                                 870 Copperfield Dr.      the effect on the family
                                 Norman, OK 73072         from the loss of Kaitlyn.
                                 405-822-2186
Jonathan Frederick (Paternal     c/o Jason E. Robinson    Family member anticipated
Uncle)                           Denney & Barrett, P.C.   to talk about the effect on
                                 870 Copperfield Dr.      the family from the loss of
                                 Norman, OK 73072         Kaitlyn.
                                 405-835-1804
Lisa Goodwin Pitts (Kaitlyn's    c/o Jason E. Robinson    Family friend, anticipated
5th grade teacher)               Denney & Barrett, P.C.   to talk about the effect on
                                 870 Copperfield Dr.      the family from the loss of
                                 Norman, OK 73072         Kaitlyn.
                                 405-623-8403
Barbara Bayless (Kaitlyn's 3rd   c/o Jason E. Robinson    Family friend, anticipated
grade teacher)                   Denney & Barrett, P.C.   to talk about the effect on
                                 870 Copperfield Dr.      the family from the loss of
                                 Norman, OK 73072         Kaitlyn.
                                 405-213-5302

                                        193
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 194 of 205




Kathy Austin (Mine and           c/o Jason E. Robinson    Family friend, anticipated
Kaitlyn's 2nd grade teacher)     Denney & Barrett, P.C.   to talk about the effect on
                                 870 Copperfield Dr.      the family from the loss of
                                 Norman, OK 73072         Kaitlyn.
                                 405-249-9306
Neil Hanneman                    26811 NE Highland        Mr. Hanneman will testify
                                 Meadows Dr.              regarding all aspects of
                                 Vancouver, WA 98682      liability with regard to the
                                                          design, engineering and
                                                          testing of the subject
                                                          vehicle, the subject
                                                          seatbelt and airbag, as well
                                                          as the design and function
                                                          of the airbag suppression
                                                          system.
William P. Munsell               1001 Rockland Ridge      Mr. Munsell will testify
                                 Norman, Oklahoma         regarding the
                                 73026                    reconstruction of the
                                                          subject accident and its
                                                          pulse, duration and all
                                                          aspects of liability with
                                                          regard to accident
                                                          reconstruction.
Mariusz Ziejewski, Ph.D., Inz.   NDSU's Mechanical        Dr. Ziejewski will testify
                                 Engineering              regarding all
                                 Department               aspects of liability with
                                 Dolve Hall Room 111      regarding mechanism of
                                 Fargo, ND 58102          injury to K.F. and with
                                                          regard to alternative
                                                          designs that may have
                                                          prevented her injury and/or
                                                          death. He is also
                                                          anticipated to talk about
                                                          occupant kinematics.
Wesley Hester                    c/o OKC EMSA             EMT who treated K.F.
Robert Letton, Jr., M.D.         c/o OU Medical Center    Treating physician

Nichole Rogers, M.D.             c/o OU Medical Center    Treatment of K.F.

Staff at OU Medical Center       c/o OU Medical Center    Treatment of K.F.
who treated K.F.

                                        194
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 195 of 205




Elizabeth Kiihr                c/o General Motors       Deposed
Samuel Lewis                   c/o OKC Fire             Deposed
                               Department
Dennis Paige                                            Deposed

David Prentkowski                                       Deposed
Hamid Sadrnia                                           Deposed
IEE Corporate Representative   c/o Herbert C. (Bert)
                               Donovan
                               401 South Old
                               Woodward, Suite 400
                               Birmingham, Michigan
                               48009
MSgt. William Dale Scruggs     c/o OKC Police           Investigation of the
                               Department               accident. Deposed.

Joe M. Smith                                            Deposed.

Scotty D. Spence                                        Deposed.

Tori Spencer                                            Deposed.

Eric Stark                                              Deposed.

EMSA Personnel                 1111 Classen Drive       May testify regarding their
                               Oklahoma City, OK        treatment of the Plaintiffs
                               73103
OU Medical Center              700 N.W. 13th Street     May testify regarding their
Presbyterian Personnel         Oklahoma City, OK        treatment of the Plaintiffs.
                               73104
Oklahoma State Medical         901 N. Stonewall Ave.    May testify regarding his
Examiner                       Oklahoma City, OK        examination
                               73117
Car Cab Wrecker Service        4105 S. Eastern Avenue   May testify regarding
                               Oklahoma City, OK        transportation of the
                               73129                    subject vehicle.




                                      195
       Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 196 of 205




Any medical, emergency and
police personnel who have yet
to
be identified through discovery
in this matter that provided
services to K.F.


Any medical, emergency and
police personnel who have yet
to be identified through
discovery in this matter that
provided services to Ashley
Faust
Any expert witnesses identified
by Defendant General Motors


Any expert witnesses identified
by Defendant Autoliv

Any witness identified by any
other party
Rebuttal witnesses
Any witness identified
throughout the course of
discovery
Any witness needed for
foundation

       B.      Defendant Autoliv ASP, Inc. Witness List

 No.               NAME & CONTACT                    EXPECTED TESTIMONY
                     INFORMATION
  1.        Msgt. Dale Scruggs                    Deposed. Investigating officer.
            Oklahoma City Police Department       May offer testimony regarding his
                                                  observations at the accident scene.
  2.        Lt. Joe Smith                         Deposed. First responder. May
            Oklahoma City Fire Department         offer testimony regarding his
                                                  observations at the accident scene.
  3.        Lt. Samuel Lewis                      Deposed. First responder. May

                                            196
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 197 of 205



       Oklahoma City Fire Department         offer testimony regarding his
                                             observations at the accident scene.
4.     David Prentkowski                     Deposed. Autoliv engineer who
       c/o James A. Jennings                 may offer testimony regarding seat
       Haylie D. Treas                       belt related matters.
       JENNINGS TEAGUE, P.C.
       204 N. Robinson, Suite 1000
       Oklahoma City, OK 73102
5.     William Van Arsdell                   Expert (seat belt design,
       c/o James A. Jennings                 manufacture, performance, testing,
       Haylie D. Treas                       and related matters).
       JENNINGS TEAGUE, P.C.
       204 N. Robinson, Suite 1000
       Oklahoma City, OK 73102
6.     Jon Bready                            Expert (accident reconstruction,
       c/o Andrew Richardson                 vehicle crash performance, and
       Harold Zuckerman                      related matters).
       MCAFEE & TAFT
       Williams Center Tower II
       2 W. 2nd Street, Suite 1100
       Tulsa, OK 74103
7.     Elizabeth Raphael                     Expert (occupant kinematics,
       c/o Andrew Richardson                 biomechanical reconstruction, injury
       Harold Zuckerman                      mechanism/causation, and related
       MCAFEE & TAFT                         matters).
       Williams Center Tower II
       2 W. 2nd Street, Suite 1100
       Tulsa, OK 74103
8.     Ashley Dawn Faust                     Plaintiff. Deposed. May offer
       c/o Richard Denney                    testimony as to the alleged facts
       Lydia JoAnn Barrett                   surrounding the events described in
       Jason Robinson                        Plaintiffs’ Petition and Plaintiffs’
       DENNEY & BARRETT, P.C.                allege damages.
       870 Copperfield Drive
       Norman, OK 73072
9.     Tori Spencer                          Deposed. First responder. May
       EMSA                                  offer testimony regarding her
                                             observations at the accident scene
                                             and her treatment of K.F.
10.    Corporate Representative of Autoliv   May offer testimony relating to
       c/o James A. Jennings                 Autoliv’s defenses and other related
       Haylie D. Treas                       matters.
       JENNINGS TEAGUE, P.C.
                                       197
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 198 of 205



       204 N. Robinson, Suite 1000
       Oklahoma City, OK 73102
11.    Katheryn Anderson                     Deposed. GM engineer.
       c/o Andrew Richardson
       Harold Zuckerman
       MCAFEE & TAFT
       Williams Center Tower II
       2 W. 2nd Street, Suite 1100
       Tulsa, OK 74103
12.    Paul Van Rooyen                       Deposed. GM engineer.
       c/o Andrew Richardson
       Harold Zuckerman
       MCAFEE & TAFT
       Williams Center Tower II
       2 W. 2nd Street, Suite 1100
       Tulsa, OK 74103
13.    Trevor Kelley                         Deposed. First responder. May
       Oklahoma City Fire Department         offer testimony regarding his
                                             observations at the accident scene.
14.    Dennis Paige                          Deposed. First responder. May
       Oklahoma City Fire Department         offer testimony regarding his
                                             observations at the accident scene.
15.    Scott Spence                          Deposed. First responder. May
       Oklahoma City Fire Department         offer testimony regarding his
                                             observations at the accident scene.
16.    Eric Stark                            Deposed. First responder. May
       Oklahoma City Fire Department         offer testimony regarding his
                                             observations at the accident scene.
17.    Wesley Hester                         Deposed. First responder. May
       EMSA                                  offer testimony regarding his
                                             observations at the accident scene
                                             and his treatment of K.F.
18.    Hamed Sadrnia                         Deposed. GM engineer.
       c/o Andrew Richardson
       Harold Zuckerman
       MCAFEE & TAFT
       Williams Center Tower II
       2 W. 2nd Street, Suite 1100
       Tulsa, OK 74103




                                       198
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 199 of 205



      C.       Defendant GM LLC

No.                           Name                     Anticipated Testimony
1.         Plaintiff, Richard Faust, Personal     Facts and circumstances of the
           Representative of the Estate of K.F,   subject incident, the 2012
           deceased                               Chevrolet Malibu and Plaintiffs’
           c/o Denney & Barrett                   alleged damages. Additionally,
           Norman, Oklahoma                       deposed.
           Attorneys for Plaintiff
2.         Ashley Faust                           Facts and circumstances of the
           Representative of the Estate of K.F,   subject incident, the 2012
           deceased                               Chevrolet Malibu and Plaintiffs’
           c/o Denney & Barrett                   alleged damages. Additionally,
           Norman, Oklahoma                       deposed.
           Attorneys for Plaintiff
3.         Justin Frederick                       Facts and circumstances of the
           Father of K.F., Deceased               subject incident, the 2012
           c/o Denney & Barrett                   Chevrolet Malibu and Plaintiffs’
           Norman, Oklahoma                       alleged damages. Additionally,
           Attorneys for Plaintiff                deposed.
4.         Jill Faust                             Facts and circumstances of the
           c/o Denney & Barrett                   subject incident, the 2012
           Norman, Oklahoma                       Chevrolet Malibu and Plaintiffs’
           Attorneys for Plaintiff                alleged damages. Additionally,
                                                  deposed.
5.         William Dale Scruggs                   Facts and circumstances of the
           Badge 0453                             subject incident, the 2012
           Oklahoma City Police Department        Chevrolet Malibu, and
           Oklahoma City, OK                      observations at the scene of the
                                                  subject incident. Additionally,
                                                  deposed.
6.         Wesley Hester                          Facts and circumstances of the
           EMSA Unit 295                          subject incident, the 2012
           Oklahoma City OK                       Chevrolet Malibu, and
                                                  observations at the scene of the
                                                  subject incident; nature and
                                                  extent of Plaintiffs’ and
                                                  Plaintiffs’ decedent’s injuries.
                                                  Additionally, deposed.




                                            199
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 200 of 205



No.                   Name                        Anticipated Testimony
7.     Tori Spencer                          Facts and circumstances of the
       EMSA Unit 295                         subject incident, the 2012
       Oklahoma City OK                      Chevrolet Malibu, and
                                             observations at the scene of the
                                             subject incident; nature and
                                             extent of Plaintiffs’ and
                                             Plaintiff’s decedent’s injuries.
                                             Additionally, deposed.
8.     Samuel Lewis                          Facts and circumstances of the
       c/o OKC Fire Dept                     subject incident, the 2012
       820 Northwest Fifth Street            Chevrolet        Malibu,         and
       Oklahoma City, OK                     observations at the scene of the
                                             subject incident; nature and extent
                                             of Plaintiffs’ and Plaintiff’s
                                             decedent’s injuries. Additionally,
                                             deposed.
9.     Joe Smith                             Facts and circumstances of the
       c/o OKC Fire Dept                     subject incident, the 2012
       820 Northwest Fifth Street            Chevrolet        Malibu,         and
       Oklahoma City, OK                     observations at the scene of the
                                             subject incident; nature and extent
                                             of Plaintiffs’ and Plaintiff’s
                                             decedent’s injuries. Additionally,
                                             deposed.
10.    Scott Spence                          Facts and circumstances of the
       c/o OKC Fire Dept                     subject incident, the 2012
       820 Northwest Fifth Street            Chevrolet        Malibu,         and
       Oklahoma City, OK                     observations at the scene of the
                                             subject incident; nature and extent
                                             of Plaintiffs’ and Plaintiff’s
                                             decedent’s injuries. Additionally,
                                             deposed.
11.    Dennis Paige                          Facts and circumstances of the
       c/o OKC Fire Dept                     subject incident, the 2012
       820 Northwest Fifth Street            Chevrolet        Malibu,         and
       Oklahoma City, OK                     observations at the scene of the
                                             subject incident; nature and extent
                                             of Plaintiffs’ and Plaintiff’s
                                             decedent’s injuries. Additionally,
                                             deposed.



                                    200
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 201 of 205



No.                     Name                        Anticipated Testimony
12.    Eric Stark                              Facts and circumstances of the
       c/o OKC Fire Dept                       subject incident, the 2012
       820 Northwest Fifth Street              Chevrolet        Malibu,       and
       Oklahoma City, OK                       observations at the scene of the
                                               subject incident; nature and extent
                                               of Plaintiffs’ and Plaintiff’s
                                               decedent’s injuries. Additionally,
                                               deposed.
13.    Trevor Kelley                           Facts and circumstances of the
       c/o OKC Fire Dept                       subject incident, the 2012
       820 Northwest Fifth Street              Chevrolet        Malibu,       and
       Oklahoma City, OK                       observations at the scene of the
                                               subject incident; nature and extent
                                               of Plaintiffs’ and Plaintiff’s
                                               decedent’s injuries. Additionally,
                                               deposed.
14.    Jon Bready                              Mr. Bready will testify regarding
       Collision Safety Engineering LC         accident reconstruction of the
       150 South Mountain Way Drive            subject accident including but not
       Orem, UT 84058                          limited to crash severity,
                                               movement of the vehicle and
                                               occupants during the crash
                                               sequence, the speeds and changes
                                               in velocity, forces experienced
                                               and angles of the vehicle
                                               throughout the sequence. Will
                                               also testify regarding his
                                               inspection of the vehicle and site.




                                         201
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 202 of 205



No.                     Name                       Anticipated Testimony
15.    Kathryn F. Anderson                   Ms. Anderson will testify
       General Motors – EA                   regarding the subject vehicle and
       30200 Mound Rd                        its restraint system, airbag system
       Mail Code: 480-111-E20                and related components. She will
       Warren, MI 48090                      also testify about he history,
                                             design,       development        and
                                             limitations of the airbag systems,
                                             sensing      systems,      passenger
                                             presence systems as well as other
                                             safety systems and information
                                             provided and available to
                                             customers. She may also address
                                             biomechanics and kinematics as
                                             well as severity of this crash. She
                                             may testify regarding the testing
                                             and work of other experts. Will
                                             also testify regarding his
                                             inspection of the vehicle and site.
16.    Hamed Sadrnia                         Mr. Sadrnia will testify regarding
       General Motors – EA                   the       design,      development,
       30200 Mound Rd                        manufacture and testing of the
       Mail Code: 480-111-E20                passenger sensing system for the
       Warren, MI 48090                      passenger side of the subject
                                             vehicle. He may testify regarding
                                             the testing and work of other
                                             experts.      Will     also testify
                                             regarding his inspection of the
                                             vehicle and site.
17.    Paul Van Rooyen                       Mr. Van Rooyen will testify
       General Motors – EA                   regarding          the       design,
       30200 Mound Rd                        development, manufacture and
       Mail Code: 480-111-E20                testing of the seat belts and seat
       Warren, MI 48090                      belt system in the subject vehicle.
                                             He may testify regarding the
                                             testing and work of other experts.
                                             Will also testify regarding his
                                             inspection of the vehicle and site.




                                    202
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 203 of 205



No.                     Name                         Anticipated Testimony
18.    William Hohnstadt                        Mr. Hohnstadt will testify
       General Motors – EA                      regarding         the      design,
       30200 Mound Rd                           development and testing of the
       Mail Code: 480-111-E20                   passenger seat sensor for the
       Warren, MI 48090                         passenger side airbag in the
                                                subject vehicle. He will testify
                                                how the system functioned in the
                                                subject accident. He may testify
                                                regarding the testing and work of
                                                other experts.
19.    Dr. Elizabeth Raphael                    Dr. Raphael will testify regarding
       Delta V Biomechanics                     Ashley Faust’s and K.F.’s
       930 Commercial Street                    medical condition, the injuries
       Palo Alto, CA 94303                      they sustained in the subject
                                                accident as well as the causes of
                                                those injury. She will also testify
                                                as to the movement of the
                                                occupants of the subject vehicle
                                                and their interactions with the
                                                interior of the vehicle as a result
                                                of the subject accident. She will
                                                also testify regarding her testing
                                                in this case and she may testify
                                                regarding the testing and work of
                                                other experts. Will also testify
                                                regarding his inspection of the
                                                vehicle and site.
20.    William Van Arsdell, PhD, PE             Design, operation, usage and
       Engineering Principles, LLC              performance of the occupant
       20 Main Street, Suite 206                protection systems of the subject
       Natick, MA 01760                         vehicle and the role of suppliers
                                                relating to the subject vehicle.
                                                May also testify about the work
                                                and testing performed by other
                                                experts.     Will     also testify
                                                regarding his inspection of the
                                                vehicle and site.
21.    Any and all witnesses identified as
       discovery progresses not otherwise
       objectionable to General Motors
22.    Any and all witnesses deposed or to be
       deposed in this matter
                                       203
      Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 204 of 205



No.                           Name                         Anticipated Testimony
23.        Any witnesses necessary for rebuttal or
           impeachment
24.        Any witnesses necessary for
           authentication of documents or exhibits
25.        All witnesses identified in discovery not
           otherwise objected to by General Motors
26.        General Motors reserves the right to
           supplement this list to identify additional
           witnesses, including expert witnesses as
           discovery progresses


      8.       ESTIMATED TRIAL TIME:

               A.     Plaintiffs’ Case:     ____5 days________

               B.     Defendants’ Case: ____5 days________

      9.       BIFURCATION REQUESTED:                    Yes ______          No ___X___

      10.      POSSIBILITY OF SETTLEMENT:

               Good __________              Fair ___X_______          Poor __________

             All parties approve this report and understand and agree that this report
      supersedes all pleadings, shall govern the conduct of the trial, and shall not be
      amended except by order of the Court.

                                            /s/Jason Robinson
                                            Richard Denney, OBA #2297
                                            Lydia JoAnn Barrett, OBA #11670
                                            Russell T. Bowlan, OBA #15731
                                            Jason Robinson, OBA #22289
                                            DENNEY & BARRETT, P.C.
                                            870 Copperfield Drive
                                            Norman, OK 73072
                                            rdenney@dennbarr.com
                                            lbarrett@dennbarr.com
                                            rbowlan@dennbarr.com
                                            jrobinson@dennbarr.com
                                            Attorneys for Plaintiffs


                                              204
Case 5:16-cv-00961-F Document 120 Filed 11/13/18 Page 205 of 205




                             /s/ Jason McVicker
                             Mary Quinn Cooper, OBA #11966
                             Andrew L. Richardson, OBA #16298
                             Michael F. Smith, OBA #14815
                             Harold Zuckerman, OBA #11189
                             MCAFEE & TAFT
                             Williams Center Tower II
                             2 W. 2nd Street, Suite 1100
                             Tulsa, OK 74103
                             maryquinn.cooper@mcafeetaft.com
                             andrew.richardson@mcafeetaft.com
                             michael.smith@mcafeetaft.com
                             harold.zuckerman@mcafeetaft.com
                             Attorneys for Defendant
                             General Motors LLC


                             /s/ Haylie D. Treas
                             James A. Jennings, OBA #4647
                             J. Derrick Teague, OBA #15131
                             Linda G. Kaufmann, OBA #14759
                             Haylie D. Treas, OBA #30275
                             JENNINGS TEAGUE, P.C.
                             204 N. Robinson, Suite 1000
                             Oklahoma City, Oklahoma 73102
                             Telephone: 405-609-6000
                             Facsimile: 405-609-6501
                             jjennings@jenningsteague.com
                             lkaufmann@jenningsteague.com
                             htreas@jenningsteague.com
                             ATTORNEYS FOR DEFENDANT
                             AUTOLIV ASP, INC.




                              205
